Exhibit 10.1

 

SENIOR SECURED CREDIT FACILITIES

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of April 29, 2019,

 

among

 

RIBBON COMMUNICATIONS INC.,

 

as a Guarantor,

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.,

 

as the Borrower,

 

THE SEVERAL LENDERS FROM TIME TO TIME PARTY HERETO,

 

SILICON VALLEY BANK,

 

as Administrative Agent, Issuing Lender and Swingline Lender,

 

SILICON VALLEY BANK,

as Lead Arranger,

 

CITIZENS BANK, N.A.,

as Joint Lead Arranger,

 

and

 

SUNTRUST BANK,

as Documentation Agent,

 

--------------------------------------------------------------------------------



 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1

DEFINITIONS

1

 

 

 

1.1

Defined Terms

1

 

 

 

1.2

Other Definitional Provisions

35

 

 

 

1.3

Rounding

36

 

 

 

1.4

Currency

36

 

 

 

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

36

 

 

 

2.1

Term Commitments

36

 

 

 

2.2

Procedure for Term Loan Borrowing

36

 

 

 

2.3

Repayment of Term Loans

36

 

 

 

2.4

Revolving Commitments

37

 

 

 

2.5

Procedure for Revolving Borrowing

37

 

 

 

2.6

Swingline Commitment

38

 

 

 

2.7

Procedure for Swingline Borrowing; Refunding of Swingline Loans

38

 

 

 

2.8

Overadvances

39

 

 

 

2.9

Fees

40

 

 

 

2.10

Termination or Reduction of Commitments

40

 

 

 

2.11

Optional Loan Prepayments

40

 

 

 

2.12

Mandatory Prepayments

41

 

 

 

2.13

Conversion and Continuation Options

42

 

 

 

2.14

Limitations on Eurodollar Tranches

43

 

 

 

2.15

Interest Rates and Payment Dates

43

 

 

 

2.16

Computation of Interest and Fees

43

 

 

 

2.17

Inability to Determine Interest Rate

44

 

 

 

2.18

Pro Rata Treatment and Payments

45

 

 

 

2.19

Illegality; Requirements of Law

48

 

 

 

2.20

Taxes

49

 

 

 

2.21

Indemnity

53

 

 

 

2.22

Change of Lending Office

53

 

 

 

2.23

Substitution of Lenders

54

 

 

 

2.24

Defaulting Lenders

55

 

 

 

2.25

Joint and Several Liability

57

 

 

 

2.26

Notes

57

 

 

 

2.27

Incremental Facility

57

 

i

--------------------------------------------------------------------------------



 

Table of Contents

(continued)

 

 

 

Page

 

 

 

SECTION 3

LETTERS OF CREDIT

60

 

 

 

3.1

L/C Commitment

60

 

 

 

3.2

Procedure for Issuance of Letters of Credit

61

 

 

 

3.3

Fees and Other Charges

62

 

 

 

3.4

L/C Participations; Existing Letters of Credit

62

 

 

 

3.5

Reimbursement

63

 

 

 

3.6

Obligations Absolute

64

 

 

 

3.7

Letter of Credit Payments

64

 

 

 

3.8

Applications

65

 

 

 

3.9

Interim Interest

65

 

 

 

3.10

Cash Collateral

65

 

 

 

3.11

Additional Issuing Lenders

66

 

 

 

3.12

Resignation of the Issuing Lender

66

 

 

 

3.13

Applicability of UCP and ISP

66

 

 

 

SECTION 4

REPRESENTATIONS AND WARRANTIES

67

 

 

 

4.1

Financial Condition

67

 

 

 

4.2

No Change

67

 

 

 

4.3

Existence; Compliance with Law

67

 

 

 

4.4

Power, Authorization; Enforceable Obligations

67

 

 

 

4.5

No Legal Bar

68

 

 

 

4.6

Litigation

68

 

 

 

4.7

No Default

68

 

 

 

4.8

Ownership of Property; Liens; Investments

68

 

 

 

4.9

Intellectual Property

68

 

 

 

4.10

Taxes

69

 

 

 

4.11

Federal Regulations

69

 

 

 

4.12

Labor Matters

69

 

 

 

4.13

ERISA

69

 

 

 

4.14

Investment Company Act; Other Regulations

70

 

 

 

4.15

Subsidiaries

70

 

 

 

4.16

Use of Proceeds

71

 

 

 

4.17

Environmental Matters

71

 

ii

--------------------------------------------------------------------------------



 

Table of Contents

(continued)

 

 

 

Page

 

 

 

4.18

Accuracy of Information, etc.

71

 

 

 

4.19

Security Documents

72

 

 

 

4.20

Solvency; Voidable Transaction

72

 

 

 

4.21

Regulation H

72

 

 

 

4.22

[Reserved]

73

 

 

 

4.23

[Reserved]

73

 

 

 

4.24

Insurance

73

 

 

 

4.25

No Casualty

73

 

 

 

4.26

[Reserved]

73

 

 

 

4.27

[Reserved]

73

 

 

 

4.28

OFAC

73

 

 

 

4.29

Anti-Corruption Laws

73

 

 

 

SECTION 5

CONDITIONS PRECEDENT

73

 

 

 

5.1

Conditions to Initial Extension of Credit

73

 

 

 

5.2

Conditions to Each Extension of Credit

77

 

 

 

5.3

[Post-Closing Conditions Subsequent

77

 

 

 

SECTION 6

AFFIRMATIVE COVENANTS

78

 

 

 

6.1

Financial Statements

78

 

 

 

6.2

Certificates; Reports; Other Information

79

 

 

 

6.3

[Reserved]

80

 

 

 

6.4

Payment of Obligations

80

 

 

 

6.5

Maintenance of Existence; Compliance

80

 

 

 

6.6

Maintenance of Property; Insurance

81

 

 

 

6.7

Inspection of Property; Books and Records; Discussions

81

 

 

 

6.8

Notices

81

 

 

 

6.9

Environmental Laws

82

 

 

 

6.10

Operating Accounts

82

 

 

 

6.11

[Reserved]

82

 

 

 

6.12

Additional Collateral, Etc.

83

 

 

 

6.13

[Reserved]

85

 

 

 

6.14

Use of Proceeds

85

 

 

 

6.15

[Reserved]

85

 

iii

--------------------------------------------------------------------------------



 

Table of Contents

(continued)

 

 

 

Page

 

 

 

6.16

Anti-Corruption Laws

85

 

 

 

6.17

Further Assurances

86

 

 

 

SECTION 7

NEGATIVE COVENANTS

86

 

 

 

7.1

Financial Condition Covenants

86

 

 

 

7.2

Indebtedness

86

 

 

 

7.3

Liens

88

 

 

 

7.4

Fundamental Changes

90

 

 

 

7.5

Disposition of Property

90

 

 

 

7.6

Restricted Payments

91

 

 

 

7.7

[Reserved]

93

 

 

 

7.8

Investments

93

 

 

 

7.9

ERISA

96

 

 

 

7.10

Optional Payments and Modifications of Certain Preferred Stock

96

 

 

 

7.11

Transactions with Affiliates

96

 

 

 

7.12

Sale Leaseback Transactions

96

 

 

 

7.13

Swap Agreements

96

 

 

 

7.14

Accounting Changes

97

 

 

 

7.15

Negative Pledge Clauses

97

 

 

 

7.16

Clauses Restricting Subsidiary Distributions

97

 

 

 

7.17

Lines of Business

98

 

 

 

7.18

[Reserved]

98

 

 

 

7.19

[Reserved]

98

 

 

 

7.20

Amendments to Organizational Agreements and Material Contracts

98

 

 

 

7.21

Use of Proceeds

98

 

 

 

7.22

Subordinated Indebtedness

98

 

 

 

7.23

Anti-Terrorism Laws

98

 

 

 

SECTION 8

EVENTS OF DEFAULT

99

 

 

 

8.1

Events of Default

99

 

 

 

8.2

Remedies Upon Event of Default

101

 

 

 

8.3

Application of Funds

102

 

 

 

SECTION 9

THE ADMINISTRATIVE AGENT

103

 

 

 

9.1

Appointment and Authority

103

 

iv

--------------------------------------------------------------------------------



 

Table of Contents

(continued)

 

 

 

Page

 

 

 

9.2

Delegation of Duties

104

 

 

 

9.3

Exculpatory Provisions

104

 

 

 

9.4

Reliance by Administrative Agent

105

 

 

 

9.5

Notice of Default

106

 

 

 

9.6

Non-Reliance on Administrative Agent and Other Lenders

106

 

 

 

9.7

Indemnification

106

 

 

 

9.8

Agent in Its Individual Capacity

107

 

 

 

9.9

Successor Administrative Agent

107

 

 

 

9.10

Collateral and Guaranty Matters

108

 

 

 

9.11

Administrative Agent May File Proofs of Claim

109

 

 

 

9.12

No Other Duties, etc.

110

 

 

 

9.13

Cash Management Bank and Qualified Counterparty Reports

110

 

 

 

9.14

Survival

110

 

 

 

SECTION 10

MISCELLANEOUS

110

 

 

 

10.1

Amendments and Waivers

110

 

 

 

10.2

Notices

112

 

 

 

10.3

No Waiver; Cumulative Remedies

114

 

 

 

10.4

Survival of Representations and Warranties

114

 

 

 

10.5

Expenses; Indemnity; Damage Waiver

114

 

 

 

10.6

Successors and Assigns; Participations and Assignments

116

 

 

 

10.7

Adjustments; Set-off

120

 

 

 

10.8

Payments Set Aside

121

 

 

 

10.9

Interest Rate Limitation

121

 

 

 

10.10

Counterparts; Electronic Execution of Assignments

121

 

 

 

10.11

Severability

122

 

 

 

10.12

Integration

122

 

 

 

10.13

GOVERNING LAW

122

 

 

 

10.14

Submission to Jurisdiction; Waivers

122

 

 

 

10.15

Acknowledgements

123

 

 

 

10.16

Releases of Guarantees and Liens

123

 

 

 

10.17

Treatment of Certain Information; Confidentiality

124

 

 

 

10.18

Automatic Debits

125

 

v

--------------------------------------------------------------------------------



 

Table of Contents

(continued)

 

 

 

Page

 

 

 

10.19

Judgment Currency; Exchange Rates

125

 

 

 

10.20

Patriot Act

126

 

 

 

10.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

126

 

 

 

10.22

Acknowledgement of Prior Obligations; No Novation

126

 

vi

--------------------------------------------------------------------------------



 

Table of Contents

(continued)

 

SCHEDULES

 

Schedule 1.1A:

 

Commitments

Schedule 1.1B:

 

Existing Letters of Credit

Schedule 4.4:

 

Governmental Approvals, Consents, Authorizations, Filings and Notices

Schedule 4.5:

 

Requirements of Law

Schedule 4.9:

 

Intellectual Property

Schedule 4.15:

 

Subsidiaries

Schedule 4.19(a):

 

Financing Statements and Other Filings

Schedule 5.3:

 

Post-Closing Conditions Subsequent

Schedule 7.2(d):

 

Existing Indebtedness

Schedule 7.2(m):

 

Factoring Arrangements

Schedule 7.3(f):

 

Existing Liens

Schedule 7.11:

 

Transactions with Affiliates

Schedule 7.16(f):

 

Existing Negative Pledge Clauses

Schedule 7.17(vii):

 

Existing Clauses Restricting Subsidiary Distributions

 

EXHIBITS

 

Exhibit A:

 

[Reserved]

Exhibit B:

 

Form of Compliance Certificate

Exhibit C:

 

Form of Secretary’s/Managing Member’s Certificate

Exhibit D:

 

Form of Solvency Certificate

Exhibit E:

 

Form of Assignment and Assumption

Exhibits F-1 – F-4:

 

Forms of U.S. Tax Compliance Certificate

Exhibit G:

 

Reserved

Exhibit H-1:

 

Form of Revolving Loan Note

Exhibit H-2:

 

Form of Swingline Loan Note

Exhibit H-3:

 

Form of Term Loan Note

Exhibit I:

 

[Reserved]

Exhibit J:

 

Form of Collateral Information Certificate

Exhibit K:

 

Form of Notice of Borrowing

Exhibit L:

 

Form of Notice of Conversion/Continuation

 

vii

--------------------------------------------------------------------------------



 

AMNENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
April 29, 2019, is entered into by and among RIBBON COMMUNICATIONS INC., a
Delaware corporation (“Holdings”), RIBBON COMMUNICATIONS OPERATING
COMPANY, INC., a Delaware corporation formerly known as Sonus Networks, Inc.
(the “Borrower”), the several banks and other financial institutions or entities
from time to time party to this Agreement (each a “Lender” and, collectively,
the “Lenders”), SILICON VALLEY BANK (“SVB”), as the Issuing Lender and the
Swingline Lender, and SVB, as Administrative Agent.

 

RECITALS:

 

WHEREAS, Holdings, the Borrower, the Administrative Agent and the other parties
thereto are parties to that certain Credit Agreement dated as of December 21,
2017 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”);

 

WHEREAS, immediately prior to the effectiveness of this Agreement, there are
revolving loans outstanding under the Existing Credit Agreement in the aggregate
principal amount of $0.00 (the “Existing Revolving Loans”);

 

WHEREAS, the Borrower desires to obtain financing to refinance the Ribbon
Shareholder Indebtedness (as hereinafter defined), as well as for working
capital financing and letter of credit facilities;

 

WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate principal amount not to exceed $150,000,000, consisting of a term loan
facility in the aggregate principal amount of $50,000,000, and a revolving loan
facility to the Borrower in an aggregate principal amount of up to $100,000,000,
including a letter of credit sub-facility in the aggregate availability amount
of $15,000,000 (as a sublimit of such revolving loan facility), and a swingline
sub-facility in the aggregate availability amount of $15,000,000 (as a sublimit
of such revolving loan facility);

 

WHEREAS, each Guarantor has agreed to guarantee the Obligations of the Borrower;
and

 

WHEREAS, each Loan Party has agreed to secure all of its Obligations by granting
to the Administrative Agent, for the benefit of the Secured Parties, a first
priority lien (subject to Liens permitted by the Loan Documents) on its personal
property and assets as described in the Security Documents.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby agree that the Existing
Credit Agreement shall be amended and restated in its entirety to read as
follows (it being agreed that this Agreement shall not be deemed to evidence or
result in a novation or repayment and reborrowing of the Obligations under, and
as defined in, the Existing Credit Agreement):

 

SECTION 1

DEFINITIONS

 

1.1          Defined Terms.  As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.1 shall have the respective meanings
set forth in this Section 1.1.

 

“15% Cap”: as defined in the definition of Consolidated Adjusted EBITDA.

 

1

--------------------------------------------------------------------------------



 

“ABR”:  for any day, a rate per annum equal to the higher of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect for
such day plus 0.50% ; provided that in no event shall the ABR be deemed to be
less than 0.00%.  Any change in the ABR due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of the change in such rates.

 

“ABR Loans”:  Loans, the rate of interest applicable to which is based upon the
ABR.

 

“Accounting Change”: is defined in the definition of “GAAP.”

 

“Accounts”:  all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.  Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of the Group Members.

 

“Administrative Agent”:  SVB, in its capacity as the administrative agent for
the Lenders and the collateral agent for the Secured Parties under this
Agreement and the other Loan Documents, together with any of its successors in
such capacity.

 

“Affected Lender”:  is defined in Section 2.23.

 

“Affiliate”:  with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified; provided that, neither the
Administrative Agent nor the Lenders shall be deemed Affiliates of the Loan
Parties solely as a result of the exercise of their rights and remedies under,
and in accordance with, the Loan Documents.

 

“Agent Parties”:  is defined in Section 10.2(c)(ii).

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (a) without duplication of clause (b), the aggregate then unpaid
principal amount of such Lender’s Term Loans, (b) without duplication of clause
(a), the aggregate amount of such Lender’s Term Commitments then in effect,
(c) the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding, and (d) without duplication of
clause (c), the L/C Commitment of such Lender then in effect (as a sublimit of
the Revolving Commitment of such Lender).

 

“Agreement”:  is defined in the preamble hereto.

 

“Agreement Currency”:  is defined in Section 10.19.

 

“Applicable Margin”: commencing on the first Business Day immediately following
the date on which Holdings delivers a Compliance Certificate pursuant to
Section 6.2(b), the rate per annum set forth under the relevant column heading
below based upon the Consolidated Leverage Ratio in such Compliance Certificate:

 

2

--------------------------------------------------------------------------------



 

Level

 

Consolidated
Leverage Ratio

 

Applicable Margin
for Eurodollar
Loans

 

Applicable
Margin for ABR
Loans

 

Commitment Fee
Rate

 

I

 

> 3.00:1.00

 

3.00

%

2.00

%

0.300

%

II

 

< 3.00:1.00 but > 2.25:1.00

 

2.50

%

1.50

%

0.250

%

III

 

< 2.25:1.00 but > 1.50:1.00

 

2.00

%

1.00

%

0.225

%

IV

 

< 1.50:1.00

 

1.50

%

0.50

 

0.200

%

 

Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate required to be delivered pursuant to Section 6.2(b) after the
Closing Date, the Applicable Margin shall be the rates corresponding to Level
III in the foregoing table, (b) if Holdings fails to deliver the financial
statements required by Section 6.1 and the related Compliance Certificate
required by Section 6.2(b), by the respective date required thereunder after the
end of any related fiscal quarter of Holdings, the Applicable Margin shall be
the rates corresponding to Level I in the foregoing table until such financial
statements and Compliance Certificate are delivered, and (c) no reduction to the
Applicable Margin shall become effective at any time (x) when an Event of
Default has occurred and is continuing or (y) the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents have been declared to be due and payable in accordance with
Section 8.2.

 

If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Administrative Agent
determines that (x) the Consolidated Leverage Ratio as calculated by Holdings as
of any applicable date was inaccurate and (y) a proper calculation of the
Consolidated Leverage Ratio would have resulted in different pricing for any
period, then (i) if the proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, the Borrower shall
automatically and retroactively be obligated to pay to the Administrative Agent,
for the benefit of the applicable Lenders, promptly on demand by the
Administrative Agent, an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period; and (ii) if the proper calculation of
the Consolidated Leverage Ratio would have resulted in lower pricing for such
period, neither the Administrative Agent nor any Lender shall have any
obligation to repay any interest or fees to the Borrower.

 

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

 

“Approved Fund”:  any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding any such Disposition of property permitted by clauses
(a) through (l) of Section 7.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $2,500,000.

 

“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

3

--------------------------------------------------------------------------------



 

“Available Incremental Amount”:  as of any date of determination, an amount
equal to the result of (a) $75,000,000, minus (b) the aggregate principal amount
of Incremental Facilities previously incurred pursuant to Section 2.27.

 

“Available Revolving Commitment”:  at any time, an amount equal to (i) the Total
Revolving Commitments in effect at such time, minus (ii) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, minus (iii) the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans at such time, minus (iv) the aggregate principal
balance of any Revolving Loans outstanding at such time.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-in Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code”:  Title 11 of the United States Code entitled “Bankruptcy.”

 

“Benefitted Lender”:  is defined in Section 10.7(a).

 

“Blocked Person”:  is defined in Section 7.23.

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  is defined in the preamble hereto.

 

“Borrowing Date”:  any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.

 

“Business”:  is defined in Section 4.17(b).

 

“Business Day”:  (a) a day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York or the State of California are
authorized or required by law to close; provided that, in either case, with
respect to notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, such day is also a day for trading
by and between banks in Dollar deposits in the interbank eurodollar market.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided, that
for all purposes hereunder, the amount of obligations under any capital lease
shall be the amount thereof calculated without giving effect to Accounting
Standards Codification 842 requiring operating leases to be recharacterized or
treated as capital leases.

 

4

--------------------------------------------------------------------------------



 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Collateral”:  is defined in the definition of “Cash Collateralize.”

 

“Cash Collateralize” or “Cash Collateralization”:  to pledge and deposit with or
deliver to (a) with respect to Obligations in respect of Letters of Credit, the
Administrative Agent, for the benefit of the Issuing Lender and one or more of
the Lenders, as applicable, as collateral for L/C Exposure or obligations of the
Lenders to fund participations in respect thereof, cash or deposit account
balances or, if the Administrative Agent and the Issuing Lender shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and such Issuing Lender; (b) with respect to Obligations
arising under any Cash Management Agreement in connection with Cash Management
Services, the applicable Cash Management Bank, for its own or any of its
applicable Affiliate’s benefit, as provider of such Cash Management Services,
cash or deposit account balances or, if the Administrative Agent and the
applicable Cash Management Bank shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to such Cash Management Bank; or (c) with respect to
Obligations in respect of any Specified Swap Agreements, the applicable
Qualified Counterparty, as Collateral for such Obligations, cash or deposit
account balances or, if such Qualified Counterparty shall agree in its sole
discretion, other credit support, in each case in amount and pursuant to
documentation in form and substance satisfactory to such Qualified
Counterparty.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents”:  (a) Dollars or money in foreign currencies received in the
ordinary course of business that are readily convertible into Dollars;
(b) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition; (c) certificates of deposit, time deposits,
eurodollar time deposits or overnight bank deposits having maturities of six
months or less from the date of acquisition issued by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof having combined capital and surplus of not less than $250,000,000;
(d) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition; (e) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (c) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States government; (f) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (g) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (c) of this definition; (h) money market mutual or
similar funds that invest exclusively in assets satisfying the requirements of
clauses (a) through (g) of this definition; or (i) money market funds that
(i) comply with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000, (j) in the case of
any Group Member organized or having its principal place of business outside the
United States, investments denominated in the currency of the jurisdiction in
which such Group member is organized or has its principal place of business
which are similar and of comparable credit quality to the items specified in
clauses (b) through (i) above; or (k) investments

 

5

--------------------------------------------------------------------------------



 

consistent with Holdings’ investment policy approved by its board of directors
as in effect on the Original Closing Date (or otherwise amended with the consent
of the Administrative Agent), a true and correct copy of which has been
delivered to the Administrative Agent prior to the Original Closing Date.

 

“Cash Management Agreement”: is defined in the definition of “Cash Management
Services.”

 

“Cash Management Bank”: any Person that is a Lender or an Affiliate of a Lender,
in its capacity as a party to a Cash Management Agreement.

 

“Cash Management Services”:  cash management and other financial services (other
than to the extent constituting Specified Swap Agreements) provided to one or
more of the Group Members by a Cash Management Bank which may include treasury,
depository, return items, overdraft, controlled disbursement, merchant store
value cards, e-payables services, electronic funds transfer, interstate
depository network, automatic clearing house transfer (including the Automated
Clearing House processing of electronic funds transfers through the direct
Federal Reserve Fedline system), merchant services, direct deposit of payroll,
business credit card (including so-called “purchase cards”, “procurement cards”
or “p-cards”), credit card processing services, debit cards, stored value cards,
and check cashing services identified in such Cash Management Bank’s various
cash management services or other similar agreements (each, a “Cash Management
Agreement”).

 

“Casualty Event”: any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties.

 

“Certificated Securities”:  is defined in Section 4.19(a).

 

“Change of Control”:  (a) at any time, any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act), excluding (x) any
employee benefit plan of such person or its Subsidiaries, and any Person acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan and (y) the Permitted Investors, shall become, or obtain rights
(whether by means or warrants, options or otherwise) to become, the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d) 5 under the Exchange Act),
directly or indirectly, of 40% or more of the voting power for the appointment
of directors of Holdings (determined on a fully diluted basis); (b) during any
period of twelve (12) consecutive months commencing on the Closing Date, a
majority of the members of the board of directors of Holdings cease to be
composed of individuals (disregarding individuals who cease to serve due to
death or disability) (i) who were members of that board on the first day of such
period, (ii) whose appointment to that board was approved by individuals
referred to in clause (i) above constituting at the time of such appointment at
least a majority of that board or (iii) whose appointment to that board was
approved by individuals referred to in clauses (i) or (ii) above or this clause
(iii) constituting at the time of such appointment at least a majority of that
board (in each case, such approval either by a specific vote or by approval of
the Holdings’ proxy or information statement in which such member was named as a
nominee for election as a director); (c) at any time, Holdings shall cease to
own and control, of record and beneficially, directly or indirectly, 100% of
each class of outstanding Capital Stock of each Loan Party free and clear of all
Liens (other than Liens created by the Security Documents and non-consensual
Liens permitted by Section 7.3); (d) the Borrower shall cease to be a
wholly-owned direct Subsidiary of Holdings; or (e) 100% of the Capital Stock of
any Loan Party other than Holdings shall cease to be owned directly by another
Loan Party.

 

“Closing Date”:  the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

6

--------------------------------------------------------------------------------



 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security
Document.  For the avoidance of doubt, no Excluded Asset (as defined in the
Guarantee and Collateral Agreement) shall constitute “Collateral.”

 

“Collateral Information Certificate”:  the Collateral Information Certificate to
be executed and delivered by the Loan Parties pursuant to Section 5.1,
substantially in the form of Exhibit J.

 

“Collateral-Related Expenses”:  all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reimbursement in accordance with
Section 10.5 hereof or as set forth in the applicable Security Document for
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in
Section 6.6 of the Guarantee and Collateral Agreement), and all amounts for
which the Administrative Agent is entitled to indemnification under the Security
Documents and all advances made by the Administrative Agent in accordance with
the Security Documents for the account of any Loan Party.

 

“Commitment”:  as to any Lender, the sum of its Term Commitment and its
Revolving Commitment.

 

“Commitment Fee Rate”: the rate per annum set forth under the relevant column
heading under the definition of “Applicable Margin”.

 

“Commitment Period”:  the period from and including the Closing Date to the
Revolving Termination Date.

 

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications”:  is defined in Section 10.2(c)(ii).

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
of Holdings substantially in the form of Exhibit B.

 

“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA”:  with respect to Holdings and its consolidated
Subsidiaries for any period, (a) Consolidated Net Income, plus (b) the sum,
without duplication, of the amounts for such period, but solely to the extent
decreasing Consolidated Net Income for such period, of (i) Consolidated Interest
Expense, plus (ii) provisions for taxes based on income, plus (iii) total
depreciation expense, plus (iv) total amortization expense, plus (v) other
non-cash items reducing Consolidated Net Income (excluding (A) any such non-cash
item to the extent that it represents an accrual or reserve (“Accrual”) for
potential cash items in any future period (“Future Cash Payments”), provided
that, to the extent at the time such Future Cash Payment is made in the same
trailing four quarter period, the amount actually paid in cash for such Future
Cash Payment is less than the Accrual related thereto, an amount equal to such
difference shall be added back to Consolidated Adjusted EBITDA for the period in
which such Future Cash Payment is made and (B) write-downs, write-offs or
reserves with respect to accounts receivables and inventory), plus (vi) non-cash
foreign exchange translation adjustments or other realized non-cash losses from
foreign currency exchange, plus (vii) costs and expenses relating to the
negotiation, preparation, execution and delivery of the Loan Documents (subject
to the 15% Cap), plus (viii) losses in connection with casualty events to the
extent covered by insurance with respect to which the applicable insurer has
assumed

 

7

--------------------------------------------------------------------------------



 

responsibility (without regard to proceeds of business interruption insurance)
(subject to the 15% Cap), plus (ix) restructuring and related costs (subject to
the 15% Cap), plus (x) acquisition and related costs (subject to the 15%% Cap),
plus (xi) [reserved], plus (xii) non-cash charges for employee compensation
plans, plus (xiii) extraordinary losses from the Disposition of assets outside
of the ordinary course of business (subject to the 15% Cap), plus (xiv) costs
and expenses related to the Loan Parties’ Metaswitch and related patent
litigation (subject to the 15% Cap), plus (xv) non-cash purchase accounting
adjustments consisting of a dollar-for-dollar adjustment for that portion of
revenue that would have been recorded in the relevant period had the balance of
deferred revenue recorded on the closing balance sheet before application of
purchase accounting not been adjusted downward to fair value to be recorded on
the opening balance sheet in conformity with GAAP purchase accounting rules,
minus (c) the sum, without duplication, of the following amounts for such
period, but solely to the extent increasing Consolidated Net Income for such
period (i) non-cash items increasing Consolidated Net Income for such period
(excluding any such non-cash item to the extent it represents the reversal of an
accrual or reserve for potential cash item in any prior period), plus
(ii) interest income, plus (iii) extraordinary gains from the Disposition of
assets outside of the ordinary course of business;

 

provided that Consolidated Adjusted EBITDA for any period shall be determined on
a Pro Forma Basis to give effect to (x) any Permitted Acquisitions or (y) any
disposition of any business or assets consummated during such period outside of
the ordinary course of business, in each case as if such transaction occurred on
the first day of such period.

 

Notwithstanding the foregoing, for any twelve month period, the aggregate amount
of all addbacks pursuant to clauses (b)(vii), (b)(viii), (b)(ix), (b)(x),
(b)(xiii), and (b)(xiv) shall not exceed the higher of (A) $10,000,000 and
(B) 15% of Consolidated Adjusted EBITDA (calculated prior to giving effect to
any of the add-backs described in this sentence) (such limit, the “15% Cap”).

 

“Consolidated Capital Expenditures”:  for any period, with respect to Holdings
and its consolidated Subsidiaries, the aggregate amount of all expenditures
(whether paid in cash or other consideration or accrued as a liability and
including that portion of Capital Lease Obligations which is capitalized on the
consolidated balance sheet of Holdings) by such Group Members during such period
for the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that, in conformity with GAAP, are included
in “additions to property, plant or equipment” or comparable items reflected in
the consolidated statement of cash flows of Holdings; provided that
“Consolidated Capital Expenditures” shall not include expenditures (a) in
respect of normal replacements and maintenance which are properly charged to
current operations, (b) made in connection with the replacement, substitution or
restoration of assets to the extent financed (i) from insurance proceeds paid on
account of the loss of or damage to the assets being replaced or restored or
(ii) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, or (c) made as a tenant as leasehold
improvements during such period to the extent reimbursed by the landlord during
such period.

 

“Consolidated Current Liabilities”:  at any date, the sum (without duplication)
of (a) all amounts that would, in conformity with GAAP, be set forth opposite
the caption “total current liabilities” (or any like caption) on a consolidated
balance sheet of Holdings and its consolidated Subsidiaries at such date
(including, in any event, the aggregate amount of the Group Members’
Consolidated Total Liabilities that mature within one (1) year following the
relevant date of determination), and (b) all outstanding Indebtedness (other
than Subordinated Indebtedness, undrawn surety bonds and undrawn letters of
credit (including Letters of Credit issued hereunder)) that mature within one
(1) year following the relevant date of determination.

 

8

--------------------------------------------------------------------------------



 

“Consolidated Fixed Charge Coverage Ratio”:  with respect to Holdings and its
consolidated Subsidiaries for any period, the ratio of (a) the sum of
(i) Consolidated Adjusted EBITDA for such period minus (ii) the portion of taxes
based on income actually paid in cash (net of any cash refunds received) during
such period minus (iii) Consolidated Capital Expenditures (excluding the
principal amount funded with the Loans incurred in connection with such
expenditures) to (b) Consolidated Fixed Charges for such period.

 

“Consolidated Fixed Charges”:  with respect to Holdings and its consolidated
Subsidiaries for any period, the sum (without duplication) of (a) Consolidated
Interest Expense for such period, plus (b) scheduled payments made during such
period on account of principal of Indebtedness of the Holdings and its
consolidated Subsidiaries (including scheduled principal payments in respect of
the Term Loans), plus (c) Restricted Payments (other than intercompany
Restricted Payments).  For purposes of calculating the Consolidated Fixed Charge
Coverage Ratio, (i) Consolidated Interest Expense for the first four fiscal
quarters ending after the Closing Date shall be annualized and calculated as
follows: from the Closing Date through the end of the fourth fiscal quarter
ending after the Closing Date, such amount during such period shall be divided
by the number of days in such period and then multiplied by 365 days, and
(ii) scheduled principal payments above for such period shall be annualized and
calculated as follows: for the (A) first fiscal quarter following the Closing
Date, the actual amount for such quarter times four (4), (B) second fiscal
quarter following the Closing Date, the actual amount for such fiscal quarter
plus the actual amount for the first fiscal quarter following the Closing Date
times two (2), and (C) for the third fiscal quarter following the Closing Date,
the actual amount for such fiscal quarter plus the actual amount for the first
fiscal quarter following the Closing Date plus the actual amount for the second
fiscal quarter following the Closing Date times four-thirds (4/3).  For purposes
of calculating the Consolidated Fixed Charge Coverage Ratio for each trailing
four quarter period that includes June 30, 2019, the Borrower shall be deemed to
have made an amortization payment on June 30, 2019 in the amount of $625,000.

 

“Consolidated Funded Indebtedness”:  as of any date of determination, for
Holdings and its consolidated Subsidiaries, the sum (without duplication) of
(a) all Indebtedness of such Persons for borrowed money as at such date,
including all current maturities and current sinking fund payments in respect of
any such Indebtedness whether or not required to be paid within one year from
the date of its creation, plus (b) Indebtedness of such Persons in respect of
each Loan and Letter of Credit issued hereunder.

 

“Consolidated Interest Expense”:  for any period, total interest expense
(including that attributable to Capital Lease Obligations) of Holdings and its
consolidated Subsidiaries for such period with respect to all outstanding
Indebtedness of such Persons (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).

 

“Consolidated Leverage Ratio”: with respect to Holdings and its Consolidated
Subsidiaries as at the last day of any period, the ratio of (a) Consolidated
Funded Indebtedness on such day, to (b) Consolidated Adjusted EBITDA for such
period.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of Holdings and its consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from the calculation of “Consolidated Net Income” (a) the income (or
deficit) of any such Person accrued prior to the date it becomes a Subsidiary of
Holdings or is merged into or consolidated with Holdings or one of its
Subsidiaries, (b) the income (or deficit) of any such Person (other than a
Subsidiary of Holdings in which Holdings or one of its Subsidiaries has an
ownership interest), except to the extent that any such income is actually
received by Holdings or such Subsidiary in the form

 

9

--------------------------------------------------------------------------------



 

of dividends or similar distributions, (c) the undistributed earnings (or loss
to the extent that Holdings or any wholly-owned Subsidiary thereof is not
required to directly or indirectly fund such loss) of any Subsidiary of Holdings
to the extent that the declaration or payment of dividends or similar
distributions (or loans constituting Subordinated Indebtedness in lieu of a
distribution) by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document), any applicable
Operating Document or Requirement of Law applicable to such Subsidiary.

 

“Consolidated Quick Assets”:  at any date, (a) the aggregate amount of
unrestricted cash and Cash Equivalents of the Group Members, plus (b) all
Accounts appearing on a consolidated balance sheet of Holdings and its
consolidated Subsidiaries at such date.

 

“Consolidated Quick Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Quick Assets on such day to (b) the result of (i) Consolidated
Current Liabilities for such period minus (ii) the current portion of Deferred
Revenue for such period minus (iii) to the extent included in Consolidated
Current Liabilities, capital lease obligations that would have been
characterized as operating leases prior to giving effect to Accounting Standards
Codification 842 requiring operating leases to be recharacterized or treated as
capital leases.

 

“Consolidated Total Liabilities”: on any date of determination, obligations that
should, under GAAP, be classified as liabilities on the Group Members’
consolidated balance sheet.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control”:  the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Control Agreement”:  any account control agreement in form and substance
reasonably satisfactory to the Administrative Agent entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) or otherwise obtains a perfected security interest over such
Deposit Account or Securities Account.

 

“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in Control of, is Controlled by, or is under
common Control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.

 

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, examinership, administration,
insolvency, reorganization, court scheme of arrangement or similar debtor relief
laws or laws affecting the rights of creditors of the United States or other
applicable jurisdictions from time to time in effect.

 

“Declined Amount”:  is defined in Section 2.12(e).

 

“Default”:  any event that constitutes an Event of Default or that, with the
giving of any notice, the lapse of time, or both, would constitute an Event of
Default.

 

10

--------------------------------------------------------------------------------



 

“Default Rate”:  is defined in Section 2.15.

 

“Defaulting Lender”:  subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) become the subject of a Bail-In
Action or (iii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.24(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender, the Swingline
Lender and each Lender.

 

“Deferred Payment Obligations”: is defined in Section 7.2.

 

“Deferred Revenue”:  all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue on the Group Members’
consolidated financial statements in accordance with GAAP.

 

“Deposit Account”:  any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

 

“Deposit Account Control Agreement”:  any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) or otherwise obtains a perfected security
interest over such Deposit Account.

 

11

--------------------------------------------------------------------------------



 

“Designated Jurisdiction”:  any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Determination Date”:  is defined in the definition of “Pro Forma Basis”.

 

“Discharge of Obligations”:  subject to Section 10.8, the satisfaction of the
Obligations (including all such Obligations relating to Cash Management
Services) by the payment in full, in cash (or, as applicable, Cash
Collateralization in accordance with the terms hereof) of the principal of and
interest on or other liabilities relating to each Loan and any previously
provided Cash Management Services, all fees and all other expenses or amounts
payable under any Loan Document (other than inchoate indemnification obligations
and any other obligations which pursuant to the terms of any Loan Document
specifically survive repayment of the Loans for which no claim has been made),
and other Obligations under or in respect of Specified Swap Agreements and Cash
Management Services, to the extent (a) any such Obligations in respect of
Specified Swap Agreements have, if required by any applicable Qualified
Counterparties, been Cash Collateralized, (b) no Letter of Credit shall be
outstanding (or, as applicable, each outstanding and undrawn Letter of Credit
has been Cash Collateralized in accordance with the terms hereof), (c) no
Obligations in respect of any Cash Management Services are outstanding (or, as
applicable, all such outstanding Obligations in respect of Cash Management
Services have been Cash Collateralized in accordance with the terms hereof), and
(d) the aggregate Commitments of the Lenders are terminated.

 

“Disposition”:  with respect to any property (including, without limitation,
Capital Stock of Holdings or any of its Subsidiaries), any sale, lease, Sale
Leaseback Transaction, assignment, conveyance, transfer, encumbrance or other
disposition thereof and any issuance of Capital Stock of Holdings or any of its
Subsidiaries.  The terms “Dispose” and “Disposed of” shall have correlative
meanings.

 

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is ninety-one (91) days after the
date on which the Loans mature.  The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that Holdings and its Subsidiaries may become obligated to pay upon
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock or portion thereof, plus accrued dividends.

 

“Division”: in reference to any Person which is an entity, the division of such
Person into two (2) or more separate Persons, with the dividing Person either
continuing or terminating its existence as part of such division, including as
contemplated under Section 18-217 of the Delaware Limited Liability Company Act,
or any analogous action taken pursuant to any other applicable Requirements of
Law.

 

“Dollar Equivalent”: on any date of determination (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent in Dollars of
such amount, determined by the Administrative Agent using the applicable
Exchange Rate with respect to such currency at the time in effect.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any Subsidiary of Holdings organized under the laws of
the United States, any state thereof or the District of Columbia.

 

“EEA Financial Institution”:  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity

 

12

--------------------------------------------------------------------------------



 

established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a Subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”:  any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee”:  any Person (other than, so long as no Event of Default has
occurred and is continuing, an Excluded Lender) that meets the requirements to
be an assignee under Section 10.6(b)(iii), (v) and (vi) (subject to such
consents, if any, as may be required under Section 10.6(b)(iii)).

 

“Environmental Laws”:  any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“Environmental Liability”:  any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of any Loan Party or any of their respective Subsidiaries
directly or indirectly resulting from or based upon (a) a violation of an
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Materials of Environmental Concern, (c) exposure to
any Materials of Environmental Concern, (d) the release or threatened release of
any Materials of Environmental Concern into the environment, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended,
including (unless the context otherwise requires) any rules or regulations
promulgated thereunder.

 

“ERISA Affiliate”:  each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c), (m) or (n) of the Code, required to be aggregated with
any Loan Party under Section 414(o) of the Code, or is, or within the last six
years was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.

 

“ERISA Event”:  any of (a) a reportable event as defined in Section 4043 of
ERISA with respect to a Pension Plan, excluding, however, such events as to
which the PBGC by regulation has waived the requirement of Section 4043(a) of
ERISA that it be notified within 30 days of the occurrence of such event;
(b) the applicability of the requirements of Section 4043(b) of ERISA with
respect to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA,
to any Pension Plan where an event described in paragraph (9), (10), (11), (12)
or (13) of Section 4043(c) of ERISA is reasonably expected to occur with respect
to such plan within the following 30 days; (c) a withdrawal by any Loan Party
or, to the knowledge of any Loan Party, any ERISA Affiliate thereof from a
Pension Plan or the termination of any Pension Plan resulting in liability under
Sections 4063 or 4064 of ERISA; (d) the withdrawal of any Loan Party or, to the
knowledge of any Loan Party, any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability

 

13

--------------------------------------------------------------------------------



 

therefor, or the receipt by any Loan Party or any ERISA Affiliate thereof of
notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA;  (e) the filing of a notice of intent
to terminate, the treatment of a plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (f) the imposition of
liability on any Loan Party or any ERISA Affiliate thereof pursuant to Sections
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (g) the failure by any Loan Party or any ERISA Affiliate thereof to make
any required contribution to a Pension Plan, or the failure to meet the minimum
funding standard of Section 412 of the Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Code) or the
failure to make by its due date a required installment under Section 430 of the
Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (h) the determination that any Pension
Plan is considered an at-risk plan or a plan in endangered to critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; (i) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(j) the imposition of any liability under Title I or Title IV of ERISA, other
than PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate thereof; (k) an application for a funding
waiver under Section 303 of ERISA or an extension of any amortization period
pursuant to Section 412 of the Code with respect to any Pension Plan; (l) the
occurrence of a material non exempt prohibited transaction under Sections 406 or
407 of ERISA for which any Loan Party or any Subsidiary thereof may be directly
or indirectly liable; (m) a material violation of the applicable requirements of
Section 404 or 405 of ERISA of the exclusive benefit rule under
Section 401(a) of the Code by any fiduciary or disqualified person for which any
Loan Party or any ERISA Affiliate thereof may be directly or indirectly liable;
(n) the occurrence of an act or omission which could give rise to the imposition
on any Loan Party or any ERISA Affiliate thereof of material fines, penalties,
taxes or related charges under Chapter 43 of the Code or under Sections 409,
502(c), (i) or (1) or 4071 of ERISA; (o) the assertion of a material claim
(other than routine claims for benefits) against any Pension Plan or the assets
thereof, or against any Loan Party or any Subsidiary thereof in connection with
any such Pension Plan; (p) receipt from the IRS of notice of a material failure
of any Pension Plan to qualify under Section 401(a) of the Code, or the material
failure of any trust forming part of any Pension Plan to qualify for exemption
from taxation under Section 501(a) of the Code; or (q) the imposition of any
lien (or the fulfillment of the conditions for the imposition of any lien) on
any of the rights, properties or assets of any Loan Party or any ERISA Affiliate
thereof, in either case pursuant to Title I or IV of ERISA, including
Section 302(f) or 303(k) of ERISA or to Section 401(a)(29) or 430(k) of the
Code.

 

“ERISA Funding Rules”:  the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

14

--------------------------------------------------------------------------------



 

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the ICE Benchmark Administration London
Interbank Offered Rate (“LIBOR”)  (or any successor thereto if the ICE Benchmark
Administration is no longer making LIBOR  available) for deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period in Dollars, determined as of approximately 11:00 A.M. (London,
England time) two (2) Business Days prior to the beginning of such Interest
Period (as set forth by Bloomberg Information Service or any successor thereto
or any other commercially available service selected by the Administrative Agent
which provides quotations of LIBOR). In the event that the Administrative Agent
determines that LIBOR is not available, the “Eurodollar Base Rate” shall be
determined by reference to the rate per annum equal to the offered quotation
rate to first class banks in the London interbank market by SVB for deposits
(for delivery on the first day of the relevant Interest Period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan of the Administrative Agent, in its capacity as a Lender, for which the
Eurodollar Base Rate is then being determined with maturities comparable to such
period, as of approximately 11:00 A.M. (London, England time) two (2) Business
Days prior to the beginning of such Interest Period; provided that, in all
events, such Eurodollar Base Rate shall not be less than 0%.

 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurodollar Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements; provided that the
Eurodollar Rate shall not be less than 0.00%.

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).

 

“Event of Default”:  any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”:  for any fiscal year (or other period) of Holdings, the
excess, if any, of:

 

(a)                                 the sum of:

 

(i)                                     Consolidated Adjusted EBITDA for such
fiscal year, plus

 

(ii)                                  any decrease in Working Capital, minus

 

(b)                                 the sum of (without duplication):

 

(i)                                     any taxes paid in cash on a consolidated
basis during such period by the Group Members, plus

 

15

--------------------------------------------------------------------------------



 

(ii)                                  the aggregate amount actually paid by the
Group Members in cash during such fiscal year (or other period) on account of
(x) Consolidated Capital Expenditures (excluding the principal amount of Loans
and Capital Lease Obligations incurred in connection with such expenditures, and
any such expenditures financed with the proceeds of any Reinvestment Deferred
Amount) and (y) Permitted Acquisitions and other Investments permitted hereunder
(excluding intercompany Investments and any such payments financed with the
proceeds of any Reinvestment Deferred Amount or Indebtedness), plus

 

(iii)                               the aggregate amount of all regularly
scheduled and mandatory principal payments of all Indebtedness of Group Members
made in cash during such period (other than in respect of the Revolving Facility
to the extent there is not an equivalent permanent reduction in commitments
thereunder), plus

 

(iv)                              increases in Working Capital, plus

 

(v)                                 Consolidated Interest Expense actually paid
in cash, plus

 

(vi)                              cash payments constituting the purchase price,
net working capital or purchase price adjustments, earn-outs, deferred purchase
price payments and similar obligations paid by the Group Members in respect of
any Permitted Acquisitions (other than to the extent funded with Indebtedness or
proceeds from the issuance or sale of Capital Stock to any Person (other than a
Group Member) in any Group Member), plus

 

(vii)                           other items paid in cash during such period, in
each case, to the extent included as an “add-back” in the calculation of
Consolidated EBITDA, plus

 

(viii)                        permitted Restricted Payments paid in cash
(excluding Restricted Payments to another Group Member).

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.

 

“Exchange Rate”:  on any day with respect to any currency (each, an “Agreed
Currency”), the rate at which such currency may be exchanged into Dollars, as
set forth at approximately 11:00 A.M., on such day on the applicable page of the
Bloomberg Service reporting the exchange rates for such Agreed Currency. In the
event such exchange rate does not appear on the applicable page of such service,
the Exchange Rate shall be determined by reference to such other publicly
available services for displaying currency exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such Exchange Rate shall instead be determined by the Administrative
Agent based on current market spot rates determined by the Administrative Agent
in its reasonable discretion; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Excluded Lender”: (a) any Person specifically identified by name in writing to
the Administrative Agent by Holdings or the Borrower on or prior to the Closing
Date, and (b) any direct competitor of any Loan Party or a vulture/distressed
debt fund that is designated in writing to the Administrative Agent by Holdings
or the Borrower (x) on or prior to the Closing Date or (y) subject to the
Administrative Agent’s consent (not to be unreasonably withheld or delayed),
periodically prior to the Revolving Termination Date.  Notwithstanding the
foregoing, the addition of any Person to the list of Excluded Lenders shall
become effective five Business Days after such updated revised list is accepted
by the Administrative Agent (and for the avoidance of doubt, shall not apply
retroactively prior to such effective date). The list of Excluded

 

16

--------------------------------------------------------------------------------



 

Persons shall be made available by the Administrative Agent to the Lenders
promptly after receipt and acceptance thereof.  For the avoidance of doubt, no
Person that is a Lender, Participant, party to an Assignment and Assumption or a
participation agreement to become a Lender or Participant, as applicable, prior
to the effectiveness of any update to the list of Excluded Persons shall be an
Excluded Person hereunder.  The Administrative Agent shall have no obligation to
monitor any non-compliance by any Lender hereunder with respect to provisions
relating to Excluded Lenders.

 

“Excluded Swap Obligations”:  with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee Obligation of such
Guarantor with respect to, or the grant by such Guarantor of a Lien to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time such Guarantee Obligation of such Guarantor, or the grant by such Guarantor
of such Lien, becomes effective with respect to such Swap Obligation.  If such a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee Obligation or Lien is or becomes
excluded in accordance with the first sentence of this definition.

 

“Excluded Taxes”:  any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of any Recipient, U.S.
withholding Taxes imposed on amounts payable to or for the account of such
Recipient with respect to an applicable interest in a Loan or Commitment or
otherwise under a Loan Document pursuant to a law in effect on the date on which
(i) such Recipient acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.23) or becomes
a Recipient hereunder or (ii) such Recipient changes its principal office or its
lending office, except in each case to the extent that, pursuant to
Section 2.20(b), amounts with respect to such Taxes were payable either to such
Recipient’s assignor immediately before such Recipient became a party hereto or
to such Recipient immediately before it changed its principal office or its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.20(f), and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“Existing Credit Agreement”: has the meaning in the recitals hereto.

 

“Existing Letters of Credit”:  the letters of credit described on Schedule
1.1B.  For the avoidance of doubt, the Existing Letters of Credit include
letters of Credit issued for the account of GENBAND Ireland Limited.

 

“Existing Revolving Loans”: has the meaning in the recitals hereto.

 

“Facility”:  each of (a) the Term Facility, (b) the L/C Facility (which is a
sub-facility of the Revolving Facility), and (c) the Revolving Facility.

 

“FASB ASC”:  the Accounting Standards certification of the Financial Accounting
Standards Board.

 

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply

 

17

--------------------------------------------------------------------------------



 

with), any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code, and any fiscal or regulatory legislation, rules or
practices adopted pursuant to such intergovernmental agreement.

 

“Federal Funds Effective Rate”:  for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Fee Letter”:  the fee letter agreement dated as of March 29, 2019, by and among
the Borrower, Holdings and the Administrative Agent.

 

“Foreign Lender”:  a Lender that is not a U.S. Person (including a Lender that
is disregarded for U.S. federal income tax purposes whose tax owner is not a
U.S. Person).

 

“Foreign Subsidiary”:  any Subsidiary of Holdings that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Holding Company”: any direct or indirect Domestic Subsidiary
of Holdings, substantially all of the assets of which consist of the Capital
Stock of one or more controlled foreign corporations (within the meaning of
Section 957 of the Code) or other Foreign Subsidiary Holding Companies.

 

“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s Revolving
Percentage of the outstanding L/C Exposure other than L/C Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

 

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of its activities.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.  In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations to
amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Group Members’ financial condition shall be the same after such Accounting
Changes as if such Accounting Changes had not been made.  Until such time as
such an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.  “Accounting Changes”
refers to changes in accounting principles

 

18

--------------------------------------------------------------------------------



 

required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC, or the adoption of
IFRS.

 

“Governmental Approval”:  any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority”:  the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank), and any group or body charged with setting accounting or regulatory
capital rules or standards (including the Financial Standards Board, the Bank
for International Settlements, the Basel Committee on Banking Supervision and
any successor or similar authority to any of the foregoing).

 

“Group Members”:  the collective reference to Holdings and its Subsidiaries.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement
dated as of the Original Closing Date by and among the Loan Parties and the
Administrative Agent, as amended, supplemented or otherwise modified.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Guarantors”: a collective reference to Holdings and each first-tier Domestic
Subsidiary of Holdings, and any other Domestic Subsidiary of Holdings that is
not an Immaterial Subsidiary, in each case, to the extent any such Person has
become a Guarantor pursuant to the requirements of Section 6.12 hereof and/or
the Guarantee and Collateral Agreement.   For the avoidance of doubt, no Foreign
Subsidiary or Foreign Subsidiary Holding Company shall be required to be a
Guarantor under this Agreement or any other Loan Document.

 

19

--------------------------------------------------------------------------------



 

“Holdings”:  has the meaning in the preamble hereto.

 

“IFRS”:  international accounting standards within the meaning of IAS Regulation
1606/2002 to the extent applicable to the relevant financial statements
delivered under or referred to herein.

 

“Immaterial Subsidiary”:  at any date of determination, any Subsidiary of
Holdings designated as such by such Loan Party in writing and which as of such
date (a) holds assets representing 1.0% or less of Holdings’ consolidated total
assets (excluding Investments in Subsidiaries and intercompany receivables that
would be eliminated in consolidated financial statements, and goodwill)
(determined in accordance with GAAP), (b) has generated less than 1.0% of
Holdings consolidated total revenues (excluding any intercompany revenue that
would be eliminated in consolidated financial statements) determined in
accordance with GAAP for the four fiscal quarter period ending on the last day
of the most recent period for which financial statements have been delivered
after the Closing Date pursuant to Section 6.1(c); provided that all
Subsidiaries that are individually “Immaterial Subsidiaries” shall not have
aggregate consolidated total assets (excluding Investments in Subsidiaries and
intercompany receivables that would be eliminated in consolidated financial
statements, and goodwill) that would represent 2.5% or more of Holdings’
consolidated total assets as of such date or have generated 2.5% or more of
Holdings’ consolidated total revenues (excluding any intercompany revenue that
would be eliminated in consolidated financial statements) for such four fiscal
quarter period, in each case determined in accordance with GAAP, and (c) owns no
material Intellectual Property.  No Loan Party shall be permitted to be
designated as an Immaterial Subsidiary.

 

“Incremental Facilities”:  as defined in Section 2.27.

 

“Incremental Joinder”:  an instrument, in form and substance reasonably
satisfactory to the Administrative Agent, by which a Lender becomes a party to
this Agreement pursuant to Section 2.27.

 

“Incremental Term Facility”:  as defined in Section 2.27.

 

“Incremental Term Loan”: an incremental term loan under any Incremental Term
Loan Facility.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all Deferred Payment
Obligations and other obligations of such Person for the deferred purchase price
of property or services (other than current trade payables incurred in the
ordinary course of such Person’s business), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations and all Synthetic Lease Obligations of such
Person, (f) all obligations of such Person, whether or not matured, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Capital Stock in such Person or any other Person (including, without
limitation, Disqualified Stock), or any warrant, right or option to acquire such
Capital Stock, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, but limited to the value of
the property owned by such Person securing such obligation if such obligations
is not otherwise recourse to such Person, and (j) the net

 

20

--------------------------------------------------------------------------------



 

obligations of such Person in respect of Swap Agreements.  The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

 

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

“Indemnitee”:  is defined in Section 10.5(b).

 

“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority, relating to (i) bankruptcy, suspension of
payments, a moratorium of any indebtedness, administration, examinership,
reorganization (by way of voluntary arrangement, scheme of arrangement or
otherwise), insolvency, liquidation, receivership, dissolution, winding-up or
relief of debtors, (ii)  any general compromise, arrangement, assignment for the
benefit of creditors, composition, marshalling of assets for creditors, or
other, similar arrangement in respect of any Person’s creditors generally or any
substantial portion of such Person’s creditors, or (iii) the appointment of a
liquidator, receiver, examiner, administrative receiver, administrator,
compulsory manager or other similar officer in relation to any of the foregoing,
in each case undertaken under U.S. federal, state or foreign law, including any
Debtor Relief Law.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Intellectual Property Security Agreement”:  an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement in form and
substance satisfactory to the Administrative Agent, together with each other
intellectual property security agreement and supplement thereto delivered
pursuant to Section 6.12, in each case as amended, restated, supplemented or
otherwise modified from time to time.

 

“Interest Payment Date”: (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each calendar quarter to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three (3) months or less, the last Business
Day of such Interest Period, (c) as to any Eurodollar Loan having an Interest
Period longer than three (3) months, each day that is three (3) months (or, if
such date is not a Business Day, the Business Day next succeeding such date)
after the first day of such Interest Period and the last Business Day of such
Interest Period, and (d) as to any Loan (other than any Revolving Loan that is
an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof.

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one (1), three (3), or six (6) months
thereafter, as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one (1), three
(3), or six (6) months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent in a Notice of Conversion/Continuation not
later than 10:00 A.M. on the date that

 

21

--------------------------------------------------------------------------------



 

is three (3) Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i)                                     if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  the Borrower may not select an Interest
Period under a particular Facility that would extend beyond the Revolving
Termination Date (in the case of Revolving Facility) or beyond the Term Loan
Maturity Date (in the case of Term Loans); and

 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month.

 

“Interest Rate Agreement”:  any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is (a) for the purpose of
hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations, and (b) not for speculative purposes.

 

“Inventory”:  all “inventory,” as such term is defined in the UCC, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

 

“Investments”:  is defined in Section 7.8.

 

“IRS”:  the United States Internal Revenue Service, or any successor thereto.

 

“ISP”:  with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lender”:  means, collectively, each of (a) SVB or any Affiliate
thereof, in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any other Lender that may
become an Issuing Lender pursuant to Section 3.11 or 3.12, in such Lender’s
capacity as issuer of any Letter of Credit.  The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.  For the avoidance of doubt, no Lender shall become an Issuing
Lender hereunder unless it shall so agree.

 

“Issuing Lender Fees”:  is defined in Section 3.3(a).

 

“Judgment Currency”:  is defined in Section 10.19.

 

22

--------------------------------------------------------------------------------



 

“L/C Advance”:  each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.

 

“L/C Commitment”:  as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The L/C Commitment is a sublimit of the Revolving
Commitment and the aggregate amount of the L/C Commitments shall not exceed the
amount of the Total L/C Commitments at any time.

 

“L/C Disbursements”:  a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.

 

“L/C Exposure”:  at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time.  The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.

 

“L/C Facility”:  the L/C Commitments and the extensions of credit made
thereunder.

 

“L/C Fee Payment Date”:  is defined in Section 3.3(a).

 

“L/C Lender”:  a Lender with an L/C Commitment.

 

“L/C Percentage”:  as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.23.

 

“L/C-Related Documents”:  collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to the Issuing Lender and any other document, agreement and instrument
relating to any Letter of Credit, including any of the Issuing Lender’s standard
form documents for letter of credit issuances.

 

“Lenders”:  is defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender and the Swingline Lender.

 

“Letter of Credit”:  is defined in Section 3.1(a); provided that such term shall
also include each Existing Letter of Credit.

 

“Letter of Credit Availability Period”:  the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.

 

“Letter of Credit Fees”:  is defined in Section 3.3(a).

 

“Letter of Credit Fronting Fees”:  is defined in Section 3.3(a).

 

23

--------------------------------------------------------------------------------



 

“Letter of Credit Maturity Date”:  the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

 

“LIBOR”:  is defined in the definition of “Eurodollar Base Rate.”

 

“Lien”:  any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

 

“Liquidity”:  at any time, the sum of (a) the aggregate amount of unrestricted
cash and Cash Equivalents held at such time by the Loan Parties in Deposit
Accounts subject to Control Agreements (or otherwise subject to a perfected
first priority Lien) in favor of the Administrative Agent, and (b) the Available
Revolving Commitment.

 

“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, each Security Document, each Note, the Fee
Letter, the Reaffirmation Agreement, each Compliance Certificate, each Notice of
Borrowing, each Incremental Joinder, each Notice of Conversion/Continuation, the
Solvency Certificate, the Collateral Information Certificate, each L/C-Related
Document binding on a Loan Party, and any agreement creating or perfecting
rights in cash collateral pursuant to the provisions of Section 3.10, or
otherwise pursuant to this Agreement and the other Loan Documents, and any
amendment, waiver, supplement or other modification to any of the foregoing. 
For the avoidance of doubt, the term “Loan Documents” shall not include any
Specified Swap Agreement.

 

“Loan Parties”:  collectively, the Borrower and the Guarantors.

 

“Mandatory Prepayment Date”:  is defined in Section 2.12(e).

 

“Material Adverse Effect”:  (a) a material adverse change in the business,
operations, or condition (financial or otherwise) of the Loan Parties, taken as
a whole; (b) a material impairment in the perfection or priority of the
Administrative Agent’s Lien in any material  Collateral or in the value of such
Collateral; or (c) a material impairment of the ability of the Loan Parties to
perform their respective obligations (including their payment obligations) under
any Loan Document to which they are a party.

 

“Materials of Environmental Concern”:  any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.

 

“Minority Lender”:  is defined in Section 10.1(b).

 

“Moody’s”:  Moody’s Investors Service, Inc.

 

“Mortgaged Properties”:  the real properties as to which, pursuant to
Section 6.12(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.

 

24

--------------------------------------------------------------------------------



 

“Mortgages”:  each of the mortgages, deeds of trust, deeds to secure debt or
such equivalent documents hereafter entered into and executed and delivered by
one or more of the Loan Parties to the Administrative Agent, in each case, as
such documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.

 

“Multiemployer Plan”:  a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or, at any time, within the preceding six
years, has been obligated to make, contributions.

 

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary costs, fees and expenses
actually incurred in connection therewith and net of taxes paid and the
Borrower’s reasonable and good faith estimate of income, franchise, sales, and
other applicable taxes required to be paid by any Group Member in connection
with such Asset Sale or Recovery Event in the taxable year that such Asset Sale
or Recovery Event is consummated, the computation of which shall, in each such
case, take into account the reduction in tax liability resulting from any
available operating losses and net operating loss carryovers, tax credits, and
tax credit carry forwards, and similar tax attributes and (b) in connection with
any issuance or sale of Capital Stock or any incurrence of Indebtedness, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary costs, fees and expenses actually incurred in
connection therewith.

 

“Non-Consenting Lender”:  any Lender that does not approve any consent, waiver
or amendment that (a) requires the approval of all Affected Lenders in
accordance with the terms of Section 10.1 and (b) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note”:  a Term Loan Note, a Revolving Loan Note or a Swingline Loan Note.

 

“Notice of Borrowing”:  a notice substantially in the form of Exhibit K.

 

“Notice of Conversion/Continuation”:  a notice substantially in the form of
Exhibit L.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed or allowable in such
proceeding) the Loans and all other obligations and liabilities (including any
fees or expenses that accrue after the filing of any petition in bankruptcy, or
the commencement of any Insolvency Proceeding, relating to any Loan Party,
whether or not a claim for post-filing or post-petition interest is allowed or
allowable in such proceeding) of the Loan Parties to the Administrative Agent,
the Issuing Lender, any other Lender, any applicable Cash Management Bank, and
any Qualified Counterparty party to a Specified Swap Agreement, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, any Cash Management Agreement, the Letters
of Credit, any Specified Swap Agreement or any other document

 

25

--------------------------------------------------------------------------------



 

made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, payment obligations, fees,
indemnities, costs, and expenses (including all reasonable and documented
out-of-pocket fees, charges and disbursements of counsel to the Administrative
Agent, the Issuing Lender, any other Lender, any applicable Cash Management Bank
or Qualified Counterparty, to the extent that any applicable Cash Management
Agreement or Specified Swap Agreement, as applicable, requires the reimbursement
by any applicable Loan Party of any such expenses, in each case of the
foregoing, in accordance with Section 10.5 or other applicable provisions of the
Loan Documents, Cash Management Agreements or Specified Swap Agreements) that
are required to be paid by any Loan Party pursuant to any Loan Document, Cash
Management Agreement, Specified Swap Agreement or otherwise.  For the avoidance
of doubt, the Obligations shall not include (i) any obligations arising under
any warrants or other equity instruments issued by any Loan Party to any Lender,
or (ii) solely with respect to any Guarantor that is not a Qualified ECP
Guarantor, any Excluded Swap Obligations of such Guarantor.

 

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury and any successor thereto.

 

“Operating Documents”:  for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), and, (a) if such Person is a corporation
or company, its bylaws or memorandum and articles of association (or equivalent
thereof) in current form, (b) if such Person is a limited liability company, its
limited liability company agreement and each related plan of division and
certificate of division (or similar agreements), and (c) if such Person is a
partnership, its partnership agreement (or similar agreement), each of the
foregoing with all current amendments or modifications thereto.

 

“Original Closing Date”: December 21, 2017.

 

“Original Loan Documents”: as defined in Section 10.22.

 

“Other Connection Taxes”:  with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes”:  all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).

 

“Overadvance”:  is defined in Section 2.8.

 

“Participant”:  is defined in Section 10.6(d).

 

“Participant Register”:  is defined in Section 10.6(d).

 

“Patriot Act”:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

 

26

--------------------------------------------------------------------------------



 

“PBGC”:  the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan”:  an employee pension plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (i) that is or was at any relevant time
maintained or sponsored by any Loan Party or any ERISA Affiliate thereof or to
which any Loan Party or any ERISA Affiliate thereof makes contributions or has
any outstanding liability, and (ii) that is or was subject to the provisions of
Title IV of ERISA or Sections 412 and 430 of the Code or Sections 302 and 303 of
ERISA and in respect of which any Loan Party or any ERISA Affiliate thereof is
(or if such plan were terminated would under Section 4069 of ERISA be deemed to
be) a “contributing sponsor” as defined in Section 4001(a)(13) of ERISA.

 

“Permitted Acquisition”:  is defined in Section 7.8(n).

 

“Permitted Investors”: the collective reference to JPMorgan Chase Bank, N.A. and
its Affiliates, and “Initial OEP Stockholders” as that term is defined in the
Principal Stockholders Agreement as in effect on the Original Closing Date,
together with any Control Investment Affiliate thereof.

 

“Person”:  any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

“Platform”:  is any of Debt Domain, Intralinks, Syndtrak, DebtX or a
substantially similar electronic transmission system.

 

“Preferred Stock”:  the preferred Capital Stock of Holdings.

 

“Principal Stockholders Agreement”:  that certain Principal Stockholders
Agreement made as of October 27, 2017 by and among Holdings, Heritage PE (OEP)
II, L.P., a Cayman Islands exempted limited partnership, Heritage PE (OEP) III,
L.P., a Cayman Islands exempted limited partnership and future parties that may
execute a joinder thereto, as the same has been amended, restated, supplemented
or otherwise modified in a manner that is not adverse to the Lenders.

 

“Prime Rate”:  the rate of interest per annum announced from time to time in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate then in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).

 

“Pro Forma Basis”:  with respect to any calculation or determination for any
period, in making such calculation or determination on the specified date of
determination (the “Determination Date”), pro forma effect will be given to:
(a) the acquisition or disposition of companies, divisions or lines of
businesses by Holdings and its Subsidiaries, including any acquisition or
disposition of a company, division or line of business since the beginning of
the reference period by a Person that became a Subsidiary after the beginning of
the applicable period; and (b) the discontinuation of any discontinued
operations; in each case of clauses (a) and (b), that have occurred since the
beginning of the applicable period and before the Determination Date as if such
events had occurred, and, in the case of any disposition, the proceeds thereof
applied, on the first day of such period. To the extent that pro forma effect is
to be given to an acquisition or disposition of a company, division or line of
business, the pro forma calculation will be calculated in good faith by a
responsible financial or accounting officer of Holdings in accordance with
Regulation S-X under the Securities Act based upon the most recent four full
fiscal quarters for which the relevant financial information is available.

 

27

--------------------------------------------------------------------------------



 

“Projections”:  is defined in Section 6.2(c).

 

“Properties”:  is defined in Section 4.17(a).

 

“Qualified Counterparty”:  with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.

 

“Qualified ECP Guarantor”:  in respect of any Swap Obligation, (a) each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee Obligation of such Guarantor provided in respect of, or the Lien
granted by such Guarantor to secure, such Swap Obligation (or guaranty thereof)
becomes effective with respect to such Swap Obligation, and (b) any other
Guarantor that (i) constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder, or (ii) can
cause another Person (including, for the avoidance of doubt, any other 
Guarantor not then constituting a “Qualified ECP Guarantor”) to qualify as an
“eligible contract participant” at such time by entering into a “keepwell,
support, or other agreement” as contemplated by Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

“Reaffirmation Agreement”: the Reaffirmation Agreement dated as of the date
hereof, by and among the Administrative Agent and each Loan Party.

 

“Recipient”:  the (a) Administrative Agent, (b) any Lender or (c) the Issuing
Lender, as applicable.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

“Refunded Swingline Loans”:  is defined in Section 2.7(b).

 

“Register”:  is defined in Section 10.6(c).

 

“Regulation T”:  Regulation T of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Regulation X”:  Regulation X of the Board as in effect from time to time.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are not applied to prepay the Loans or other amounts pursuant to
Section 2.12(e) as a result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and that the Borrower or Holdings
(directly or indirectly through a Guarantor) intends and expects to use all or a
specified portion of the Net Cash Proceeds of an Asset Sale or Recovery Event to
acquire or repair assets useful in its business.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business.

 

28

--------------------------------------------------------------------------------



 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring 180 days after such Reinvestment Event;
provided that such date shall be extended to 365 days if the Loan Parties have
entered into a binding commitment to reinvest the Net Cash Proceeds subject to
such Reinvestment Event within such 180 day period, and (b) the date on which
the Borrower (or its Subsidiaries) shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets useful in the Borrower’s business
with all or any portion of the relevant Reinvestment Deferred Amount.

 

“Related Parties”:  with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Replacement Lender”:  is defined in Section 2.23.

 

“Required Lenders”:  at any time, (a) if only one Lender holds the outstanding
Term Loans and the Revolving Commitments, such Lender; and (b) if more than one
Lender holds the outstanding Term Loans and Revolving Commitments, then at least
two Lenders who hold more than 50% of the sum of (i) the aggregate unpaid
principal amount of the Term Loans then outstanding, and (ii) the Total
Revolving Commitments (including, without duplication, the L/C Commitments) then
in effect or, if the Revolving Commitments have been terminated, the Total
Revolving Extensions of Credit then outstanding; provided that for the purposes
of this clause (b), the outstanding principal amount of the Term Loans held by
any Defaulting Lender and the Revolving Commitments of, and the portion of the
Revolving Loans and participations in L/C Exposure and Swingline Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders; provided further that a Lender and its
Affiliates shall be deemed one Lender.

 

“Requirement of Law”:  as to any Person, any law, treaty, rule or regulation
(including any rule, official directive, request or guideline (whether or not
having the force of law) of any Governmental Authority) or determination of an
arbitrator or a court or other Governmental Authority (including the Basel
Committee on Banking Supervision and any successor thereto or similar authority
or successor thereto), in each case applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.

 

“Responsible Officer”:  the chief executive officer, president, vice president,
chief financial officer, treasurer, assistant treasurer, or controller of the
Borrower or Holdings, but in any event, with respect to financial matters, the
chief financial officer, treasurer, assistant treasurer, or controller of the
Borrower or Holdings.

 

“Restricted Payments”:  is defined in Section 7.6.

 

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption or Incremental Joinder pursuant to which
such Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof (including in connection with assignments and
Incremental Facilities permitted hereunder).  The original amount of the Total
Revolving Commitments is $100,000,000.  The L/C Commitment and the Swingline
Commitment are each sublimits of the Total Revolving Commitments.

 

“Revolving Commitment Increase”: is defined in Section 2.27.

 

29

--------------------------------------------------------------------------------



 

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
(including the Existing Letter of Credit) at such time, plus (c) such Lender’s
L/C Percentage of the aggregate amount of all L/C Disbursements that have not
yet been reimbursed or converted into Revolving Loans at such time, plus
(d) such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.

 

“Revolving Facility”:  the Revolving Commitments and the extensions of credit
made thereunder.

 

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loan Conversion”:  is defined in Section 3.5(b).

 

“Revolving Loan Note”:  a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Revolving Loans”:  as defined in Section 2.4(a).

 

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.

 

“Revolving Termination Date”:  April 29, 2024.

 

“Ribbon Shareholder Indebtedness”: the Indebtedness of Holdings under the Ribbon
Shareholder Loan Documents.

 

“Ribbon Shareholder Loan Documents”: each Ribbon Shareholder Promissory Note and
any documents, instruments and agreements entered into in connection therewith,
as amended, modified, supplemented or restated from time to time prior to the
Original Closing Date.

 

“Ribbon Shareholder Promissory Notes”: the Promissory Note dated October 27,
2017 by Holdings in favor of the Payees party thereto in the original principal
amount of $22,500,000, together with any “PIK Notes” referred to therein.

 

“S&P”:  Standard & Poor’s Ratings Services.

 

“Sale Leaseback Transaction”:  any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

 

“Sanction(s)”:  any international economic sanction administered or enforced by
the United States Government (including OFAC), the Cayman Islands government,
the United Nations Security Council, the

 

30

--------------------------------------------------------------------------------



 

European Union, Her Majesty’s Treasury or other relevant sanctions authority
applicable to the Group Members and their business to the extent not in
contravention of the foregoing authorities.

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Parties”:  the collective reference to any holder of the Obligations,
including the Administrative Agent, the Lenders (including any Issuing Lender in
its capacity as Issuing Lender and any Swingline Lender in its capacity as
Swingline Lender, any Cash Management Bank (in its or their respective
capacities as providers of Cash Management Services), and any Qualified
Counterparties.

 

“Securities Account”:  any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

 

“Securities Account Control Agreement”:  any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.

 

“Securities Act”:  the Securities Act of 1933, as amended from time to time and
any successor statute.

 

“Security Documents”:  the collective reference to, the Guarantee and Collateral
Agreement, each Pledge Supplement, each Assumption Agreement, the Mortgages,
each Intellectual Property Security Agreement, each Deposit Account Control
Agreement, (e) each Securities Account Control Agreement, the, all other
security documents hereafter delivered to the Administrative Agent granting a
Lien on any property of any Person to secure the Obligations of any Loan Party
arising under any Loan Document.

 

“Solvency Certificate”:  the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent pursuant to Section 5.1(s), which Solvency
Certificate shall be in substantially the form of Exhibit D.

 

“Solvent”:  when used with respect to any Person, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature, and is not deemed or declared to be
unable to pay its debts under any applicable law.

 

For purposes of this definition, (i) “debt” means liability on a “claim,” and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

31

--------------------------------------------------------------------------------



 

“Specified Swap Agreement”:  any Swap Agreement entered into by a Group Member
and any Qualified Counterparty to the extent permitted under Section 7.13.

 

“Subordinated Debt Document”:  any agreement, certificate, document or
instrument executed or delivered by Holdings or any Subsidiary and evidencing
Subordinated Indebtedness.

 

“Subordinated Indebtedness”:  Indebtedness of a Loan Party subordinated to the
Obligations (or secured by Liens subordinated to the Liens securing the
Obligations) pursuant to subordination terms (including payment, lien and
remedies subordination terms, as applicable) reasonably acceptable to the
Administrative Agent.

 

“Subsidiary”:  as to any Person, a corporation, company, partnership, limited
liability company or other entity of which shares, shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of Holdings.

 

“Surety Indebtedness”:  as of any date of determination, indebtedness
(contingent or otherwise) owing to sureties arising from surety bonds issued on
behalf of any Loan Party or its respective Subsidiaries as support for, among
other things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.

 

“SVB”:  is defined in the preamble hereto.

 

“Swap Agreement”:  any agreement with respect to any swap, hedge, forward,
future or derivative transaction or option or similar agreement (including
without limitation, any Interest Rate Agreement) involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of a Loan Party and its
Subsidiaries shall be deemed to be a “Swap Agreement.”

 

“Swap Obligation”:  with respect to any Guarantor, any obligation of such
Guarantor to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swap Termination Value”:  in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date any such
Swap Agreement has been closed out and termination value determined in
accordance therewith, such termination value, and (b) for any date prior to the
date referenced in clause (a), the amount determined as the mark-to-market value
for such Swap Agreement, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Swap Agreements (which may include a Qualified Counterparty).

 

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans to the Borrower pursuant to Section 2.6 in an aggregate
principal amount at any one time outstanding not to exceed $15,000,000.

 

32

--------------------------------------------------------------------------------



 

“Swingline Lender”:  SVB, in its capacity as the lender of Swingline Loans or
such other Lender as the Borrower may from time to time select as the Swingline
Lender hereunder pursuant to Section 2.7(f); provided that such Lender has
agreed to be a Swingline Lender.

 

“Swingline Loan Note”:  a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Swingline Loans”:  is defined in Section 2.6.

 

“Swingline Participation Amount”:  is defined in Section 2.7(c).

 

“Synthetic Lease Obligation”:  the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Commitment”:  as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in an aggregate principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1A.  The original aggregate principal amount of the Term
Commitments is $50,000,000.

 

“Term Facility”:  the Term Commitments and the Term Loans made thereunder.

 

“Term Lender”:  each Lender that has a Term Commitment or that holds a Term
Loan.

 

“Term Loan”:  the term loans made by the Lenders pursuant to Section 2.1.

 

“Term Loan Maturity Date”:  April 29, 2024.

 

“Term Loan Note”:  a promissory note in the form of Exhibit H-3, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Term Percentage”:  as to any Term Lender at any time, the percentage which such
Lender’s Term Commitments and funded Term Loans then constitutes of the
aggregate Term Commitments and funded Term Loans of all Lenders.

 

“Total Credit Exposure”:  is, as to any Lender at any time, the unused
Commitments, Revolving Extensions of Credit and outstanding Term Loans of such
Lender at such time.

 

“Total L/C Commitments”:  at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b).  The initial amount of the Total L/C Commitments on the Closing Date is
$15,000,000.

 

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.  The original amount of the Total
Revolving Commitments is $100,000,000.  The L/C Commitment and the Swingline
Commitment are sublimits of the Total Revolving Commitments.

 

33

--------------------------------------------------------------------------------



 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit outstanding at such time.

 

“Trade Date”: is defined in Section 10.6(b)(i)(B).

 

“Transferee”:  any Eligible Assignee or Participant.

 

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“Unfriendly Acquisition”:  any acquisition that has not, at the time of the
first public announcement of an offer relating thereto, been approved by the
board of directors (or other legally recognized governing body) of the Person to
be acquired; except that with respect to any acquisition of a non-U.S. Person,
an otherwise friendly acquisition shall not be deemed to be unfriendly if it is
not customary in such jurisdiction to obtain such approval prior to the first
public announcement of an offer relating to a friendly acquisition.

 

“Uniform Commercial Code” or “UCC”:  the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.

 

“United States” and “U.S.”:  the United States of America.

 

“U.S. Person”: any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate”:  is defined in Section 2.20(f).

 

“Voting Stock”:  as to any Person, the Capital Stock of any class or classes or
other equity interests (however designated and including general partnership
interests in a partnership) having ordinary voting power for the election of
directors or similar governing body of such Person.

 

“Withholding Agent”:  as applicable, any applicable Loan Party and the
Administrative Agent.

 

“Working Capital”: with respect to the Group Members, consolidated current
assets (which shall exclude any cash or Cash Equivalents) minus consolidated
current liabilities (which shall exclude any amount outstanding under the
Revolving Facility and the current portion of any Indebtedness, in each case, to
the extent included in “consolidated current liabilities”), in each case,
determined in accordance with GAAP.

 

“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2                               Other Definitional Provisions.

 

(a)                                 Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b)                                 As used herein and in the other Loan
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) accounting terms relating to any Group Member

 

34

--------------------------------------------------------------------------------



 

not defined in Section 1.1 and accounting terms partly defined in Section 1.1,
to the extent not defined, shall have the respective meanings given to them
under GAAP, (ii) the words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation,” (iii) the word “incur” shall
be construed to mean incur, create, issue, assume, become liable in respect of
or suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, (v) references to a
given time of day shall, unless otherwise specified, be deemed to refer to
Pacific time, and (vi) references to agreements (including this Agreement) or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated, amended and restated, extended, or otherwise modified from time to
time.  Notwithstanding the foregoing clause (i), for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of any Group Member shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.

 

(c)                                  The words “hereof,” “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise, (i) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (ii) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, and (iii) any reference to any
law or regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such
terms.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

 

(e)                                  Any reference in any Loan Document to a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a Division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale or transfer, or similar term, as applicable, to, of or with a
separate Person. Any Division of a limited liability company shall constitute a
separate Person under the Loan Documents (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity) on the first date of its
existence.  In connection with any Division, if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then such asset shall be deemed to have been transferred from
the original Person to the subsequent Person.

 

1.3                               Rounding.  Any financial ratios required to be
maintained by the Borrower or Holdings pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

1.4                               Currency.  For purposes of all calculations
and determinations hereunder, and all certifications and financial statements
delivered hereunder, all amounts represented by such terms shall be expressed in
Dollars or the Dollar Equivalent thereof.  The Administrative Agent shall
determine the Dollar Equivalent of any amount when required or permitted hereby,
and a determination thereof by the

 

35

--------------------------------------------------------------------------------



 

Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination by the Borrower. The Administrative Agent may determine or
re-determine the Dollar Equivalent of any amount on any date in its reasonable
discretion.

 

SECTION 2
AMOUNT AND TERMS OF COMMITMENTS

 

2.1                               Term Commitments.  Subject to the terms and
conditions hereof, each Term Lender severally agrees to make a Term Loan to the
Borrower on the Closing Date in an amount equal to the amount of the Term
Commitment of such Lender.  The Term Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.13.

 

2.2                               Procedure for Term Loan Borrowing.  The
Borrower shall give the Administrative Agent an irrevocable Notice of Borrowing
(which must be received by the Administrative Agent prior to 10:00 A.M. one
(1) Business Day prior to the anticipated Closing Date) requesting that the Term
Lenders make the Term Loans on the Closing Date and specifying the amount to be
borrowed.  Unless otherwise agreed by the Administrative Agent, the Term Loans
made on the Closing Date shall initially be ABR Loans.  Upon receipt of such
Notice of Borrowing, the Administrative Agent shall promptly notify each Term
Lender thereof.  Not later than 12:00 P.M. on the Closing Date, each Term Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the Term Loan or Term Loans to be made
by such Lender.  The Administrative Agent shall credit the account of the
Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the Term
Lenders in immediately available funds or, if so specified in the Notice of
Borrowing, the Administrative Agent shall wire transfer or otherwise credit all
or a portion of such aggregate amounts to the accounts specified in the Notice
of Borrowing.

 

2.3                               Repayment of Term Loans.  Beginning on
September 30, 2019, the Term Loans shall be repaid in consecutive quarterly
installments on the last day of each fiscal quarter, each of which installments
shall be in an amount equal to such Lender’s Term Percentage multiplied by
$625,000.

 

To the extent not previously paid, all Term Loans shall be due and payable on
the Term Loan Maturity Date, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.

 

2.4                               Revolving Commitments.

 

Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s (i) Revolving Percentage of the
aggregate outstanding amount of the Swingline Loans and (ii) L/C Exposure, does
not exceed the amount of such Lender’s Revolving Commitment.  In addition, the
Total Revolving Extensions of Credit shall not at any time exceed the Total
Revolving Commitments in effect at such time.  During the Commitment Period, the
Borrower may use the Revolving Commitments by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.  The Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.13. The Borrower shall repay all outstanding
Revolving Loans on the Revolving Termination Date.  All accrued and unpaid
interest and the accrued and unpaid Commitment Fee in respect of the Existing
Revolving Loans, as well as the accrued and unpaid Letter of Credit Fees shall
be repaid on the Closing Date.

 

36

--------------------------------------------------------------------------------



 

2.5                               Procedure for Revolving Borrowing.  The
Borrower may borrow under the Revolving Commitments during the Commitment Period
on any Business Day; provided that the Borrower shall give the Administrative
Agent an irrevocable Notice of Borrowing (which must be received by the
Administrative Agent prior to 10:00 A.M. (a) three (3) Business Days prior to
the requested Borrowing Date, in the case of Eurodollar Loans, or (b) one
(1) Business Day prior to the requested Borrowing Date, in the case of ABR
Loans) (in each case, with originals to follow within three (3) Business Days to
the extent required by the Administrative Agent) (provided that any such Notice
of Borrowing of ABR Loans under the Revolving Facility to finance payments under
Section 3.5(a) may be given not later than 10:00 A.M. on the date of the
proposed borrowing), in each such case specifying (i) the amount and Type of
Revolving Loans to be borrowed, (ii) the requested Borrowing Date, (iii) in the
case of Eurodollar Loans, the respective amounts of each such Type of Loan and
the respective lengths of the initial Interest Period therefor, and (iv) 
instructions for remittance of the proceeds of the Loans to be borrowed.  Each
borrowing under the Revolving Commitments shall be in minimum amounts equal to
(A) $100,000 with respect to ABR Loans and (B) $1,000,000 with respect to
Eurodollar Loans, or, in each case, a whole multiple of $100,000 in excess
thereof (or, if the then aggregate Available Revolving Commitments are less than
such required minimum amount, such lesser amount); provided that the Swingline
Lender may request, on behalf of the Borrower, borrowings under the Revolving
Commitments that are ABR Loans in other amounts pursuant to Section 2.7.  Upon
receipt of any such Notice of Borrowing from the Borrower, the Administrative
Agent shall promptly notify each Revolving Lender thereof.  Each Revolving
Lender will make the amount of its pro rata share of each such borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 12:00 P.M. on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent.  Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting such account as is designated in writing to the Administrative
Agent by the Borrower with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

 

2.6                               Swingline Commitment.  Subject to the terms
and conditions hereof, the Swingline Lender agrees to make available a portion
of the credit accommodations otherwise available to the Borrower under the
Revolving Commitments from time to time during the Commitment Period by making
swing line loans (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrower; provided that (a) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect, (b) the Borrower shall not request, and the Swingline
Lender shall not make, any Swingline Loan if, after giving effect to the making
of such Swingline Loan, the aggregate amount of the Available Revolving
Commitments would be less than zero or an Overadvance would exist, and (c) the
Borrower shall not use the proceeds of any Swingline Loan to refinance any then
outstanding Swingline Loan.  During the Commitment Period, the Borrower may use
the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof.  Swingline Loans shall be ABR
Loans only.  The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the Revolving Termination Date.

 

2.7                               Procedure for Swingline Borrowing; Refunding
of Swingline Loans.

 

(a)                                 Whenever the Borrower desires that the
Swingline Lender make Swingline Loans the Borrower shall give the Swingline
Lender irrevocable telephonic or electronic notice (which notice must be
received by the Swingline Lender not later than 12:00 P.M. on the proposed
Borrowing Date) confirmed promptly in writing by a Notice of Borrowing,
specifying (i) the amount to be borrowed, (ii) the requested Borrowing Date
(which shall be a Business Day during the Commitment Period), and
(iii) instructions for the remittance of the proceeds of such Loan.  Each
borrowing under the Swingline Commitment shall be in an amount equal to $100,000
or a whole multiple of $100,000 in excess thereof.  Promptly thereafter, on the
Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Borrower an amount in immediately
available funds equal to

 

37

--------------------------------------------------------------------------------



 

the amount of the Swingline Loan to be made by depositing such amount in the
account designated in writing to the Administrative Agent by the Borrower. 
Unless a Swingline Loan is sooner refinanced by the advance of a Revolving Loan
pursuant to Section 2.7(b), such Swingline Loan shall be repaid by the Borrower
no later than ten (10) Business Days after the advance of such Swingline Loan.

 

(b)                                 The Swingline Lender, at any time and from
time to time in its sole and absolute discretion may, on behalf of the Borrower
(which hereby irrevocably directs the Swingline Lender to act on its behalf), on
one Business Day’s telephonic notice given by the Swingline Lender no later than
12:00 P.M. and promptly confirmed in writing, request each Revolving Lender to
make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in an
amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of such Swingline Loan (each a “Refunded Swingline Loan”) outstanding on
the date of such notice, to repay the Swingline Lender.  Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Funding Office in immediately available funds, not later than 10:00
A.M. one Business Day after the date of such notice.  The proceeds of such
Revolving Loan shall immediately be made available by the Administrative Agent
to the Swingline Lender for application by the Swingline Lender to the repayment
of the Refunded Swingline Loan.  The Borrower irrevocably authorizes the
Swingline Lender to charge the Borrower’s accounts with the Administrative Agent
(up to the amount available in each such account) immediately to pay the amount
of any Refunded Swingline Loan to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loan.

 

(c)                                  If prior to the time that the Borrower has
repaid the Swingline Loans pursuant to Section 2.7(a) or a Revolving Loan has
been made pursuant to Section 2.7(b), one of the events described in
Section 8.1(f) shall have occurred or if for any other reason, as determined by
the Swingline Lender in its sole discretion, Revolving Loans may not be made as
contemplated by Section 2.7(b), each Revolving Lender shall, on the date such
Revolving Loan was to have been made pursuant to the notice referred to in
Section 2.7(b) or on the date requested by the Swingline Lender (with at least
one (1) Business Days’ notice to the Revolving Lenders), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of the outstanding Swingline Loans that were to
have been repaid with such Revolving Loans.

 

(d)                                 Whenever, at any time after the Swingline
Lender has received from any Revolving Lender such Lender’s Swingline
Participation Amount, the Swingline Lender receives any payment on account of
the Swingline Loans, the Swingline Lender will distribute to such Lender its
Swingline Participation Amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Lender’s pro rata portion of such payment if such
payment is not sufficient to pay the principal of and interest on all Swingline
Loans then due); provided that in the event that such payment received by the
Swingline Lender is required to be returned, such Revolving Lender will return
to the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.

 

(e)                                  Each Revolving Lender’s obligation to make
the Loans referred to in Section 2.7(b) and to purchase participating interests
pursuant to Section 2.7(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Lender or the Borrower
may have against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the occurrence of a Default or an Event of Default or
the failure to satisfy any of the other conditions specified in Section 5,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower, (iv) any breach of this Agreement or any other Loan Document by the
Borrower, any other Loan Party or any other Revolving

 

38

--------------------------------------------------------------------------------



 

Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

 

(f)                                   The Swingline Lender may resign at any
time by giving 30 days’ prior notice to the Administrative Agent, the Lenders
and the Borrower.  Following such notice of resignation from the Swingline
Lender, the Swingline Lender may be replaced at any time by written agreement
among the Borrower, the Administrative Agent, the Required Lenders and the
successor Swingline Lender.  The Administrative Agent shall notify the Lenders
of any such replacement of the Swingline Lender.  From and after the effective
date of any such resignation or replacement, (i) the successor Swingline Lender
shall have all the rights and obligations of the Swingline Lender under this
Agreement with respect to Swingline Loans to be made by it thereafter and
(ii) references herein and in the other Loan Documents to the term “Swingline
Lender” shall be deemed to refer to such successor or to any previous Swingline
Lender, or to such successor and all previous Swingline Lenders, as the context
shall require.  After the resignation of the Swingline Lender hereunder, the
resigning Swingline Lender shall remain a party hereto and shall continue to
have all the rights and obligations of the Swingline Lender under this Agreement
and the other Loan Documents with respect to Swingline Loans made by it prior to
such resignation, but shall not be required to make any additional Swingline
Loans.

 

2.8                               Overadvances.

 

(a)                                 If at any time or for any reason either the
aggregate amount of the Total Revolving Extensions of Credit exceeds the amount
of the Total Revolving Commitments then in effect, (any such excess, an
“Overadvance”), the Borrower shall, if the amount of such Overadvance is
(a) equal or greater than $1,000,000, immediately pay the full amount of such
Overadvance to the Administrative Agent, on demand, or (b) less than $1,000,000,
within one (1) Business Day after the receipt of a request by the Administrative
Agent therefor, pay the full amount of such Overadvance to the Administrative
Agent for application against the Revolving Extensions of Credit in accordance
with the terms hereof.

 

(b)                                 [Reserved].

 

2.9                               Fees.

 

(a)                                 Fee Letter.  The Borrower agrees to pay to
the Administrative Agent the fees in the amounts and on the dates as set forth
in the Fee Letter and to perform any other obligations contained therein.

 

(b)                                 Commitment Fee.  As additional compensation
for the Revolving Commitments, the Borrower shall pay to the Administrative
Agent for the account of the Lenders, in arrears, on the first day of each
quarter prior to the Revolving Termination Date and on the Revolving Termination
Date, a fee for the Borrower’s non-use of available funds in an amount equal to
the Commitment Fee Rate per annum multiplied by the difference between (x) the
Total Revolving Commitments (as they may be reduced from time to time) and
(y) the average for the period of the daily closing balance of the Total
Revolving Extensions of Credit (excluding in respect of Swingline Loans).

 

(c)                                  Fees Nonrefundable.  All fees payable under
this Section 2.9 shall be fully earned on the date paid and nonrefundable.

 

2.10                        Termination or Reduction of Commitments.

 

The Borrower shall have the right, without penalty or premium, upon not less
than three Business Days’ notice to the Administrative Agent, to terminate the
Revolving Commitments or, from time to time,

 

39

--------------------------------------------------------------------------------



 

to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of the Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans to be made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Available Revolving Commitments.  Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect;
provided further, if in connection with any such reduction or termination of the
Revolving Commitments a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.21.  The Borrower shall have the right,
without penalty or premium, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the L/C Commitments or, from time to
time, to reduce the amount of the L/C Commitments; provided that no such
termination or reduction of L/C Commitments shall be permitted if, after giving
effect thereto, the Total L/C Commitments shall be reduced to an amount that
would result in the aggregate L/C Exposure exceeding the Total L/C Commitments
(as so reduced).  Any such reduction shall be in an amount equal to $1,000,000,
or a whole multiple thereof, and shall reduce permanently the L/C Commitments
then in effect.

 

2.11                        Optional Loan Prepayments.  The Borrower may at any
time and from time to time prepay the Loans, in whole or in part, without
premium or penalty, upon irrevocable notice delivered to the Administrative
Agent no later than 10:00 A.M. three (3) Business Days prior thereto, in the
case of Eurodollar Loans, and no later than 10:00 A.M. one (1) Business Day
prior thereto, in the case of ABR Loans, which notice shall specify the date and
amount of the proposed prepayment; provided that if a Eurodollar Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 2.21; provided
further that if such notice of prepayment indicates that such prepayment is to
be funded with the proceeds of a refinancing, such notice of prepayment may be
revoked if the financing is not consummated.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.  If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid.  Partial prepayments of Term Loans and Revolving
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof.  Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.

 

2.12                        Mandatory Prepayments.

 

(a)                                 [Reserved].

 

(b)                                 If any Indebtedness shall be incurred by any
Group Member (excluding any Indebtedness incurred in accordance with
Section 7.2), an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such incurrence toward the prepayment of the Term Loans
and other amounts as set forth in Section 2.12(e).

 

(c)                                  If on any date any Group Member shall
receive Net Cash Proceeds from any Asset Sale or Recovery Event then, unless a
Reinvestment Notice shall be delivered in respect thereof, such Net Cash
Proceeds shall be applied on such date toward the prepayment of the Loans and
other amounts as set forth in Section 2.12(e); provided that notwithstanding the
foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Loans and other amounts as set
forth in Section 2.12(e).

 

(d)                                 If, for any fiscal year of the Borrower,
there shall be Excess Cash Flow, the Borrower shall, on the relevant Excess Cash
Flow Application Date, apply the difference of 50% of such Excess Cash Flow
minus the aggregate amount of any voluntary prepayments of the Term Loans or

 

40

--------------------------------------------------------------------------------



 

Incremental Term Loans or to the extent the Revolving Commitment is permanently
reduced by an amount equal to such payment, any voluntary prepayments of the
Revolving Loans, made during such year toward the prepayment of the Loans and
other amounts as set forth in Section 2.12(e); provided that such percentage
shall be reduced to (i) 25% if the Consolidated Leverage Ratio as of the last
day of such fiscal year is less than 3.00 to 1.00 but equal to or greater than
2.00 to 1.00 and (ii) 0% if the Consolidated Leverage Ratio as of the last day
of such fiscal year is less than 2.00 to 1.00.  Each such prepayment shall be
made on a date (each an “Excess Cash Flow Application Date”) occurring no later
than the earliest of (i) the date on which the financial statements of Holdings
referred to in Section 6.1(a), for the fiscal year with respect to which such
prepayment is made, are required to be delivered to the Lenders, and (ii) the
date such financial statements are actually delivered.

 

(e)                                  Amounts to be applied in connection with
prepayments made pursuant to this Section 2.12 shall be applied to the
prepayment of installments due in respect of the Term Loans in reverse order of
maturity and in accordance with Sections 2.3 and 2.18(b) (provided that any Term
Lender may decline any such prepayment (the aggregate amount of all such
prepayments declined in connection with any particular prepayment, collectively,
the “Declined Amount”), in which case the Declined Amount shall be distributed
first, to the prepayment, on a pro rata basis, of the Term Loans held by Term
Lenders that have elected to accept such Declined Amounts; second, to the extent
of any residual, if no Term Loans remain outstanding, to the prepayment of the
Revolving Loans in accordance with Section 2.15(c) (with no corresponding
permanent reduction in the Revolving Commitments); and third, to the extent of
any residual, if no Term Loans or Revolving Loans remain outstanding, to the
replacement of outstanding Letters of Credit and/or the deposit of an amount in
cash (in an amount not to exceed 105% of the then existing L/C Exposure) in a
Cash Collateral account established with the Administrative Agent for the
benefit of the L/C Lenders on terms and conditions satisfactory to the Issuing
Lender.  Each prepayment of the Loans under this Section 2.12 (except in the
case of Revolving Loans that are ABR Loans and Swingline Loans, in the event all
Revolving Commitments have not been terminated) shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.  The Borrower
shall deliver to the Administrative Agent and each Term Lender notice of each
prepayment of Term Loans in whole or in part pursuant to this Section 2.12 not
less than five (5) Business Days prior to the date such prepayment shall be made
(each, a “Mandatory Prepayment Date”).  Such notice shall set forth (i) the
Mandatory Prepayment Date, (ii) the aggregate amount of such prepayment and
(iii) the options of each Term Lender to (x) decline or accept its share of such
prepayment and (y) to accept Declined Amounts.  Any Term Lender that wishes to
exercise its option to decline such prepayment or to accept Declined Amounts
shall notify the Administrative Agent by facsimile not later than three
(3) Business Days prior to the Mandatory Prepayment Date.

 

(f)                                   The Borrower shall deliver to the
Administrative Agent, at the time of each prepayment required under this
Section 2.12, (i) a certificate signed by a Responsible Officer setting forth in
reasonable detail the calculation of the amount of such prepayment or reduction
and (ii) to the extent practicable, at least five days prior written notice of
such prepayment or reduction (and the Administrative Agent shall promptly
provide the same to each Lender).  Each notice of prepayment shall specify the
prepayment or reduction date, the Type of each Loan being prepaid and the
principal amount of each Loan (or portion thereof) to be prepaid.

 

(g)                                  No prepayment fee shall be payable in
respect of any mandatory prepayments made pursuant to this Section 2.12.

 

2.13                        Conversion and Continuation Options.

 

(a)                                 The Borrower may elect from time to time to
convert Eurodollar Loans to ABR Loans by giving the Administrative Agent prior
irrevocable notice in a Notice of Conversion/Continuation of such election no
later than 10:00 A.M. on the Business Day preceding the proposed conversion
date;

 

41

--------------------------------------------------------------------------------



 

provided that, if any such conversion of Eurodollar Loans shall occur on a date
other than the last day of an Interest Period with respect thereto, the Borrower
shall pay any amounts owing pursuant to Section 2.21.  The Borrower may elect
from time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M. on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor); provided that no ABR Loan
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing.  Upon receipt of any such notice, the Administrative Agent
shall promptly notify each relevant Lender thereof.

 

(b)                                 Any Eurodollar Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the Borrower giving irrevocable notice in a Notice of Conversion/Continuation to
the Administrative Agent, in accordance with the applicable provisions of the
term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans; provided that no Eurodollar Loan
may be continued as such when any Event of Default has occurred and is
continuing; provided further that if the Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso, such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

2.14                        Limitations on Eurodollar Tranches.  Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions and
continuations of Eurodollar Loans and all selections of Interest Periods shall
be in such amounts and be made pursuant to such elections so that, (a) after
giving effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $1,000,000 or a whole
multiple of $100,000 in excess thereof, and (b) no more than seven
(7) Eurodollar Tranches shall be outstanding at any one time.

 

2.15                        Interest Rates and Payment Dates.

 

(a)                                 Each Eurodollar Loan shall bear interest for
each day during each Interest Period with respect thereto at a rate per annum
equal to (i) the Eurodollar Rate determined for such day plus (ii) the
Applicable Margin for Eurodollar Loans.

 

(b)                                 Each ABR Loan (including any Swingline Loan)
shall bear interest at a rate per annum equal to (i) the ABR plus (ii) the
Applicable Margin for ABR Loans.

 

(c)                                  During the continuance of an Event of
Default, at the request of the Required Lenders, all outstanding Loans shall
bear interest at a rate per annum equal to the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus
2.00% (the “Default Rate”); provided that the Default Rate shall apply to all
outstanding Loans automatically and without any Required Lender consent therefor
upon the occurrence of any Event of Default arising under Section 8.1(a) or (f).

 

(d)                                 Interest on the outstanding principal amount
of each Loan shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to Section 2.15(c) shall be payable from time to
time on demand.

 

2.16                        Computation of Interest and Fees.

 

(a)                                 Interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365-

 

42

--------------------------------------------------------------------------------



 

(or 366-, as the case may be) day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate.  Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective.  The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.16(a).

 

2.17                        Inability to Determine Interest Rate.

 

(a)                                 If prior to the first day of any Interest
Period, the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) in connection with any
request for a Eurodollar Loan or a conversion to or a continuation thereof that,
by reason of circumstances affecting the relevant market or the Eurodollar Rate
is otherwise unavailable, (a) Dollar deposits are not being offered to banks in
the London interbank market for the applicable amount and Interest Period of
such requested Loan or conversion or continuation, as applicable, (b) adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period, or (c) the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period, then, in any such case (a),
(b) or (c), the Administrative Agent shall promptly notify the Borrower and the
relevant Lenders thereof as soon as practicable thereafter.  Any such
determination shall specify the basis for such determination and shall, in the
absence of manifest error, be conclusive and binding for all purposes. 
Thereafter, until such notice has been withdrawn by the Administrative Agent,
(x) any Eurodollar Loans under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as ABR Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and
(z) any outstanding Eurodollar Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period, to ABR Loans. 
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans under the relevant Facility shall be made or continued as such,
nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurodollar Loans.

 

(b)                                 If at any time the Administrative Agent and
the Borrower determine (which determination shall be conclusive absent manifest
error) that (i) the circumstance set forth in Section 2.17(a) above has arisen
and such circumstance is unlikely to be temporary or (ii) the circumstance set
forth in Section 2.17(a) has not arisen but the supervisor for the administrator
of the Eurodollar Base Rate, or the administrator of the Eurodollar Base Rate,
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the
Eurodollar Base Rate shall no longer be published or used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to enter into an amendment to this Agreement to reflect an alternate
rate of interest (which shall not be less than zero) that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time and such other
related changes to this Agreement as may be applicable, in each case that are
acceptable to the Borrower and the Administrative Agent (and such amendment
shall, notwithstanding anything to the contrary in Section 10.1, become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrower
unless,

 

43

--------------------------------------------------------------------------------



 

prior to such time, Lenders comprising the Required Lenders (acting reasonably)
have delivered to the Administrative Agent notice that such Required Lenders do
not accept such amendment). To the extent an alternate rate of interest is
adopted as contemplated hereby, the approved rate shall be applied in a manner
consistent with prevailing market convention (but giving effect to any floors
contemplated herein); provided that, to the extent such prevailing market
convention is not administratively feasible for the Administrative Agent, such
approved rate shall be applied in a manner as otherwise reasonably determined by
the Administrative Agent and the Borrower.  From such time as any of the events
described in clause (i) and (ii) above has occurred and is continuing, until an
alternate rate of interest has been determined in accordance with the terms and
conditions of this paragraph, (x) any Notice of Borrowing that requests the
conversion of any Loan to, or continuation of any Loan as, a Eurodollar Loan
shall be ineffective, and (y) if any Notice of Borrowing requests a Eurodollar
Loan, such Loan shall be made as an ABR Loan.

 

2.18                        Pro Rata Treatment and Payments.

 

(a)                                 Each borrowing by the Borrower from the
Lenders hereunder, each payment by the Borrower on account of any commitment fee
and any reduction of the Commitments shall be made pro rata according to the
respective Term Percentages, L/C Percentages or Revolving Percentages, as the
case may be, of the relevant Lenders.

 

(b)                                 Except as otherwise provided herein, each
payment (including each prepayment) by the Borrower on account of principal of
and interest on the Term Loans shall be made pro rata according to the
respective outstanding principal amounts of the Term Loans then held by the Term
Lenders.  The amount of each optional principal prepayment of the Term Loans
shall be applied to reduce the then remaining installments of the Term Loans pro
rata based upon the respective then remaining principal amounts thereof.  The
amount of each mandatory principal prepayment of the Term Loans shall be applied
to reduce the then remaining installments of the Term Loans in the inverse order
of maturity.  Except as otherwise may be agreed by the Borrower and the Required
Lenders, any prepayment of Loans shall be applied to the then outstanding Term
Loans on a pro rata basis regardless of type.  Amounts prepaid on account of the
Term Loans may not be reborrowed.

 

(c)                                  Each payment (including each prepayment) by
the Borrower on account of principal of and interest on the Revolving Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Revolving Loans then held by the Revolving Lenders.

 

(d)                                 Subject to Section 2.20(a), all payments
(including prepayments) to be made by the Borrower hereunder, whether on account
of principal, interest, fees or otherwise, shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff and shall be made
prior to 10:00 A.M. on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds.  The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received.  Any payment received
by the Administrative Agent after 10:00 A.M. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue.  If any payment hereunder (other than payments on the Eurodollar
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day.  If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.  In the case of any extension of any payment of
principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

 

44

--------------------------------------------------------------------------------



 

(e)                                  Unless the Administrative Agent shall have
been notified in writing by any Lender prior to the proposed date of any
borrowing that such Lender will not make the amount that would constitute its
share of such borrowing available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date in accordance with Section 2, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If such amount is not in fact made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith, on demand, such corresponding amount with
interest thereon, for each day from and including the date on which such amount
is made available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
a rate equal to the greater of (A) the Federal Funds Effective Rate and (B) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, and (ii) in the case of a payment to be made by
the Borrower, the rate per annum applicable to ABR Loans under the relevant
Facility.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(f)                                   Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lender, as the case may be, their respective pro rata shares of the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the Issuing Lender, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.  Nothing
herein shall be deemed to limit the rights of Administrative Agent or any Lender
against the Borrower.

 

(g)                                  If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Section 2, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable extension of credit set forth in Section 5.1 or Section 5.2 are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(h)                                 The obligations of the Lenders hereunder to
(i) make Term Loans, (ii) make Revolving Loans, (iii) fund its participations in
L/C Disbursements in accordance with its respective L/C Percentage, (iv) fund
its respective Swingline Participation Amount of any Swingline Loan, and
(v) make payments pursuant to Section 9.7, as applicable, are several and not
joint.  The failure of any Lender to make any such Loan, to fund any such
participation or to make any such payment under Section 9.7 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 9.7.

 

45

--------------------------------------------------------------------------------



 

(i)                                     Nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.

 

(j)                                    If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest, fees, and Overadvances then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest, fees, and Overadvances then due to such parties, and
(ii) second, toward payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

 

(k)                                 If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the principal of or interest on any Loan made by it,
its participation in the L/C Exposure or other obligations hereunder, as
applicable (other than pursuant to a provision hereof providing for non-pro rata
treatment), in excess of its Term Percentage, Revolving Percentage or L/C
Percentage, as applicable, of such payment on account of the Loans or
participations obtained by all of the Lenders, such Lender shall (a) notify the
Administrative Agent of the receipt of such payment, and (b) within
five (5) Business Days of such receipt purchase (for cash at face value) from
the other Term Lenders, Revolving Lenders or L/C Lenders, as applicable (through
the Administrative Agent), without recourse, such participations in the Term
Loans or Revolving Loans made by them and/or participations in the L/C Exposure
held by them, as applicable, or make such other adjustments as shall be
equitable, as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of the other Lenders in accordance with their
respective Term Percentages, Revolving Percentages or L/C Percentages, as
applicable; provided, however, that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest and (ii) the provisions of this paragraph
shall not be construed to apply to (x) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender) or
(y) any payment obtained by a Lender as consideration for the assignment or sale
of a participation in any of its Loans or participations in L/C Disbursements to
any assignee or participant, other than to the Borrower or any of its Affiliates
(as to which the provisions of this paragraph shall apply).  The Borrower agrees
that any Lender so purchasing a participation from another Lender pursuant to
this Section 2.18(k) may exercise all its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Lender were
the direct creditor of the Borrower in the amount of such participation.  No
documentation other than notices and the like referred to in this
Section 2.18(k) shall be required to implement the terms of this
Section 2.18(k).  The Administrative Agent shall keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.18(k) and shall in each case notify the
Term Lenders, the Revolving Lenders or the L/C Lenders, as applicable, following
any such purchase.  The provisions of this Section 2.18(k) shall not be
construed to apply to (i) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (ii) the application of Cash Collateral provided for in Section 3.10,
or (iii) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or sub-participations in any L/C
Exposure to any assignee or participant, other than an assignment to the
Borrower or any of its Affiliates (as to which the provisions of this
Section shall apply).  The Borrower consents on behalf of itself and each other
Loan Party to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements with respect to an Obligation of the Borrower may
exercise against each Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of each
Loan Party in the amount of such participation.  For the avoidance of doubt, no
amounts received by the Administrative Agent or any Lender

 

46

--------------------------------------------------------------------------------



 

from any Guarantor that is not a Qualified ECP Guarantor shall be applied in
partial or complete satisfaction of any Excluded Swap Obligations.

 

(l)                                     [Reserved].

 

(m)                             Notwithstanding anything to the contrary in this
Agreement, the Administrative Agent may, in its discretion at any time or from
time to time, without the Borrower’s request and even if the conditions set
forth in Section 5.2 would not be satisfied, make a Revolving Loan to the
Borrower in an amount equal to the portion of the Obligations constituting
overdue interest and fees and Swingline Loans from time to time due and payable
to itself, any Revolving Lender, the Swingline Lender or the Issuing Lender, and
apply the proceeds of any such Revolving Loan to those Obligations; provided
that after giving effect to any such Revolving Loan, the Total Revolving
Extensions of Credit will not exceed the Total Revolving Commitments.

 

2.19                        Illegality; Requirements of Law.

 

(a)                                 Illegality.  If any Lender determines that
any Requirement of Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Loans, or to convert ABR Loans to Eurodollar
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to ABR Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

(b)                                 Requirements of Law.  If the adoption of or
any change in any Requirement of Law or in the administration, interpretation,
implementation or application thereof by any Governmental Authority, or the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority made subsequent to the
date hereof:

 

(i)                                     shall subject any Recipient to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes, and (C) Connection Income Taxes) on its
Loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;

 

(ii)                                  shall impose, modify or deem applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurodollar Rate); or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

 

47

--------------------------------------------------------------------------------



 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining Loans determined with reference to the Eurodollar Rate or of
maintaining its obligation to make such Loans, or to increase the cost to such
Lender or such other Recipient of issuing, maintaining or participating in
Letters of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum receivable or
received by such Lender or other Recipient hereunder in respect thereof (whether
of principal, interest or any other amount), then, in any such case, upon the
request of such Lender or other Recipient, the Borrower will promptly pay such
Lender or other Recipient, as the case may be, any additional amount or amounts
necessary to compensate such Lender or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.  If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

 

(c)                                  If any Lender determines that any change in
any Requirement of Law affecting such Lender or any lending office of such
Lender or such Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by the Issuing Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such change in such Requirement of Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or the Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or Issuing Lender’s holding company for any such
reduction suffered.

 

(d)                                 For purposes of this Agreement, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, or directives thereunder or issued in connection therewith
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case (i) and
(ii) be deemed to be a change in any Requirement of Law, regardless of the date
enacted, adopted or issued.

 

(e)                                  A certificate as to any additional amounts
payable pursuant to paragraphs (b), (c), or (d) of this Section submitted by any
Lender to the Borrower (with a copy to the Administrative Agent), including in
reasonable detail a description of the basis for such claim and an explanation
of how such amounts were determined, shall be conclusive in the absence of
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.  Failure or delay on
the part of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation. 
Notwithstanding anything to the contrary in this Section 2.19, the Borrower
shall not be required to compensate a Lender or Issuing Lender pursuant to this
Section 2.19 for any amounts incurred or reductions suffered more than nine
months prior to the date that such Lender or Issuing Lender, as the case may be,
notifies the Borrower of the change in the Requirement of Law giving rise to
such increased costs or reductions, and of such Lender’s or Issuing Lender’s
intention to claim compensation therefor; provided that if the circumstances
giving rise to such claim have a retroactive effect, then such nine-month period
shall be extended to include the period of such retroactive effect.  The
obligations of the Borrower arising pursuant to this Section 2.19 shall survive
the Discharge of Obligations and the resignation of the Administrative Agent.

 

48

--------------------------------------------------------------------------------



 

2.20                        Taxes.

 

For purposes of this Section 2.20, the term “Lender” includes the Issuing Lender
and the term “applicable law” includes FATCA.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law, and the Borrower shall, and shall cause each other
Loan Party to, comply with the requirements set forth in this Section 2.20.  If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings for Indemnified Tax applicable to additional sums payable under
this Section 2.20) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding for Indemnified Tax
been made.

 

(b)                                 Payment of Other Taxes.  The Borrower shall,
and shall cause each other Loan Party to, timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other Taxes
applicable to such Loan Party.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.20, the Borrower shall, or shall cause such
other Loan Party to, deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)                                 Indemnification by Loan Parties.  The
Borrower shall, and shall cause each other Loan Party to, jointly and severally
indemnify each Recipient, within ten (10) days after written demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.20(d) (but without duplication of any amounts compensated for by
another provision of this Agreement or any other Loan Document) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto
(excluding any amount of value added Tax which is recovered by such Recipient)
(including any recording and filing fees with respect thereto or resulting
therefrom and any interest, penalties or similar liabilities imposed by the
applicable Governmental Authority with respect to, or resulting from, any delay
in paying such Indemnified Taxes), whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability,
including in reasonable detail a description of the basis for such payment or
liability and an explanation of how the amount of such payment or liability was
determined, delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by Lenders.  Each Lender
shall severally indemnify the Administrative Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.6 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each

 

49

--------------------------------------------------------------------------------



 

case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.20(e).

 

(f)                                   Status of Lenders.

 

(i)                                     Any Lender (including, solely for
purposes of this Section 2.20(f), the Administrative Agent) that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.20(f)(ii)(A), (ii)(B), or (ii)(D) below) shall not be required if, in the
Lender’s reasonable judgment, such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), properly completed, valid and executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, properly completed,
valid and executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable (or any successor form) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, properly completed, valid and executed originals of IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable (or any successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

50

--------------------------------------------------------------------------------



 

(2)                                 properly completed, valid and executed
originals of IRS Form W-8ECI (or any successor form);

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) properly completed, valid and executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any
successor form); or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, properly completed, valid and executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or any successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), valid executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               [Reserved],

 

(iv)                              Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.  Each Foreign Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose).  Notwithstanding any
other provision of this paragraph, a

 

51

--------------------------------------------------------------------------------



 

Foreign Lender shall not be required to deliver any form pursuant to this
paragraph that such Foreign Lender is not legally able to deliver.

 

(g)                                  [Reserved].

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.20 (including by the payment of additional amounts pursuant to this
Section 2.20), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.20(h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this Section 2.20(h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.20(h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 2.20 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender and the Discharge of Obligations.

 

2.21                        Indemnity.  The Borrower agrees to indemnify each
Lender for, and to hold each Lender harmless from, any loss or expense that such
Lender may sustain or incur as a consequence of (a) a default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) a default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement, or (c) for
any reason, the making of a prepayment of Eurodollar Loans by the Borrower on a
day that is not the last day of an Interest Period with respect thereto.  Such
losses and expenses shall be equal to the excess, if any, of (i) the amount of
interest that would have accrued on the amount so prepaid, or not so borrowed,
reduced, converted or continued, for the period from the date of such prepayment
or of such failure to borrow, reduce, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, reduce, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest or other return for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any), over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
Discharge of Obligations.

 

2.22                        Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of
Section 2.19(b), Section 2.19(c), Section 2.20(a), Section 2.20(b) or
Section 2.20(d) with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate a different lending office for funding

 

52

--------------------------------------------------------------------------------



 

or booking its Loans affected by such event or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.19 or 2.20, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender; provided
that nothing in this Section shall affect or postpone any of the obligations of
the Borrower or the rights of any Lender pursuant to Section 2.19(b),
Section 2.19(c), Section 2.20(a), Section 2.20(b) or Section 2.20(d).  The
Borrower hereby agrees to pay all reasonable and documented costs and expenses
incurred by any Lender in connection with any such designation or assignment
made at the request of the Borrower.

 

2.23                        Substitution of Lenders.  Upon the receipt by the
Borrower of any of the following (or in the case of clause (a) below, if the
Borrower is required to pay any such amount, regardless of whether the Lender
makes a request for such payment), with respect to any Lender (any such Lender
described in clauses (a) through (c) below being referred to as an “Affected
Lender” hereunder):

 

(a)                                 a request from a Lender for payment of
Indemnified Taxes or additional amounts under Section 2.20 or of increased costs
pursuant to Section 2.19(b) or Section 2.19(c);

 

(b)                                 a notice from the Administrative Agent under
Section 10.1(b) that one or more Minority Lenders are unwilling to agree to an
amendment or other modification approved by the Required Lenders and the
Administrative Agent; or

 

(c)                                  notice from the Administrative Agent that a
Lender is a Defaulting Lender or a Non-Consenting Lender;

 

then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender:  (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s
Loans, Commitment and all other Obligations owing to such Affected Lender; or
(ii) designate a replacement lending institution (which shall be an Eligible
Assignee) to acquire and assume all or a ratable part of such Affected Lender’s
Loans, Commitment and all other Obligations owing to such Affected Lender (the
replacing Lender or lender in (i) or (ii) being a “Replacement Lender”);
provided, however, that the Borrower shall be liable for the payment upon demand
of all costs and other amounts arising under Section 2.21 that result from the
acquisition of any Affected Lender’s Loan and/or Commitment (or any portion
thereof) by a Lender or Replacement Lender, as the case may be, on a date other
than the last day of the applicable Interest Period with respect to any
Eurodollar Loans then outstanding.  The Affected Lender replaced pursuant to
this Section 2.23 shall be required to assign and delegate, without recourse,
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to one or more Replacement Lenders that so agree to
acquire and assume all or a ratable part of such Affected Lender’s Loans,
Commitment and all other Obligations owing to such Affected Lender upon payment
to such Affected Lender of an amount (in the aggregate for all Replacement
Lenders) equal to 100% of the outstanding principal of the Affected Lender’s
Loans, accrued interest thereon, accrued fees and all other Obligations payable
to it hereunder and under the other Loan Documents from such Replacement Lenders
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts, including amounts under
Section 2.21 hereof).  Any such designation of a Replacement Lender shall be
effected in accordance with, and subject to the terms and conditions of, the
assignment provisions contained in Section 10.6 (with the assignment fee to be
paid by the Borrower in such instance); provided that, if such Affected Lender
does not comply with Section 10.6 within ten Business Days after the Borrower’s
request, compliance with Section 10.6 shall not be required to effect such
assignment, and, if such Replacement Lender is not already a Lender hereunder or
an Affiliate of a Lender or an Approved Fund, shall be subject to the prior
written consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed).  Notwithstanding the foregoing, with

 

53

--------------------------------------------------------------------------------



 

respect to any assignment pursuant to this Section 2.23, (a) in the case of any
such assignment resulting from a claim for compensation under Section 2.19 or
payments required to be made pursuant to Section 2.20, such assignment shall
result in a reduction in such compensation or payments thereafter; (b) such
assignment shall not conflict with applicable law and (c) in the case of any
assignment resulting from a Lender being a Minority Lender referred to in clause
(b) of this Section 2.23, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.  Notwithstanding the foregoing, an
Affected Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Affected Lender or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation cease to apply.

 

2.24                        Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.1 and
in the definition of Required Lenders.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Section 8 or otherwise, and including any amounts made
available to the Administrative Agent by such Defaulting Lender pursuant to
Section 10.7), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Lender or to the Swingline Lender hereunder; third, to be held as
Cash Collateral for the funding obligations of such Defaulting Lender of any
participation in any Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
Deposit Account and released pro rata to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement,
and (y) be held as Cash Collateral for the future funding obligations of such
Defaulting Lender of any participation in any future Letter of Credit; sixth, to
the payment of any amounts owing to any L/C Lender, Issuing Lender or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any L/C Lender, Issuing Lender or Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default has occurred
and is continuing, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans or
L/C Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans or L/C Advances were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Advances owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in L/C Advances and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to
Section 2.24(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender

 

54

--------------------------------------------------------------------------------



 

that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.24(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                             Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee pursuant to Section 2.9(b) for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be limited in its
right to receive letter of credit fees as provided in Section 3.3(d).

 

(C)                               With respect to any letter of credit fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such letter of credit fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the Issuing Lender the amount of any such letter of
credit fee otherwise payable to such Defaulting Lender to the extent allocable
to the Issuing Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such letter of credit fee.

 

(iv)                              Reallocation of Pro Rata Share to Reduce
Fronting Exposure.  During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each Non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit pursuant to
Section 3.4 or in Swingline Loans pursuant to Section 2.7(c), the Revolving
Percentage of each Non-Defaulting Lender of any such Letter of Credit and the
Revolving Percentage of each Non-Defaulting Lender of any such Swingline Loan,
as the case may be, shall be computed without giving effect to the applicable
Commitment of such Defaulting Lender; provided that, (A) each such reallocation
shall be given effect only if, at the date of such reallocation, no Event of
Default has occurred and is continuing; and (B) the aggregate obligations of
each Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Commitment of such Non-Defaulting Lender minus (2) such
Non-Defaulting Lender’s Revolving Percentage of the Total Revolving Extensions
of Credit.  Subject to Section 10.21, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lender’s Fronting Exposure and (y) second,
Cash Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 3.10.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swingline Lender and the Issuing Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), such Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be

 

55

--------------------------------------------------------------------------------



 

necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swingline Loans to be held on a pro rata basis by the Lenders in
accordance with their respective Revolving Percentages, L/C Percentages, and
Term Percentages, as applicable (without giving effect to Section 2.24(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided further that, except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender having been a Defaulting Lender.

 

(c)                                  New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan, and (ii) the
Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
in respect of Letters of Credit after giving effect thereto.

 

(d)                                 Termination of Defaulting Lender.  The
Borrower may terminate the unused amount of the Revolving Commitment of any
Revolving Lender that is a Defaulting Lender upon not less than ten Business
Days’ prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), and in such event the provisions of Section 2.24(a)(ii) will
apply to all amounts thereafter paid by the Borrower for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that (i) on the date of
such termination, no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuing Lender, the Swingline Lender
or any other Lender may have against such Defaulting Lender.

 

2.25                        Joint and Several Liability.  To the extent that any
Loan Party shall, under this Agreement and the other Loan Documents as a joint
and several obligor, repay any of the Obligations made to another Loan Party
hereunder or other Obligations incurred directly and primarily by any other Loan
Party (an “Accommodation Payment”), then the Loan Party making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each other Loan Party that is a joint and several
obligor in respect of the Obligations in an amount, for each of such other Loan
Party, equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Loan Party’s Allocable Amount and the denominator of
which is the sum of the Allocable Amounts of all of the Loan Parties.  As of any
date of determination, the “Allocable Amount” of each Loan Party shall be equal
to the maximum amount of liability for Accommodation Payments which could be
asserted against such Loan Party hereunder without (a) rendering such Loan Party
“insolvent” within the meaning of Section 101(31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Loan Party with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Loan Party unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA.

 

2.26                        Notes.  If so requested by any Lender by written
notice to the Borrower (with a copy to the Administrative Agent), the Borrower
shall execute and deliver to such Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 10.6) (promptly after the Borrower’s receipt of such notice)
a Note or Notes to evidence such Lender’s Loans.

 

56

--------------------------------------------------------------------------------



 

2.27                        Incremental Facility.

 

(a)                                 At any time after the Closing Date during
the Commitment Period (in the case of a Revolving Commitment Increase) or any
time after the Closing Date and prior to the Term Loan Maturity Date (in the
case of an Incremental Term Facility), the Borrower may request (but subject to
the conditions set forth in clause (b) below) (x) the Revolving Commitments be
increased by an amount not to exceed the Available Incremental Amount (each such
increase, a “Revolving Commitment Increase”) and/or (y) the Lenders establish an
incremental term loan facility under this Agreement in an aggregate principal
amount not to exceed the Available Incremental Amount (each such facility, an
“Incremental Term Facility” and, together with any Revolving Commitment
Increase, the “Incremental Facilities”).  No Lender shall be obligated to
participate in an Incremental Facility.  Any Incremental Facility shall be in an
amount of at least $10,000,000 (or, if the Available Incremental Amount is less
than $10,000,000, such remaining Available Incremental Amount) and integral
multiples of $1,000,000 in excess thereof.  Additionally, for the avoidance of
doubt, it is understood and agreed that in no event shall the aggregate amount
of Incremental Facilities exceed the Available Incremental Amount during the
term of the Agreement.

 

(b)                                 Each of the following shall be conditions
precedent to the effectiveness of any Incremental Facility:

 

(i)                                     the Borrower shall have delivered an
irrevocable written request to the Administrative Agent for such Incremental
Facility at least ten (10) Business Days prior to the requested effective date
of such Incremental Facility (or such shorter period as agreed to by the
Administrative Agent), and promptly after receipt thereof, the Administrative
Agent shall invite each Lender to provide the Incremental Facility ratably in
accordance with its Aggregate Exposure Percentage of each requested Incremental
Facility (it being agreed that no Lender shall be obligated to provide an
Incremental Facility and that any Lender may elect to participate in such
Increase in an amount that is less than its Aggregate Exposure Percentage of
such requested Increase or more than its Aggregate Exposure Percentage of such
requested Incremental Facility if other Lenders have elected not to participate
in any applicable requested Incremental Facility in accordance with their
Aggregate Exposure Percentages) and to the extent five (5) Business Days after
receipt of invitation, sufficient Lenders do not agree to provide the
Incremental Facility on terms acceptable to the Borrower, then the Borrower may
invite any prospective lender that satisfies the criteria of being an “Eligible
Assignee” to become a Lender in connection with the proposed Incremental
Facility;

 

(ii)                                  each Lender agreeing to participate in any
such Incremental Facility, the Borrower and the Administrative Agent have signed
an Incremental Joinder (any Incremental Joinder may, with the consent of the
Administrative Agent, the Borrower and the Lenders agreeing to such Incremental
Facility, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate to effectuate the provisions of this
Section 2.27) and the Borrower shall have executed any Notes requested by any
Lender in connection with the incurrence of the Incremental Facility. 
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, an Incremental Joinder reasonably satisfactory to the Administrative
Agent, and the amendments to this Agreement effected thereby, shall not require
the consent of any Lender other than the Lender(s) agreeing to fund such
Incremental Facility;

 

(iii)                               each of the conditions precedent set forth
in Section 5.2(a) and (e) are satisfied with respect to such Incremental
Facility;

 

(iv)                              after giving pro forma effect to such
Incremental Facility and the use of proceeds thereof, (A) no Default or Event of
Default shall have occurred and be continuing at the time of the incurrence of
such Incremental Facility and (B) the Borrower shall be in compliance with the
then

 

57

--------------------------------------------------------------------------------



 

applicable financial covenants set forth in Section 7.1 hereof as of the end of
the most recently ended quarter for which financial statements are required to
be delivered prior to the incurrence of such Incremental Facility (and in the
case of a Revolving Commitment Increase, assuming the Revolving Facility was
fully drawn); provided that the Consolidated Leverage Ratio shall not be greater
than 0.25x less than the covenant set forth in Section 7.1(c) for such period,
and the Borrower shall have delivered to the Administrative Agent a certificate
in form and substance reasonably satisfactory to the Administrative Agent
evidencing compliance with the requirements of this clause (iv) and clause
(iii) above;

 

(v)                                 upon the incurrence of any Revolving
Commitment Increase in accordance with this Section 2.27, all outstanding Loans,
participations hereunder in Letters of Credit and participation hereunder in
Swingline Loans held by each Lender shall be reallocated among the Lenders
(including any newly added Lenders) in accordance with the Lenders’ respective
revised Revolving Percentages and L/C Percentages, pursuant to procedures
reasonably determined by the Administrative Agent;

 

(vi)                              any such Revolving Commitment Increase shall
be on the same terms (including pricing and maturity date) as, and shall be
pursuant to the same documentation applicable to, the Revolving Facility then in
effect;

 

(vii)                           any Incremental Term Loan Facility may provide
for the ability to participate (A) on a pro rata basis or less than pro rata
basis (but not on a greater than pro rata basis) in any voluntary prepayments of
the Term Loans and (B) on a pro rata basis or less than pro rata basis (but not
on a greater than pro rata basis) in any mandatory prepayments of the Term
Loans, and, in any case, (A) no Incremental Term Loan shall have a final
maturity date earlier than the Term Loan Maturity Date (but may be later), and
(B) the amortization schedule of any Incremental Term Loan shall not have a
weighted average life to maturity shorter than the remaining weighted average
life to maturity of the Term Loans made on the Closing Date;

 

(viii)                        any Incremental Term Loan and Revolving Commitment
Increase shall rank pari passu or junior in right of security in respect of the
Collateral.  No Incremental Facility will be guaranteed by any Person other than
a Guarantor hereunder and shall not be secured by any property or assets other
than the Collateral;

 

(ix)                              the all-in yield (based on the interest rate
and original issue discount and upfront fees, if any, but excluding other
amounts, including arrangement, commitment, structuring and underwriting fees)
applicable to any Incremental Term Loan shall not be more than 0.50% per annum
higher than the corresponding all-in yield with respect to the then-existing
Term Loans (measured based on the all-in yield with respect to the Term Loans
made on the Closing Date) unless the Applicable Margin with respect to the
then-existing Term Loans is increased by an amount equal to the difference
between the all-in yield with respect to such Incremental Facility and the
all-in yield applicable to the then-existing Term Loans minus 0.50%;

 

(x)                                 the Borrower shall have paid all fees and
expenses in connection with the exercise of the applicable Incremental Facility
(including those contemplated by the Fee Letter); and

 

(xi)                              there shall not be more than three exercises
of the Incremental Facility during the term of this Agreement.

 

(c)                                  Upon the effectiveness of any Incremental
Facility, (i) in the case of a Revolving Commitment Increase, (x) all references
in this Agreement and any other Loan Document to the Revolving Commitments shall
be deemed, unless the context otherwise requires, to include such Revolving
Commitment Increase advanced pursuant to this Section 2.27 and (y) all
references in this Agreement and

 

58

--------------------------------------------------------------------------------



 

any other Loan Document to the Revolving Commitment shall be deemed, unless the
context otherwise requires, to include the commitment to advance an amount equal
to such Revolving Commitment Increase pursuant to this Section 2.27 and (ii) in
the case of an Incremental Term Facility, all references in this Agreement and
any other Loan Document to the Loans and/or Lenders shall be deemed, unless the
context otherwise requires, to include the term loans incurred pursuant to such
Incremental Term Facility and the lenders thereunder.

 

(d)                                 The Incremental Facilities established
pursuant to this Section 2.27 shall be entitled to all the benefits afforded by
this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from any guarantees and the security
interests created by the Loan Documents, other than in the case of an
Incremental Term Facility that is secured on a junior basis in respect of the
Collateral.  The Loan Parties shall take any actions reasonably required by
Administrative Agent to ensure and demonstrate that the Liens and security
interests granted by the Loan Documents continue to be perfected under the UCC
or otherwise after giving effect to the establishment of any such Incremental
Facility, which actions may include re-granting Liens and entering into
supplements, amendments, restatements or replacements of the Security Documents
and executing and delivering all documents, instruments and legal opinions in
connection therewith reasonably requested by the Administrative Agent.

 

(e)                                  Any documentation with respect to any
Incremental Term Facility which differ from those with respect to the Term Loans
made on the Closing Date (except to the extent permitted hereunder) shall
reflect market terms and conditions at the time of issuance thereof as
determined by the Borrower and the Administrative Agent or otherwise be
reasonably acceptable to the Administrative Agent (it being understood that
terms differing from those with respect to the Term Loans made on the Closing
Date are acceptable if (1) the Lenders under the Term Loan Facility also receive
the benefits of each term or (2) are applicable only after the Term Loan
Maturity Date).

 

SECTION 3
LETTERS OF CREDIT

 

3.1                               L/C Commitment.

 

(a)                                 Subject to the terms and conditions hereof,
the Issuing Lender agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower (or, with the consent of the applicable Issuing
Lender, any Group Member) on any Business Day during the Letter of Credit
Availability Period in such form as may reasonably be approved from time to time
by the Issuing Lender; provided that the Issuing Lender shall have no obligation
to issue any Letter of Credit if, after giving effect to such issuance, (i) the
L/C Exposure would exceed the Total L/C Commitments at such time or the
Available Revolving Commitments would be less than zero at such time, or (ii) an
Overadvance would exist at such time. Except as otherwise agreed by the Issuing
Lender and the Administrative Agent in their sole discretion, each Letter of
Credit shall expire no later than the earlier of (x) the first anniversary of
its date of issuance and (y) the Letter of Credit Maturity Date, provided that
(i) any Letter of Credit may provide for the renewal thereof for additional
one-year periods (which, except as otherwise agreed by the Issuing Lender and
the Administrative Agent in their sole discretion, shall in no event extend
beyond the date referred to in clause (y) above) and (ii) in the event that the
Issuing Lender and the Administrative Agent agree to issue a Letter of Credit
with an expiration date that is after the Letter of Credit Maturity Date, such
Letter of Credit shall be required to be Cash Collateralized on or prior to the
Letter of Credit Maturity Date in an amount equal to 105% of the L/C Exposure
attributable to such Letter of Credit in accordance with Section 3.10.  Each
Letter of Credit shall be denominated in Dollars, or, in the sole discretion of
the Issuing Lender with respect to any particular Letter of Credit, an
alternative foreign currency.  For purposes of this Agreement, the

 

59

--------------------------------------------------------------------------------



 

stated amount of any Letter of Credit issued in an alternative currency shall be
converted into Dollars from time to time by the Issuing Lender and upon any
drawing under such Letter of Credit.

 

(b)                                 The Issuing Lender shall not at any time be
obligated to issue any Letter of Credit if:

 

(i)                                     such issuance would conflict with, or
cause the Issuing Lender or any L/C Lender to exceed any limits imposed by, any
applicable Requirement of Law;

 

(ii)                                  any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Lender from issuing, amending or reinstating such Letter of
Credit, or any law, rule or regulation applicable to the Issuing Lender or any
request, guideline or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Issuing Lender shall
prohibit, or request that the Issuing Lender refrain from, the issuance,
amendment, renewal or reinstatement of letters of credit generally or such
Letter of Credit in particular or shall impose upon the Issuing Lender with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the Issuing Lender is not otherwise compensated) not in effect on the
Closing Date, or shall impose upon the Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the
Issuing Lender in good faith deems material to it;

 

(iii)                               the Issuing Lender has received written
notice from any Lender, the Administrative Agent or the Borrower, at least one
(1) Business Day prior to the requested date of issuance, amendment, renewal or
reinstatement of such Letter of Credit, that one or more of the applicable
conditions contained in Section 5.2 shall not then be satisfied (which notice
shall contain a description of any such condition asserted not to be satisfied);

 

(iv)                              any requested Letter of Credit is not in form
and substance reasonably acceptable to the Issuing Lender, or the issuance,
amendment or renewal of a Letter of Credit shall violate any applicable laws or
regulations or any applicable policies of the Issuing Lender;

 

(v)                                 such Letter of Credit contains any
provisions providing for automatic reinstatement of the stated amount after any
drawing thereunder;

 

(vi)                              except as otherwise agreed by the
Administrative Agent and the Issuing Lender, such Letter of Credit is in an
initial face amount less than $25,000; or

 

(vii)                           any Lender is at that time a Defaulting Lender,
unless the Issuing Lender has entered into arrangements, including the delivery
of Cash Collateral pursuant to Section 3.10, satisfactory to the Issuing Lender
(in its sole discretion) with the Borrower or such Defaulting Lender to
eliminate the Issuing Lender’s actual or potential Fronting Exposure (after
giving effect to Section 2.24(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or such
Letter of Credit and all other L/C Exposure as to which the Issuing Lender has
actual or potential Fronting Exposure, as it may elect in its sole discretion.

 

3.2                               Procedure for Issuance of Letters of Credit. 
The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit for the account of the Borrower (or with the consent of the
applicable Issuing Lender, any other Group Member) by delivering to the Issuing
Lender at its address for notices specified herein an Application therefor,
completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request.  Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its

 

60

--------------------------------------------------------------------------------



 

customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three (3) Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower.  The Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance thereof. 
The Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the Lenders, notice of the issuance of each
Letter of Credit (including the amount thereof).

 

3.3                               Fees and Other Charges.

 

(a)                                 The Borrower agrees to pay, (i) with respect
to each outstanding Letter of Credit (including each Existing Letter of Credit),
upon the issuance or renewal thereof, a fronting fee of 0.125% of the amount
available to be drawn under each such Letter of Credit to the Issuing Lender for
its own account (a “Letter of Credit Fronting Fee”), and (ii) with respect to
each outstanding Letter of Credit (including each Existing Letter of Credit) a
letter of credit fee equal to the Applicable Margin for Revolving Loans that are
Eurodollar Loans per annum multiplied by the daily amount available to be drawn
under each such Letter of Credit to the Administrative Agent for the ratable
account of the L/C Lenders (determined in accordance with their respective L/C
Percentages) (a “Letter of Credit Fee”), payable quarterly in arrears on the
last Business Day of each quarter of each year and on the Letter of Credit
Maturity Date (each, an “L/C Fee Payment Date”) after the issuance date of such
Letter of Credit, and (iii) the Issuing Lender’s standard and reasonable fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder (the fees in this clause (iii),
collectively, the “Issuing Lender Fees”).  All Letter of Credit Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

 

(b)                                 In addition to the foregoing fees, the
Borrower shall pay or reimburse the Issuing Lender for such normal and customary
costs and expenses as are reasonably incurred or charged by the Issuing Lender
in issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit.

 

(c)                                  The Borrower shall furnish to the Issuing
Lender and the Administrative Agent such other documents and information
pertaining to any requested Letter of Credit issuance, amendment or renewal,
including any L/C-Related Documents, as the Issuing Lender or the Administrative
Agent may reasonably require.  This Agreement shall control in the event of any
conflict with any L/C-Related Document (other than any Letter of Credit).

 

(d)                                 Any letter of credit fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the Issuing Lender pursuant to Section 3.10 shall be payable, to the maximum
extent permitted by applicable law, to the other L/C Lenders in accordance with
the upward adjustments in their respective L/C Percentages allocable to such
Letter of Credit pursuant to Section 2.23(a)(iv), with the balance of such fee,
if any, payable to the Issuing Lender for its own account unless the Borrower
has Cash Collateralized such Letter of Credit pursuant to Section 3.10(a).

 

(e)                                  All fees payable under this Section 3.3
shall be fully earned on the date paid and nonrefundable.

 

61

--------------------------------------------------------------------------------



 

3.4                               L/C Participations; Existing Letters of
Credit.

 

(a)                                 L/C Participations.  The Issuing Lender
irrevocably agrees to grant and hereby grants to each L/C Lender, and, to induce
the Issuing Lender to issue Letters of Credit, each L/C Lender irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions set forth below, for such L/C Lender’s own
account and risk an undivided interest equal to such L/C Lender’s L/C Percentage
in the Issuing Lender’s obligations and rights under and in respect of each
Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder.  Each L/C Lender agrees with the Issuing Lender that, if a draft is
paid under any Letter of Credit for which the Issuing Lender is not reimbursed
in full by the Borrower pursuant to Section 3.5(a), such L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of the
amount of such draft, or any part thereof, that is not so reimbursed.  Each L/C
Lender’s obligation to pay such amount shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Lender may have
against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5.2,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower, (iv) any breach of this Agreement or any other Loan Document by the
Borrower, any other Loan Party or any other L/C Lender, or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

(b)                                 Existing Letters of Credit.  On and after
the Closing Date, the Existing Letters of Credit shall be deemed for all
purposes, including for purposes of the fees to be collected pursuant to
Sections 3.3(a)(ii) and 3.3(b), reimbursement of costs and expenses to the
extent provided herein and for purposes of being secured by the Collateral, a
Letter of Credit outstanding under this Agreement and entitled to the benefits
of this Agreement and the other Loan Documents, and shall be governed by the
applications and agreements pertaining thereto and by this Agreement (which
shall control in the event of a conflict).

 

3.5                               Reimbursement.

 

(a)                                 If the Issuing Lender shall make any L/C
Disbursement in respect of a Letter of Credit, the Issuing Lender shall notify
the Borrower and the Administrative Agent thereof and the Borrower shall pay or
cause to be paid to the Issuing Lender an amount equal to the entire amount of
such L/C Disbursement not later than (i) the immediately following Business Day
if the Issuing Lender issues such notice before 10:00 A.M. on the date of such
notice or (ii) on the second following Business Day if the Issuing Lender issues
such notice on or after 10:00 A.M. on the date of such L/C Disbursement.  Each
such payment shall be made to the Issuing Lender at its address for notices
referred to herein in Dollars and in immediately available funds; provided that
the Borrower may request that such payment be financed with a Revolving Loan or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligations to make such payment shall be discharged and replaced by
the resulting Revolving Loan or Swingline Loan.

 

(b)                                 If the Issuing Lender shall not have
received from the Borrower the payment that it is required to make pursuant to
Section 3.5(a) with respect to a Letter of Credit within the time specified in
such Section, the Issuing Lender will promptly notify the Administrative Agent
of the L/C Disbursement and the Administrative Agent will promptly notify each
L/C Lender of such L/C Disbursement and its L/C Percentage thereof, and each L/C
Lender shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Lender’s L/C
Percentage of such L/C Disbursement (and the Administrative Agent may apply Cash
Collateral provided for this purpose); upon such payment pursuant to this
paragraph to reimburse the Issuing Lender for any L/C Disbursement, the Borrower
shall be required to reimburse the L/C Lenders for such payments (including
interest accrued

 

62

--------------------------------------------------------------------------------



 

thereon from the date of such payment until the date of such reimbursement at
the rate applicable to Revolving Loans that are ABR Loans plus 2% per annum) on
demand; provided that if at the time of and after giving effect to such payment
by the L/C Lenders, the conditions to borrowings and Revolving Loan Conversions
set forth in Section 5.2 are satisfied, the Borrower may, by written notice to
the Administrative Agent certifying that such conditions are satisfied and that
all interest owing under this paragraph has been paid, request that such
payments by the L/C Lenders be converted into Revolving Loans (a “Revolving Loan
Conversion”), in which case, if such conditions are in fact satisfied, the L/C
Lenders shall be deemed to have extended, and the Borrower shall be deemed to
have accepted, a Revolving Loan in the aggregate principal amount of such
payment without further action on the part of any party, and the Total L/C
Commitments shall be permanently reduced by such amount; any amount so paid
pursuant to this paragraph shall, on and after the payment date thereof, be
deemed to be Revolving Loans for all purposes hereunder; provided that the
Issuing Lender, at its option, may effectuate a Revolving Loan Conversion
regardless of whether the conditions to borrowings and Revolving Loan
Conversions set forth in Section 5.2 are satisfied.

 

3.6                               Obligations Absolute.  The Borrower’s
obligations under this Section 3 shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that the Borrower may have or have had against the Issuing Lender, any
beneficiary of a Letter of Credit or any other Person.  The Borrower also agrees
with the Issuing Lender that the Issuing Lender shall not be responsible for,
and the Borrower’s obligations hereunder shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee.  The Issuing Lender shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit, except for errors or omissions found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Issuing Lender.  The
Borrower agrees that any action taken or omitted by the Issuing Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct, shall be binding
on the Borrower and shall not result in any liability of the Issuing Lender to
the Borrower.

 

In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit, or (B) the failure of Issuing Lender or of any L/C Lender to
honor a demand for payment under any Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of
Issuing Lender or such L/C Lender (as finally determined by a court of competent
jurisdiction).

 

3.7                               Letter of Credit Payments.  If any draft shall
be presented for payment under any Letter of Credit, the Issuing Lender shall
promptly notify the Borrower and the Administrative Agent of the date and amount
thereof.  The responsibility of the Issuing Lender to the Borrower in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.

 

63

--------------------------------------------------------------------------------



 

3.8                               Applications.  To the extent that any
provision of any Application related to any Letter of Credit is inconsistent
with the provisions of this Section 3, the provisions of this Section 3 shall
apply.

 

3.9                               Interim Interest.  If the Issuing Lender shall
make any L/C Disbursement in respect of a Letter of Credit, then, unless either
the Borrower shall have reimbursed such L/C Disbursement in full within the time
period specified in Section 3.5(a) or the L/C Lenders shall have reimbursed such
L/C Disbursement in full on such date as provided in Section 3.5(b), in each
case the unpaid amount thereof shall bear interest for the account of the
Issuing Lender, for each day from and including the date of such L/C
Disbursement to but excluding the date of payment by the Borrower, at the rate
per annum that would apply to such amount if such amount were a Revolving Loan
that is an ABR Loan; provided that the provisions of Section 2.15(c) shall be
applicable to any such amounts not paid when due.

 

3.10                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  Upon the
request of the Administrative Agent or the Issuing Lender (i) if the Issuing
Lender has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Advance by all the L/C Lenders
that is not reimbursed by the Borrower or converted into a Revolving Loan or
Swingline Loan pursuant to Section 3.5(b), or (ii) if, as of the Letter of
Credit Maturity Date, any L/C Exposure for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then effective
L/C Exposure in an amount equal to 105% of such L/C Exposure.

 

At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent), the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% of
the Fronting Exposure relating to the Letters of Credit (after giving effect to
Section 2.24(a)(iv) and any Cash Collateral provided by such Defaulting Lender).

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts with the
Administrative Agent.  The Borrower, and to the extent provided by any Lender or
Defaulting Lender, such Lender or Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Issuing Lender and the L/C Lenders, and agrees to
maintain, a first priority security interest and Lien in all such Cash
Collateral and in all proceeds thereof, as security for the Obligations to which
such Cash Collateral may be applied pursuant to Section 3.10(c).  If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent or any Issuing Lender
as herein provided, or that the total amount of such Cash Collateral is less
than 105% of the L/C Exposure, Fronting Exposure and other Obligations secured
thereby, the Borrower or the relevant Lender or Defaulting Lender, as
applicable, will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 3.10, Section 2.24 or otherwise in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific L/C Exposure,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

 

64

--------------------------------------------------------------------------------



 

(d)                                 Termination of Requirement.  Cash Collateral
(or the appropriate portion thereof) provided to reduce Fronting Exposure in
respect of Letters of Credit or other Obligations shall no longer be required to
be held as Cash Collateral pursuant to this Section 3.10 following (i) the
elimination of the applicable Fronting Exposure and other Obligations giving
rise thereto (including by the termination of the Defaulting Lender status of
the applicable Lender), or (ii) a determination by the Administrative Agent and
the Issuing Lender that there exists excess Cash Collateral; provided, however,
(A) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of an Event of Default, and (B) that, subject to
Section 2.24, the Person providing such Cash Collateral and the Issuing Lender
may agree that such Cash Collateral shall not be released but instead shall be
held to support future anticipated Fronting Exposure or other obligations, and
provided further, that to the extent that such Cash Collateral was provided by
the Borrower or any other Loan Party, such Cash Collateral shall remain subject
to any security interest and Lien granted pursuant to the Loan Documents.

 

3.11                        Additional Issuing Lenders.  The Borrower may, at
any time and from time to time with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld or delayed) and such Lender,
designate one or more additional Lenders to act as an issuing bank under the
terms of this Agreement.  Any Lender who shall so agree to be designated as an
issuing bank pursuant to this paragraph shall be deemed to be an “Issuing
Lender” (in addition to being a Lender) in respect of Letters of Credit issued
or to be issued by such Lender, and, with respect to such Letters of Credit.

 

3.12                        Resignation of the Issuing Lender.  The Issuing
Lender may resign at any time by giving at least 30 days’ prior written notice
to the Administrative Agent, the Lenders and the Borrower.  Subject to the next
succeeding paragraph, upon the acceptance of any appointment as the Issuing
Lender hereunder by a Lender that shall agree to serve as successor Issuing
Lender, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Issuing Lender and the
retiring Issuing Lender shall be discharged from its obligations to issue
additional Letters of Credit hereunder without affecting its rights and
obligations with respect to Letters of Credit previously issued by it.  At the
time such resignation shall become effective, the Borrower shall pay all accrued
and unpaid fees pursuant to Section 3.3.  The acceptance of any appointment as
the Issuing Lender hereunder by a successor Lender shall be evidenced by an
agreement entered into by such successor, in a form satisfactory to the Borrower
and the Administrative Agent, and, from and after the effective date of such
agreement, (i) such successor Lender shall have all the rights and obligations
of the previous Issuing Lender under this Agreement and the other Loan Documents
(other than with respect to the rights of the retiring Issuing Lender with
respect to Letters of Credit issued by such retiring Issuing Lender) and
(ii) references herein and in the other Loan Documents to the term “Issuing
Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the context
shall require.  After the resignation of the Issuing Lender hereunder, the
retiring Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation, but shall not be required to issue additional Letters of
Credit or to extend, renew or increase any existing Letter of Credit.

 

3.13                        Applicability of UCP and ISP.  Unless otherwise
expressly agreed by the Issuing Lender and the Borrower, when a Letter of Credit
is issued and subject to applicable laws, the Letters of Credit shall be
governed by and subject to (a) with respect to standby Letters of Credit, the
rules of the ISP, and (b) with respect to commercial Letters of Credit, the
rules of the Uniform Customs and Practice for Documentary Credits, as published
in its most recent version by the International Chamber of Commerce on the date
any commercial Letter of Credit is issued.

 

65

--------------------------------------------------------------------------------



 

SECTION 4
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue the Letters of Credit, Holdings and Borrower
hereby represent and warrant to the Administrative Agent and each Lender, as to
themselves and each of their respective Subsidiaries, that:

 

4.1                               Financial Condition.

 

(a)                                 [Reserved].

 

(b)                                 The audited consolidated balance sheets of
Holdings and its Subsidiaries as of December 31, 2018 and the related
consolidated statements of income and of cash flows for the fiscal year ended on
such date, present fairly in all material respects the consolidated financial
condition of the Holdings and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
fiscal year then ended.  All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).  No Group Member has,
as of the Closing Date, any material Guarantee Obligations, contingent
liabilities, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this
paragraph.  During the period from December 31, 2018 to and including the date
hereof, there has been no Disposition by any Group Member of any material part
of the business or property of the Group Members, taken as a whole.

 

4.2                               No Change.  Since December 31, 2018, there has
been no development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

4.3                               Existence; Compliance with Law.  Each Group
Member (a) other than any Immaterial Subsidiary that is not a Loan Party is duly
organized or incorporated, validly existing and in good standing under the laws
of the jurisdiction of its organization or incorporation, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect and (d) is in material compliance with all Requirements of Law
except in such instances in which (i) such Requirement of Law is being contested
in good faith by appropriate proceedings diligently conducted and the
prosecution of such contest would not reasonably be expected to result in a
Material Adverse Effect, or (ii) the failure to comply therewith, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

4.4                               Power, Authorization; Enforceable
Obligations.  Each Loan Party has the power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and, in
the case of the Borrower, to obtain extensions of credit hereunder.  Each Loan
Party has taken all necessary organizational or corporate action to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party and, in the case of the Borrower, to authorize the extensions of credit on
the terms and conditions of this Agreement.  No Governmental Approval or consent
or authorization of, filing with, notice to or other act by or in respect of,
any other Person is required in connection with the extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
Governmental Approvals, consents, authorizations, filings and notices that have
been obtained or made and are in full force and effect, (ii) the filings
referred to in Section 4.19 and any other filings from time to time required
under the Guarantee and Collateral

 

66

--------------------------------------------------------------------------------



 

Agreement, and (iii) routine Tax filings.  Each Loan Document has been duly
executed and delivered on behalf of each Loan Party party thereto.  This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5                               No Legal Bar.  The execution, delivery and
performance of this Agreement and the other Loan Documents, the issuance of
Letters of Credit, the borrowings hereunder and the use of the proceeds thereof
will not violate any material Requirement of Law (except as set forth on
Schedule 4.5), its Operating Documents or any material Contractual Obligation of
any Group Member and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any Contractual Obligation (other than the Liens created
by the Security Documents).  No Group Member has violated any Requirement of Law
or violated or failed to comply with any Contractual Obligation or any provision
of an Operating Document applicable to Holdings or any of its Subsidiaries that
could reasonably be expected to have a Material Adverse Effect.  The violations
of Requirements of Law referenced on Schedule 4.5 shall not have a material
adverse effect on any rights of the Lenders or the Administrative Agent pursuant
to the Loan Documents.

 

4.6                               Litigation.  (a) No litigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of Holdings and the Borrower, threatened by or against any Group
Member or against any of their respective properties or revenues, and (b) to the
knowledge of the Group Members, no investigation concerning any Group Member is
pending or threatened, in each case of (a) and (b), (i) with respect to any of
the Loan Documents or any of the transactions contemplated hereby or thereby, or
(ii) that could reasonably be expected to have a Material Adverse Effect.

 

4.7                               No Default.  No Group Member is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect.  No Default or
Event of Default has occurred and is continuing, nor shall either result from
the making of a requested credit extension under this Agreement.

 

4.8                               Ownership of Property; Liens; Investments. 
Each Group Member has title in fee simple to, or a valid leasehold interest in,
all of its real property, and good title to, or a valid leasehold interest in,
all of its other property, and none of such property is subject to any Lien
except as permitted by Section 7.3.  No Loan Party owns any Investment except as
permitted by Section 7.8.  Section 10 of the Collateral Information Certificate
sets forth a complete and accurate list of all real property owned by each Loan
Party as of the Closing Date, if any.  Section 11 of the Collateral Information
Certificate sets forth a complete and accurate list of all leases of real
property under which any Loan Party is the lessee as of the Closing Date.

 

4.9                               Intellectual Property.  Each Group Member
owns, or is licensed to use, to the knowledge of such Group Member, all
Intellectual Property necessary for the conduct of its business as currently
conducted.  Except as listed on Schedule 4.9, no claim has been asserted and is
pending by any Person challenging or questioning any Group Member’s use of any
Intellectual Property or the validity of any Group Member’s Intellectual
Property, nor does Holdings or the Borrower know of any valid basis for any such
claim, unless such claim could not reasonably be expected to have a Material
Adverse Effect.  The use of Intellectual Property by each Group Member, and the
conduct of such Group Member’s business, as currently conducted, does not
infringe on or otherwise violate the rights of any Person, unless such
infringement or violation could not reasonably be expected to have a Material
Adverse Effect, and there

 

67

--------------------------------------------------------------------------------



 

are no claims pending or, to the knowledge of Holdings and the Borrower,
threatened to such effect, unless such claim could not reasonably be expected to
have a Material Adverse Effect.

 

4.10                        Taxes.  Each Group Member has filed or caused to be
filed all income and all other material state and other material tax returns
that are required to be filed by it and has paid all material taxes shown to be
due and payable by it on said returns or on any assessments made against it or
any of its property and all other material taxes, fees or other charges imposed
on it or any of its property by any Governmental Authority that are due and
payable (other than (a) any taxes, fees or charges the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member or (b) amounts not to exceed $500,000 at any
time); no tax Lien has been filed on any property of a Loan Party that is still
in effect (other than Liens permitted by Section 7.3(a)), and, to the knowledge
of Holdings and the Borrower, no claim is being asserted by any Governmental
Authority, with respect to any such tax, fee or other charge that is not being
contested in good faith and by appropriate proceedings.

 

4.11                        Federal Regulations.  The Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of “buying’ or “carrying” “margin stock” (within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect) or extending credit for the purpose of purchasing or
carrying margin stock.  No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for buying or carrying any such
margin stock or for extending credit to others for the purpose of purchasing or
carrying margin stock in violation of Regulations T, U or X of the Board.  If
any margin stock directly or indirectly constitutes Collateral securing the
Obligations, if requested by any Lender or the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.

 

4.12                        Labor Matters.  Except as, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of Holdings and the Borrower, threatened; (b) hours worked by and
payment made to employees of each Group Member have not been in violation of the
Fair Labor Standards Act of 1938, as amended, or any other applicable
Requirement of Law dealing with such matters; and (c) all payments due from any
Group Member on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the relevant Group Member.

 

4.13                        ERISA.

 

(a)                                 Each Loan Party and, to each Loan Party’s
knowledge, each of its respective ERISA Affiliates are in compliance in all
material respects with all applicable provisions and requirements of ERISA with
respect to each Pension Plan, and have performed all their obligations in all
material respects under each Pension Plan;

 

(b)                                 no ERISA Event has occurred or is reasonably
expected to occur;

 

(c)                                  each Loan Party and, to each Loan Party’s
knowledge, each of its respective ERISA Affiliates has met all applicable
requirements under the ERISA Funding Rules with respect to each Pension Plan;

 

(d)                                 as of the most recent valuation date for any
Pension Plan, the amount of outstanding benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), does not exceed $5,000,000;

 

68

--------------------------------------------------------------------------------



 

(e)                                  all liabilities under each Pension Plan are
(i) funded to at least the minimum level required by law, (ii) insured with a
reputable insurance company; (iii) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto or (iv) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto; and

 

(f)                                   (i) no Loan Party is nor will any such
Loan Party be a “plan” within the meaning of Section 4975(e) of the Code;
(ii) the respective assets of the Loan Parties do not and will not constitute
“plan assets” within the meaning of the United States Department of Labor
Regulations set forth in 29 C.F.R. §2510.3-101, as modified by ERISA 3(42);
(iii) no Loan Party is nor will any such Loan Party be a “governmental plan”
within the meaning of Section 3(32) of ERISA; and (iv) transactions by or with
any Loan Party are not and will not be subject to state statutes applicable to
such Loan Party regulating investments of fiduciaries with respect to
governmental plans.

 

4.14                        Investment Company Act; Other Regulations.  No Loan
Party is an “investment company,” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended. 
Except as set forth on Schedule 4.5, no Loan Party is subject to regulation
under any Requirement of Law (other than Regulation X of the Board) that limits
its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.

 

4.15                        Subsidiaries.

 

(a)                                 Except as disclosed to the Administrative
Agent by Holdings in writing from time to time after the Closing Date,
(a) Schedule 4.15 sets forth the name and jurisdiction of organization or
incorporation of each Subsidiary of Holdings and, as to each such Subsidiary,
the percentage of each class of Capital Stock owned by any Group Member, and
(b) except as set forth on Schedule 4.15, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of
Holdings or any Subsidiary, except as may be created by the Loan Documents
(other than non-consensual Liens permitted by Section 7.3).

 

(b)                                 No Immaterial Subsidiary (a) holds assets
representing more than 1.0% of Holdings’ consolidated total assets (excluding
Investments in Subsidiaries and intercompany receivables that would be
eliminated in consolidated financial statements, and goodwill) (determined in
accordance with GAAP), (b) has generated more than 1.0% of Holdings’
consolidated total revenues (excluding any intercompany revenue that would be
eliminated in consolidated financial statements) determined in accordance with
GAAP for the four fiscal quarter period ending on the last day of the most
recent period for which financial statements have been delivered after the
Closing Date pursuant to Section 6.1(c); provided that all Subsidiaries that are
individually Immaterial Subsidiaries do not have aggregate consolidated total
assets (excluding Investments in Subsidiaries and intercompany receivables that
would be eliminated in consolidated financial statements, and goodwill) that
would represent 2.5% or more of Holdings’ consolidated total assets nor have
generated 2.5% or more of Holdings’ consolidated total revenues (excluding any
intercompany revenue that would be eliminated in consolidated financial
statements) for such four fiscal quarter period, in each case determined in
accordance with GAAP, or (c) owns any material Intellectual Property.

 

4.16                        Use of Proceeds. The proceeds of the Loans shall be
used to refinance the obligations of the Group Members outstanding under Ribbon
Shareholder Indebtedness, to pay fees and expenses related to this Agreement,
for general corporate purposes and other purposes not prohibited hereunder.

 

69

--------------------------------------------------------------------------------



 

4.17                        Environmental Matters.  Except as, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

 

(a)                                 To the knowledge of Holdings, the facilities
and properties owned, leased or operated by any Group Member (the “Properties”)
do not contain, and, to the knowledge of Holdings and the Borrower, have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or have constituted a
violation of, or could reasonably be expected to give rise to liability under,
any Environmental Law;

 

(b)                                 no Group Member has received or is aware of
any notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by any Group Member (the “Business”), nor does Holdings or the Borrower have
knowledge or reason to believe that any such notice will be received or is being
threatened;

 

(c)                                  no Group Member has transported or disposed
of Materials of Environmental Concern from the Properties in violation of, or in
a manner or to a location that could reasonably be expected to give rise to
liability under, any Environmental Law, nor has any Group Member generated,
treated, stored or disposed of Materials of Environmental Concern at, on or
under any of the Properties in violation of, or in a manner that could
reasonably be expected to give rise to liability under, any applicable
Environmental Law;

 

(d)                                 no judicial proceeding or governmental or
administrative action is pending or, to the knowledge of Holdings and the
Borrower, threatened, under any Environmental Law to which any Group Member is
or, to the knowledge of Holdings and the Borrower, will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

 

(e)                                  there has been no release or threat of
release of Materials of Environmental Concern at or from the Properties arising
from or related to the operations of any Group Member or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could
reasonably be expected to give rise to liability under Environmental Laws;

 

(f)                                   the Properties and all operations of the
Group Members at the Properties are in compliance, and have in the last five
years been in compliance, with all applicable Environmental Laws, and, to the
knowledge of Holdings and the Borrower, there is no contamination at, under or
about the Properties or violation of any Environmental Law with respect to the
Properties or the Business; and

 

(g)                                  no Group Member has assumed any liability
of any other Person under Environmental Laws.

 

4.18                        Accuracy of Information, etc.  No statement or
information (other than projections and other forward looking information and
information of a general economic or industry nature) contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading in any material respect.  The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed

 

70

--------------------------------------------------------------------------------



 

by management of Holdings and the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.  There is no fact
known to any Loan Party that could reasonably be expected to have a Material
Adverse Effect that has not been expressly disclosed herein, in the other Loan
Documents or in any other documents, certificates and statements furnished to
the Administrative Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

 

4.19                        Security Documents.

 

(a)                                 The Security Documents are effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof.  In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement that are securities
represented by stock certificates or otherwise constituting certificated
securities within the meaning of Section 8-102(a)(15) of the New York UCC or the
corresponding code or statute of any other applicable jurisdiction
(“Certificated Securities”), when certificates representing such Pledged Stock
are delivered to the Administrative Agent, and in the case of the other
Collateral constituting personal property described in the Security Documents,
when financing statements and other filings and registrations specified on
Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Administrative Agent, for the benefit of the Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3, and in the case of Pledged
Stock, Liens permitted by Section 7.3(a)).  As of the Closing Date, none of the
Loan Parties that is a limited liability company or partnership has any Capital
Stock that is a Certificated Security.

 

(b)                                 Each of the Mortgages, if any, delivered
after the Closing Date will be, upon execution, effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the offices for the applicable
jurisdictions in which the Mortgaged Properties are located, each such Mortgage
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Mortgaged Properties and the
proceeds thereof, as security for the Obligations (as defined in the relevant
Mortgage), in each case prior and superior in right to any other Person (except
for Liens permitted by Section 7.3).

 

4.20                        Solvency; Voidable Transaction.  The Borrower is,
and the Loan Parties are, when taken as a whole, and immediately after giving
effect to the incurrence of all Indebtedness, Obligations and obligations being
incurred in connection herewith, will be Solvent.  No transfer of property is
being made by any Loan Party and no obligation is being incurred by any Loan
Party in connection with the transactions contemplated by this Agreement or the
other Loan Documents with the intent to hinder, delay, or defraud either present
or future creditors of such Loan Party

 

4.21                        Regulation H.  No Mortgage encumbers improved real
property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and in
which flood insurance has not been made available under the National Flood
Insurance Act of 1968.

 

4.22                        [Reserved].

 

71

--------------------------------------------------------------------------------



 

4.23                        [Reserved].

 

4.24                        Insurance.  All insurance maintained by the Loan
Parties is in full force and effect, all premiums thereon have been duly paid
(which, for the avoidance of doubt, includes premiums paid on a periodic basis),
no Loan Party has received notice of violation or cancellation thereof, and
there exists no default under any requirement of such insurance.  Each Loan
Party maintains insurance with financially sound and reputable insurance
companies on its property in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business.

 

4.25                        No Casualty.  No Loan Party has received any notice
of, nor does any Loan Party have any knowledge of, the occurrence or pendency or
contemplation of any Casualty Event affecting all or any material portion of its
property.

 

4.26                        [Reserved].

 

4.27                        [Reserved].

 

4.28                        OFAC.  Neither Holdings, the Borrower, nor any of
their respective Subsidiaries, nor, to the knowledge of Holdings and each Group
Member, any director, officer, employee, agent (in its capacity as agent for any
Group Member), Controlled Affiliate of Holdings or representative (in its
capacity as representative for any Group Member) thereof, is an individual or an
entity that is, or is owned or controlled by an individual or entity that is
(a) currently the subject of any Sanctions, or (b) located, organized or
resident in a Designated Jurisdiction.

 

4.29                        Anti-Corruption Laws; Patriot Act.

 

(a)                                 Each of Holdings, the Borrower and their
respective Subsidiaries have conducted their businesses in all material respects
in compliance with applicable anti-corruption laws (including the
Anti-Corruption Law (as amended) of the Cayman Islands) and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.  No Loan or Letter of Credit, use of the proceeds of any Loan or
Letter of Credit or other transactions contemplated hereby will violate
applicable anti-corruption laws or applicable Sanctions.  No part of the
proceeds of the Loans or the Letters or Credit will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of applicable
anti-corruption laws.

 

(b)                                 Neither the making of the Loans hereunder
nor the use of the proceeds thereof will violate the any regulations passed
under the Patriot Act or will violate the Trading with the Enemy Act, the
International Emergency Economic Powers Act, or any regulations passed
thereunder, including  the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V) or any enabling
legislation or executive order relating thereto or successor statute thereto
(together with Sanctions, “Anti-Terrorism Laws”).  Each Loan Party and each of
its Subsidiaries are in compliance in all material respects with applicable
Anti-Terrorism Laws.

 

SECTION 5
CONDITIONS PRECEDENT

 

5.1                               Conditions to Initial Extension of Credit. 
The effectiveness of this Agreement and the obligation of each Lender to make
its initial extension of credit hereunder shall be subject to the satisfaction,

 

72

--------------------------------------------------------------------------------



 

prior to or concurrently with the making of such extension of credit on the
Closing Date, of the following conditions precedent:

 

(a)                                 Loan Documents.  The Administrative Agent
shall have received each of the following, each of which shall be in form and
substance satisfactory to the Administrative Agent:

 

(i)                                     this Agreement, executed and delivered
by the Administrative Agent, Holdings, the Borrower and each Lender listed on
Schedule 1.1A;

 

(ii)                                  the Collateral Information Certificate,
executed by a Responsible Officer;

 

(iii)                               if required by any Term Lender, a Term Loan
Note executed by the Borrower in favor of such Term Lender;

 

(iv)                              if required by any Revolving Lender, a
Revolving Loan Note executed by the Borrower in favor of such Revolving Lender;

 

(v)                                 if required by the Swingline Lender, the
Swingline Loan Note executed by the Borrower in favor of such Swingline Lender;

 

(vi)                              the Reaffirmation Agreement, executed and
delivered by each Loan Party named therein;

 

(vii)                           supplements to each applicable Intellectual
Property Security Agreement, executed by the applicable Grantor related thereto;

 

(viii)                        a Notice of Borrowing, attaching a funds flow,
executed by the Borrower.

 

(b)                                 Compliance Certificate.  The Administrative
Agent shall have received a pro forma Compliance Certificate calculated as of
March 31, 2019, giving pro forma effect to the transactions contemplated hereby.

 

(c)                                  Financial Statements; Projections.  The
Lenders shall have received projected financial statements of the Loan Parties
on a quarterly basis through 2019, and on an annual basis for each fiscal year
thereafter through 2023.

 

(d)                                 Approvals.  All Governmental Approvals and
consents and approvals of, or notices to, any other Person (including board
approvals and approvals the holders of any Capital Stock issued by any Loan
Party) required in connection with the execution and performance of the Loan
Documents, the consummation of the transactions contemplated hereby, shall have
been obtained and be in full force and effect.

 

(e)                                  Secretary’s or Managing Member’s
Certificates; Certified Operating Documents; Good Standing Certificates.  The
Administrative Agent shall have received (i) a certificate of each Loan Party,
dated the Closing Date and executed by the Secretary, Managing Member or
equivalent officer or other Responsible Officer of such Loan Party,
substantially in the form of Exhibit C, attaching (A) the Operating Documents of
such Loan Party, (B) the relevant board resolutions, shareholder resolutions (if
required) or written consents of such Loan Party adopted by such Loan Party for
the purposes of authorizing such Loan Party to enter into and perform the Loan
Documents to which such Loan Party is party and (C) the names, titles,
incumbency and signature specimens of those representatives of such Loan Party
who have been authorized by such resolutions and/or written consents to execute
Loan Documents on behalf of

 

73

--------------------------------------------------------------------------------



 

such Loan Party, (ii) a good standing certificate for each Loan Party from its
respective jurisdiction of organization or incorporation, and (iii) a
certificate of foreign qualification (or similar certificate) for each Loan
Party from each jurisdiction (other than its jurisdiction of incorporation or
organization) where the failure of such Loan Party to be qualified could
reasonably be expected to have a Material Adverse Effect.

 

(f)                                   Responsible Officer’s Certificates.

 

(i)                                     The Administrative Agent shall have
received a certificate signed by a Responsible Officer of Holdings, in form and
substance reasonably satisfactory to it, either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required.

 

(ii)                                  The Administrative Agent shall have
received a certificate signed by a Responsible Officer of Holdings, dated as of
the Closing Date and in form and substance reasonably satisfactory to it,
certifying (A) that the conditions specified in Sections 5.2(a) and (e) have
been satisfied, and (B) that there has been no event or circumstance since
December 31, 2018, that has had or that could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

(g)                                  Patriot Act, etc.  The Administrative Agent
and each Lender shall have received, prior to the Closing Date, all
documentation and other information (including a CDD attestation certificate)
requested to comply with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act, and a
properly completed and signed IRS Form W-8 or W-9, as applicable, for each Loan
Party (or its tax owner, in the case of a Loan Party that is a disregarded
entity for U.S. federal income tax purposes).

 

(h)                                 [Reserved].

 

(i)                                     Reports.  The Administrative Agent shall
have received, in form and substance satisfactory to it, all asset appraisals,
field audits, and such other reports and certifications, as it has reasonably
requested.

 

(j)                                    Existing Credit Facilities, Etc.  (A) All
obligations (other than contingent indemnification obligations) of the Group
Members in respect of the Ribbon Shareholder Indebtedness shall, substantially
contemporaneously with the funding of certain Loan proceeds on the Closing Date
have been paid in full, and (B) the Administrative Agent shall have received an
executed copy of a payoff letter in form and substance reasonably satisfactory
to the Administrative Agent with respect to the Ribbon Shareholder Indebtedness.

 

(k)                                 Collateral Matters.

 

(i)                                     Lien Searches.  The Administrative Agent
shall have received the results of recent lien searches of the Loan Parties from
each jurisdiction reasonably requested by the Administrative Agent, and such
searches shall reveal no liens on any of the assets of the Group Members except
for Liens permitted by Section 7.3.

 

(ii)                                  [Reserved].

 

(iii)                               Filings, Registrations, Recordings,
Agreements, Etc.   Except as expressly set forth in Section 5.3, each document
(including any UCC financing statements, Intellectual Property

 

74

--------------------------------------------------------------------------------



 

Security Agreements, Deposit Account Control Agreements, and Securities Account
Control Agreements) required by the Security Documents or under applicable law
or reasonably requested by the Administrative Agent to be filed, registered or
recorded to create in favor of the Administrative Agent (for the benefit of the
Secured Parties), a perfected Lien on the Collateral described therein, prior
and superior in right and priority to any Lien in the Collateral held by any
other Person (other than with respect to Liens expressly permitted by
Section 7.3), shall have been executed and delivered to the Administrative Agent
or, as applicable, be in proper form for filing, registration or recordation, or
satisfactory arrangements shall have been made or agreed for such execution,
delivery, filing or registration.

 

(iv)                              [Reserved].

 

(v)                                 Satisfaction of Requirements under Security
Documents.  The Administrative Agent shall have received all documents, notices
or other items required to be delivered as of the Closing Date under each
Security Document.

 

(l)                                     Insurance.  Except as set forth in
Section 5.3, the Administrative Agent shall have received insurance certificates
satisfying the requirements of Section 6.6 hereof and Section 5.2(b) of the
Guarantee and Collateral Agreement, in form and substance satisfactory to the
Administrative Agent.

 

(m)                             Fees.  The Lenders and the Administrative Agent
shall have received all fees required to be paid on or prior to the Closing Date
(including pursuant to the Fee Letter), and all reasonable and documented fees
and expenses for which invoices have been presented (including the reasonable
and documented fees and expenses of legal counsel to the Administrative Agent)
for payment on or before the Closing Date.

 

(n)                                 Legal Opinions.  The Administrative Agent
shall have received the executed legal opinions of Latham & Watkins LLP, counsel
to the Loan Parties, and Feinberg Hanson LLP, Massachusetts counsel to the Loan
Parties, each in form and substance reasonably satisfactory to the
Administrative Agent.  Such legal opinions shall cover such matters incident to
the transactions contemplated by this Agreement and the other Loan Documents as
the Administrative Agent may reasonably require.

 

(o)                                 [Reserved].

 

(p)                                 Solvency Certificate.  The Administrative
Agent shall have received a Solvency Certificate from the chief financial
officer or treasurer of Holdings and the Borrower.

 

(q)                                 No Material Adverse Effect.  There shall not
have occurred since December 31, 2018, any event or condition that has had or
could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(r)                                    No Litigation.  No litigation or
proceeding before any arbitrator or Governmental Authority is pending or, to the
knowledge of any Group Member, threatened, that could reasonably be expected to
have a Material Adverse Effect.  No investigation of any Governmental Authority
is pending or, to the knowledge of any Group Member, threatened, that could
reasonably be expected to have a Material Adverse Effect.

 

(s)                                   [Reserved].

 

(t)                                    [Reserved].

 

75

--------------------------------------------------------------------------------



 

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage or Term Percentage, as the case may be,
of such requested extension of credit.

 

5.2                               Conditions to Each Extension of Credit.  The
agreement of each Lender to make any extension of credit requested to be made by
it on any date (including its initial extension of credit) is subject to the
satisfaction of the following conditions precedent:

 

(a)                                 Representations and Warranties.  Each of the
representations and warranties made by each Loan Party in or pursuant to any
Loan Document (i) that is qualified by materiality shall be true and correct in
all respects, and (ii) that is not qualified by materiality, shall be true and
correct in all material respects, in each case, on and as of such date as if
made on and as of such date, except to the extent any such representation and
warranty expressly relates to an earlier date, in which case such representation
and warranty shall have been true and correct in all material respects as of
such earlier date (or all respects to the extent such representation and
warranty is qualified by materiality).

 

(b)                                 [Reserved].

 

(c)                                  Availability.  With respect to any requests
for any Revolving Extensions of Credit, after giving effect to such Revolving
Extension of Credit, the availability and borrowing limitations specified in
Section 2.4 shall be complied with.

 

(d)                                 Notices of Borrowing.  The Administrative
Agent shall have received a Notice of Borrowing in connection with any such
request for extension of credit which complies with the requirements hereof.

 

(e)                                  No Default.  No Default or Event of Default
shall have occurred and be continuing as of or on such date or after giving
effect to the extensions of credit requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and each Revolving Loan Conversion shall constitute a representation
and warranty by the Borrower as of the date of such extension of credit or
Revolving Loan Conversion, as applicable, that the conditions contained in this
Section 5.2 have been satisfied.

 

5.3                               Post-Closing Conditions Subsequent.  The
Borrower shall satisfy each of the conditions subsequent to the Closing Date
specified in on Schedule 5.3 to the reasonable satisfaction of the
Administrative Agent, in each case by no later than the date specified therein
for such condition (or such later date as the Administrative Agent shall agree
in its sole discretion).

 

76

--------------------------------------------------------------------------------



 

SECTION 6
AFFIRMATIVE COVENANTS

 

Holdings and the Borrower hereby agree that, at all times prior to the Discharge
of Obligations, each of Holdings and the Borrower shall, and, where applicable,
shall cause each of its Subsidiaries to:

 

6.1                               Financial Statements.  Furnish to the
Administrative Agent for distribution to each Lender:

 

(a)                                 as soon as available, but in any event
within 90 days after the end of each fiscal year of Holdings, a copy of the
audited consolidated balance sheet of Holdings and its consolidated Subsidiaries
as at the end of such fiscal year and the related audited consolidated
statements of income and of cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception (other than as a
result of the upcoming maturity of the Obligations), or qualification arising
out of the scope of the audit, by Deloitte & Touche LLP or other independent
certified public accountants of nationally recognized standing and reasonably
acceptable to the Administrative Agent;

 

(b)                                 [Reserved]

 

(c)                                  as soon as available, but in any event not
later than 45 days after the end of each of the first three fiscal quarters
occurring during each fiscal year of Holdings, the unaudited consolidated
balance sheet of Holdings and its Subsidiaries as at the end of such quarter and
the related unaudited consolidated statements of income and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer of Holdings as being fairly stated in
all material respects (subject to normal year-end audit adjustments).

 

All such financial statements shall be prepared in accordance with GAAP applied
(except (i) in the case of interim financial statements, for year-end
adjustments and the absence of footnotes, or (ii) as approved by such
accountants or officer, as the case may be, and disclosed in reasonable detail
therein) consistently throughout the periods reflected therein and with prior
periods.

 

Additionally, documents required to be delivered pursuant to this Section 6.1
and Section 6.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so, shall
be deemed to have been delivered on the date on which Holdings posts such
documents, or provides a link thereto, either: (i) on Holdings’ website on the
Internet at the website address:
http://investors.ribboncommunications.com/sec.cfm; or (ii) when such documents
are posted electronically on Holdings’ behalf on an internet or intranet website
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), if any; provided that: (A) the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until written request to cease delivering
paper copies is given by the Administrative Agent or such Lender; and (B) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents.  The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

77

--------------------------------------------------------------------------------



 

6.2                               Certificates; Reports; Other Information. 
Furnish to the Administrative Agent, for distribution to each Lender (or, in the
case of clause (k), to the relevant Lender) within the time periods set forth
below (or such later date as the Administrative Agent may agree in its sole
discretion):

 

(a)                                 [reserved];

 

(b)                                 concurrently with the delivery of any
financial statements pursuant to Section 6.1, a Compliance Certificate
(x) containing all information and calculations necessary for determining
compliance by each Loan Party with the provisions of Section 7.1 of this
Agreement referred to therein as of the last day of the quarter or fiscal year
of Holdings, as the case may be, and (y) to the extent not previously disclosed
to the Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party and a list of any registered Intellectual
Property issued to or acquired by any Loan Party since the date of the most
recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since the Closing Date);

 

(c)                                  no later than 45 days after the end of each
fiscal year of Holdings, consolidated projections and a model for the following
fiscal year set forth on a quarterly basis in a form (and containing detail)
consistent with the projections and model delivered to the Administrative Agent
and distributed to the Lenders prior to the Closing Date, and, as soon as
available, significant revisions, if any, of such projections and model with
respect to such fiscal year (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of a Responsible Officer of
Holdings stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect;

 

(d)                                 promptly, and in any event within five
(5) Business Days after receipt thereof by any Loan Party or any Subsidiary
thereof, copies of each notice received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to any Group Members’
filings with the SEC or information that would violate confidentiality
obligations to a Governmental Authority);

 

(e)                                  within five (5) Business Days after the
same are sent, without duplication for any information already provided to the
Administrative Agent, copies of each annual report, proxy or financial statement
or other material report that Holdings or the Borrower sends to the holders of
any class of their respective Indebtedness with a principal amount in excess of
$5,000,000 or public equity securities and, within five (5) Business Days after
the same are filed, copies of all annual, regular, periodic and special reports
and registration statements which Holdings or the Borrower may file with the SEC
under Section 13 or 15(d) of the Exchange Act, or with any national securities
exchange, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

 

(f)                                   within five (5) Business Days after the
same are sent or received, copies of all correspondence, reports, documents and
other filings with any Governmental Authority regarding compliance with or
maintenance of material Governmental Approvals or material Requirements of Law
or that could reasonably be expected to have a Material Adverse Effect on any of
the material Governmental Approvals or otherwise on the operations of the Group
Members;

 

(g)                                  [reserved];

 

(h)                                 [reserved];

 

78

--------------------------------------------------------------------------------



 

(i)                                     promptly after renewal thereof, but in
no event less frequently than once every twelve months, a report of a reputable
insurance broker with respect to the insurance coverage required to be
maintained pursuant to Section 6.6, together with any supplemental reports with
respect thereto which the Administrative Agent may reasonably request; and

 

(j)                                    [reserved];

 

(k)                                 promptly such additional financial and other
information the Administrative Agent or any Lender may from time to time
reasonably request, including, without limitation, any certification or other
evidence confirming the Borrower’s compliance with the terms of this Agreement.

 

6.3                               [Reserved].

 

6.4                               Payment of Obligations.  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent (after
giving effect to any extensions granted or grace periods in effect), as the case
may be, all its material obligations of whatever nature, except where the amount
or validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member.

 

6.5                               Maintenance of Existence; Compliance. 
(a)(i) Preserve, renew and keep in full force and effect its organizational
existence (other than in the reasonable discretion of Holdings with respect to
Subsidiaries that are Immaterial Subsidiaries that are not Loan Parties) and
(ii) take all reasonable action to maintain or obtain all Governmental Approvals
and all other rights, privileges and franchises necessary or desirable in the
normal conduct of its business or necessary for the performance by such Person
of its Obligations under any Loan Document, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) comply with all Contractual Obligations (including with
respect to leasehold interests of the Borrower) and Requirements of Law except
to the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect; and (c) comply with
all Governmental Approvals, and any term, condition, rule, filing or fee
obligation, or other requirement related thereto, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, the Borrower shall,
and shall cause each of its ERISA Affiliates to:  (1) maintain each Pension Plan
in compliance in all material respects with the applicable provisions of ERISA,
the Code or other federal or state law; (2) cause each Pension Plan to maintain
its qualified status in all material respects under Section 401(a) of the Code;
(3) not become a party to any Multiemployer Plan if doing so could reasonably be
expected to result in a material liability to any Loan Party or its ERISA
Affiliates; (4) ensure that all liabilities under each Pension Plan are either
(w) funded to at least the minimum level required by law or, if higher, to the
level required by the terms governing such Pension Plan; (x) insured with a
reputable insurance company; or (y) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto; or (z) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto; and (5) ensure that the contributions or premium payments to or
in respect of each Pension Plan are and continue to be promptly paid at no less
than the rates required under the rules of such Pension Plan and in accordance
with the most recent actuarial advice received in relation to such Pension Plan
and applicable law.

 

6.6                               Maintenance of Property; Insurance.  (a)  Keep
all property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on its property in at least
such amounts and against at least such risks (but including in any event public
liability, product liability and business

 

79

--------------------------------------------------------------------------------



 

interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.

 

6.7                               Inspection of Property; Books and Records;
Discussions.  (a) Keep proper books of records and account in which full, true
and correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and activities
and (b) at reasonable times on five Business Days’ prior written notice to the
Borrower (provided that no notice is required if an Event of Default has
occurred and is continuing), permit representatives and independent contractors
of the Administrative Agent and any Lender to visit and inspect any of its
properties, perform field examinations and audits, and examine and make
abstracts from any of its books and records at any reasonable time and as often
as may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the Group Members with officers, directors
and employees of the Group Members and with their independent certified public
accountants; provided that such inspections, field examinations and audits shall
not be undertaken more frequently once every twelve (12) months (in the
Administrative Agent’s discretion), unless an Event of Default has occurred and
is continuing, in which case such inspections, field examinations and audits
shall occur as often as the Administrative Agent shall reasonably determine. The
foregoing inspections, field examinations and audits shall be at the Borrower’s
expense, and the charge therefor shall be $1,000 per person per day (or such
higher amount as shall represent the Administrative Agent’s then-current
standard charge for the same), plus reasonable out-of-pocket expenses.

 

6.8                               Notices.  Give prompt written notice to each
of the Administrative Agent and each Lender of:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 any (i) default or event of default under
any Contractual Obligation of any Group Member or (ii) it becoming aware of
any litigation, investigation or proceeding that may exist at any time between
any Group Member and any Governmental Authority, that in either case, would
reasonably be expected to have a Material Adverse Effect;

 

(c)                                  any litigation or proceeding affecting any
Group Member (i) in which the amount involved is $5,000,000 or more and not
covered by insurance, (ii) in which injunctive or similar relief is sought
against any Group Member or (iii) which relates to any Loan Document;

 

(d)                                 (i)                                    
promptly after the Borrower has knowledge or becomes aware of the occurrence of
any of the following ERISA Events affecting the Borrower or any ERISA Affiliate
(but in no event more than ten days after such event), the occurrence of any of
the following ERISA Events, and shall provide the Administrative Agent with a
copy of any notice with respect to such event that may be required to be filed
with a Governmental Authority and any notice delivered by a Governmental
Authority to the Borrower or any ERISA Affiliate with respect to such event: 
(A) an ERISA Event, (B) the adoption of any new Pension Plan by the Borrower or
any ERISA Affiliate, (C) the adoption of any amendment to a Pension Plan, if
such amendment will result in a material increase in benefits or unfunded
benefit liabilities (as defined in Section 4001(a)(18) of ERISA), or (D) the
commencement of contributions by the Borrower or any ERISA Affiliate to any Plan
that is subject to Title IV of ERISA or Section 412 of the Code;

 

(ii)                                  (A) promptly after the giving, sending or
filing thereof, or the receipt thereof, copies of (1) all notices received by
the Borrower or any ERISA Affiliate from a Multiemployer Plan sponsor concerning
an ERISA Event, and (2) copies of such other documents or governmental reports
or filings relating to any Plan as the Administrative Agent shall reasonably
request; and (B), without limiting the generality of the foregoing, such
certifications or other evidence of compliance with the

 

80

--------------------------------------------------------------------------------



 

provisions of Sections 4.13 and 7.9 as any Lender (through the Administrative
Agent) may from time to time reasonably request;

 

(e)                                  any changes to the beneficial ownership
information set forth in the CDD Attestation delivered to the Administrative
Agent prior to the Closing Date.  The Loan Parties understand and acknowledge
that the Secured Parties rely on such true, accurate and up-to-date beneficial
ownership information to meet their regulatory obligations to obtain, verify and
record information about the beneficial owners of their legal entity customers;
and

 

(f)                                   [reserved];

 

(g)                                  [reserved];

 

(h)                                 any development or event that has had or
could reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of Holdings setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.

 

6.9                               Environmental Laws.

 

(a)                                 Comply in all material respects with, and
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

 

(b)                                 Conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.

 

6.10                        Operating Accounts.  Except as agreed by the
Administrative Agent, maintain Holdings’ and each Domestic Subsidiary’s
(i) primary domestic operating accounts with SVB or with SVB’s Affiliates and
(ii) other operating accounts and depository accounts with any Lender or with
any Lender’s Affiliates; provided that, for the avoidance of doubt, Holdings and
its Domestic Subsidiaries shall not be required to maintain accounts with SVB or
its Affiliates (in the case of clause (i)) or any Lender or its Affiliates (in
the case of clause (ii)) in jurisdictions or for products or services not
offered by SVB or its Affiliates (in the case of clause (i)) or any Lender or
its Affiliates (in the case of clause (ii)) that are required for Holdings and
such Subsidiaries to operate their business in the ordinary course of business.

 

6.11                        [Reserved].

 

6.12                        Additional Collateral, Etc.

 

(a)                                 With respect to any property (to the extent
included in the definition of Collateral) acquired after the Closing Date by any
Loan Party (other than (x) any property described in paragraph (b), (c) or
(d) below, (y) any property subject to a Lien expressly permitted by
Section 7.3(g), and (z) any other Excluded Assets (as defined in the Guarantee
and Collateral Agreement)) as to which the Administrative Agent, for the benefit
of the Secured Parties, does not have a perfected Lien, promptly (and in any
event

 

81

--------------------------------------------------------------------------------



 

within three Business Days (or such later date as the Administrative Agent may
agree in its sole discretion)) (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement, other
applicable Security Documents or such other documents as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in such property as credit
support for the Obligations and (ii) take all actions as may be reasonably
necessary or advisable in the opinion of the Administrative Agent to grant to
the Administrative Agent, for the benefit of the Secured Parties as credit
support for the Obligations, a perfected first priority (except as permitted by
Section 7.3) security interest and Lien in such property, including, but not
limited to, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Administrative Agent.

 

(b)                                 With respect to any fee interest in any real
property having a fair market value (together with improvements thereof) of at
least $1,000,000 acquired after the Closing Date by any Loan Party (other than
any such real property subject to a Lien expressly permitted by Section 7.3(g)),
promptly (and in any event within 30 Business Days (or such longer period as the
Administrative Agent may agree in its sole discretion), to the extent requested
by the Administrative Agent, (i) execute and deliver a first priority Mortgage,
in favor of the Administrative Agent, for the benefit of the Secured Parties as
credit support for the Obligations, covering such real property, (ii) if
requested by the Administrative Agent, provide the Lenders with (x) title and
extended coverage insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate, and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.  The parties acknowledge that there are no Mortgages or Mortgaged
Properties as of the Closing Date.  In the event that after the Closing Date the
Loan Parties are required by the terms of this Section 6.12(b) to execute and
delivery any Mortgage in respect of any Mortgaged Property, the Loan Parties
covenant and agree to comply with the mortgage requirements of each of the
Lenders.   In furtherance of the foregoing, the Administrative Agent shall not
enter into any Mortgage in respect of any real property acquired by the Borrower
or any other Loan Party after the Closing Date until (1) the date that occurs 30
days after the Administrative Agent has delivered to the Lenders (which may be
delivered electronically) the following documents in respect of such real
property: (i) a completed flood hazard determination from a third party vendor;
(ii) if such real property is located in a “special flood hazard area”, (A) a
notification to the applicable Loan Party of that fact and (if applicable)
notification to the applicable Loan Party  that flood insurance coverage is not
available and (B) evidence of the receipt by the applicable Loan Party of such
notice; and (iii) if such notice is required to be provided to the applicable
Loan Party and flood insurance is available in the community in which such real
property is located, evidence of required flood insurance and (2) the
Administrative Agent shall have received written confirmation from the
Designated Lender that flood insurance due diligence and flood insurance
compliance has been completed by the Designated Lender (such written
confirmation not to be unreasonably conditioned, withheld or delayed).  Each of
the Loan Parties acknowledges and agrees that, if there are any Mortgaged
Properties, any increase, extension or renewal of any of the Commitments or
Loans, but excluding (i) any continuation or conversion of borrowings, (ii) the
making of any Loans or (iii) the issuance, renewal or extension of Letters of
Credit) shall be subject to (and conditioned upon): (1) the prior delivery of
all flood hazard determination certifications, acknowledgements and evidence of
flood insurance and other flood-related documentation with respect to such
Mortgaged Properties as required by all applicable flood insurance laws and as
otherwise reasonably required by the Administrative Agent and (2) the
Administrative Agent shall have received written confirmation from the
Designated Lender, flood insurance due diligence and flood

 

82

--------------------------------------------------------------------------------



 

insurance compliance has been completed by the Designated Lender (such written
confirmation not to be unreasonably withheld, conditioned or delayed), (ii) each
of the Loan Parties covenants that with respect to each Mortgaged Property that
is located in an area identified by the Federal Emergency Management Agency (or
any successor agency) as a “special flood hazard area” with respect to which
flood insurance has been made available under applicable flood insurance laws,
the applicable Loan Party (A) has obtained and will maintain, with financially
sound and reputable insurance companies (except to the extent that any insurance
company insuring the Mortgaged Property of the Loan Party ceases to be
financially sound and reputable, in which case, the applicable Loan Party shall
promptly replace such insurance company with a financially sound and reputable
insurance company), such flood insurance in such reasonable total amount as the
Administrative Agent and the Designated Lender may from time to time reasonably
require, and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the flood insurance laws and (B) promptly
upon request of the Administrative Agent or the Designated Lender, will deliver
to the Administrative Agent or the Designated Lender, as applicable, evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent and the Designated Lender, including, without limitation,
evidence of annual renewals of such insurance.  As used herein, “Designated
Lender” shall mean each of SVB, JPMorgan Chase Bank, N.A. and SunTrust Bank,
with respect to each for so long as such Person is a Lender.

 

(c)                                  With respect to any Immaterial Subsidiary,
Foreign Subsidiary or Foreign Subsidiary Holding Company that ceases to qualify
as an Immaterial Subsidiary, Foreign Subsidiary or Foreign Subsidiary Holding
Company, as the case may be, or any new direct or indirect Subsidiary (other
than (v) any Foreign Subsidiary Holding Company, (w) any Foreign Subsidiary,
(x) with respect to clauses (i) and (ii) below, any Subsidiary to the extent it
is not directly owned by a Loan Party and (y) any Immaterial Subsidiary (to the
extent not required to become a Guarantor pursuant to the definition of
Guarantor)) created or acquired after the Closing Date by any Loan Party
(including pursuant to a Permitted Acquisition), promptly, and in any event
within 30 Business Days (or such longer period as the Administrative Agent may
agree in its sole discretion) (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement or other
applicable Security Document as the Administrative Agent may reasonably deem
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties as credit support for the Obligations, a perfected first
priority security interest in the Capital Stock (to the extent not constituting
Excluded Assets (as defined in the Guarantee and Collateral Agreement)) of such
Subsidiary that is owned directly or indirectly by such Loan Party, (ii) deliver
to the Administrative Agent such documents and instruments as may be required to
grant, perfect, protect and ensure the priority of such security interest,
including but not limited to, the certificates (if any) representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (iii) cause
such Subsidiary (A) to become a party to the Guarantee and Collateral Agreement
or other applicable Security Documents, (B) to take such actions as are
reasonably necessary or advisable in the opinion of the Administrative Agent to
grant to the Administrative Agent for the benefit of the Secured Parties a
perfected first priority security interest as credit support for the Obligations
in the Collateral described in the Guarantee and Collateral Agreement or other
applicable Security Document, with respect to such Subsidiary, including, but
not limited to, the filing of Uniform Commercial Code financing statements in
such jurisdictions as may be required by the Guarantee and Collateral Agreement,
other applicable Security Document or by law or as may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary attaching the information required in
Section 5.2(e) with respect to such Subsidiary, and (iv) if reasonably requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent; it being agreed that if such Subsidiary is formed by a Division, the
foregoing requirements shall be required to be satisfied substantially
concurrently with the formation of such Subsidiary.

 

83

--------------------------------------------------------------------------------



 

(d)                                 With respect to any new Foreign Subsidiary
or Foreign Subsidiary Holding Company (other than an Immaterial Subsidiary)
created or acquired after the Closing Date by any Loan Party, promptly, and in
any event within 30 Business Days (or such longer period as the Administrative
Agent may agree in its sole discretion) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or other applicable Security Documents, as the Administrative Agent may
reasonably deem necessary or advisable to grant to the Administrative Agent, for
the benefit of the Secured Parties, a perfected first priority security interest
in the Capital Stock (to the extent not constituting Excluded Assets (as defined
in the Guarantee and Collateral Agreement)) of such new Foreign Subsidiary or
Foreign Subsidiary Holding Company that is owned directly by any such Loan Party
(provided that in no event shall more than 65% of the total outstanding voting
Capital Stock (including any “stock entitled to vote” within the meaning of U.S.
Treasury Regulation Section 1.956-2(c)) of any such new Foreign Subsidiary or
Foreign Subsidiary Holding Company be required to be so pledged, if a pledge of
a greater percentage would result in adverse tax consequences to Holdings and
its Subsidiaries), (ii) deliver to the Administrative Agent the certificates (if
any) representing such Capital Stock, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the relevant Loan
Party, and take such other action (including, as applicable, the delivery of any
foreign law pledge documents reasonably requested by the Administrative Agent)
as may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein, and (iii) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

(e)                                  At the request of the Administrative Agent,
each Loan Party shall use commercially reasonable efforts to obtain a landlord’s
agreement or bailee letter, as applicable, from the lessor of each leased
property or bailee with respect to any warehouse, processor or converter
facility or other location where Collateral with a value in excess of $1,000,000
is stored or located, which agreement or letter shall contain a waiver or
subordination of all Liens or claims (subject to agreed upon exceptions) that
the landlord or bailee may assert against the Collateral at that location, and
shall otherwise be reasonably satisfactory in form and substance to the
Administrative Agent.  Each Loan Party shall pay and perform its obligations
under all leases and other agreements with respect to each leased location or
public warehouse where any Collateral is or may be located, unless the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

6.13                        [Reserved].

 

6.14                        Use of Proceeds.  Use the proceeds of each credit
extension only for the purposes specified in Section 4.16.

 

6.15                        [Reserved].

 

6.16                        Anti-Corruption Laws.  Conduct its business in
compliance in all material respects with all applicable anti-corruption laws of
the type described in Section 4.29 and maintain policies and procedures designed
to promote and achieve compliance with such laws.

 

6.17                        Further Assurances.  Execute any further instruments
and take such further action as the Administrative Agent reasonably deems
necessary to perfect, protect, ensure the priority of or continue the
Administrative Agent’s Lien on the Collateral or to effect the purposes of this
Agreement.

 

84

--------------------------------------------------------------------------------



 

SECTION 7
NEGATIVE COVENANTS

 

Holdings and the Borrower hereby agree that, at all times prior to the Discharge
of Obligations, neither Holdings nor the Borrower shall, nor shall Holdings or
the Borrower permit any of their respective Subsidiaries, to, directly or
indirectly:

 

7.1                               Financial Condition Covenants.

 

(a)                                 Minimum Consolidated Quick Ratio.  Permit
the Group Member’s Consolidated Quick Ratio as at the last day of any fiscal
quarter to be less than 1.00:1.00, the calculation of which must include at
least $10,000,000 of unrestricted cash and Cash Equivalents held at such time by
the Loan Parties in Deposit Accounts subject to Control Agreements (or otherwise
subject to a perfected first priority Lien) in favor of the Administrative
Agent, which amount shall be reduced to $5,000,000 if the Consolidated Leverage
Ratio as of the last day of such fiscal quarter is less than or equal to
2.50:1.00.

 

(b)                                 Minimum Consolidated Fixed Charge Coverage
Ratio.  Permit the Consolidated Fixed Charge Coverage Ratio, as at the last day
of any period of four consecutive trailing fiscal quarters of Holdings to be
less than 1.25:1.00.

 

(c)                                  Maximum Consolidated Leverage Ratio. 
Permit the Consolidated Leverage Ratio, as at the last day of any period of four
consecutive trailing fiscal quarters of Holdings to be greater than the ratio
set forth below opposite such period:

 

Four Fiscal Quarter Period Ending

 

Maximum Consolidated Leverage
Ratio

June 30, 2019 through September 30, 2020

 

3.00:1.00

December 31, 2020 and each fiscal quarter ending thereafter

 

2.75:1.00

 

Notwithstanding the foregoing, on not more than two occasions during the term of
this Agreement, if a Permitted Acquisition, the total consideration for which is
in excess of $50,000,000 occurs during any fiscal quarter (or, in the case of
any test hereunder calculated on a Pro Forma Basis, subsequent to the last day
of such period and on or prior to the date of such test), the Borrower may elect
to increase the applicable Consolidated Leverage Ratio covenant level by up to
0.50:1.00 for the purposes of determining compliance with this Section 7.1(c) as
of the last day of each fiscal quarter ending during the four quarters following
such Permitted Acquisition (or, in the case of any test hereunder calculated on
a Pro Forma Basis, as of the last day of the fiscal quarter used in calculating
such test) (an “Increased Leverage Threshold Period”); provided, further, that
Borrower shall not be permitted to elect an Increased Leverage Threshold Period
if, at the end of either of the two fiscal quarters preceding the consummation
of such Permitted Acquisition, an Increased Leverage Threshold Period was then
in effect.

 

7.2                               Indebtedness.  Create, issue, incur, assume,
become liable in respect of or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness of any Loan Party pursuant to
any Loan Document and any Cash Management Agreement;

 

(b)                                 (i) Indebtedness of any Loan Party owing to
any other Loan Party, (ii) Indebtedness of any Group Member (which is not a Loan
Party) owing to any other Group Member (which is not a Loan Party),
(iii) Indebtedness of any Group Member that is not a Loan Party owing to any
Loan Party to the

 

85

--------------------------------------------------------------------------------



 

extent constituting an Investment permitted by Section 7.8(f)(iii), and
(iv) Indebtedness of any Loan Party owing to any Group Member that is not a Loan
Party that is Subordinated Indebtedness.

 

(c)                                  Guarantee Obligations (i) of any Loan Party
of the Indebtedness of any other Loan Party; (ii) of any Group Member (which is
not a Loan Party) of the Indebtedness of any other Group Member, provided that,
in any case (i) or (ii), the Indebtedness so guaranteed is otherwise permitted
by the terms hereof;

 

(d)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 7.2(d) and any refinancings, refundings, renewals or
extensions thereof (which do not shorten the maturity thereof or increase the
principal amount thereof);

 

(e)                                  Indebtedness (including, without
limitation, Capital Lease Obligations) secured by Liens permitted by
Section 7.3(g) in an aggregate principal amount not to exceed $5,000,000 at any
one time outstanding and any refinancings, refundings, renewals or extensions
thereof (which do not shorten the maturity thereof or increase the principal
amount thereof);

 

(f)                                   Surety Indebtedness and any other
Indebtedness in respect of letters of credit, banker’s acceptances or similar
arrangements, provided that (i) the aggregate amount of any such Indebtedness
outstanding at any time shall not exceed $7,500,000 and (ii) the aggregate
amount of any such Indebtedness outstanding at any time that is secured shall
not exceed $1,000,000;

 

(g)                                  [reserved];

 

(h)                                 (i) unsecured Subordinated Indebtedness of
Holdings and its Subsidiaries in an aggregate principal amount, for all such
Indebtedness taken together, not to exceed $10,000,000 at any one time
outstanding and (ii) other unsecured Indebtedness of Holdings and its
Subsidiaries in an aggregate principal amount, for all such Indebtedness taken
together, not to exceed $5,000,000 at any one time outstanding;

 

(i)                                     obligations (contingent or otherwise) of
any Group Member existing or arising under any Specified Swap Agreement or any
other Swap Agreement, provided that, in each case, such obligations are (or
were) entered into by such Person in accordance with Section 7.13 and not for
purposes of speculation;

 

(j)                                    Indebtedness of a Person (other than a
Group Member) existing at the time such Person is merged with or into the
Borrower or a Subsidiary or becomes a Subsidiary in an aggregate principal
amount not to exceed $10,000,000 at any one time outstanding, provided that
(i) such Indebtedness was not, in any case, incurred by such other Person in
connection with, or in contemplation of, such merger or acquisition, (ii) such
merger or acquisition constitutes a Permitted Acquisition, and (iii) with
respect to any such Person who becomes a Subsidiary, (A) such Subsidiary is the
only obligor in respect of such Indebtedness, and (B) to the extent such
Indebtedness is permitted to be secured hereunder, only the assets of such
Subsidiary secure such Indebtedness;

 

(k)                                 Indebtedness in the form of purchase price
adjustments, earn-outs, deferred compensation, or other arrangements
representing acquisition consideration or deferred payments of a similar nature
incurred in connection with any Permitted Acquisition or other Investments
permitted by Section 7.8 (collectively, “Deferred Payment Obligations”);

 

86

--------------------------------------------------------------------------------



 

(l)                                     Indebtedness to trade creditors incurred
in the ordinary course of business; provided that no more than $1,000,000 of
such Indebtedness outstanding at any time in the aggregate may be more than 60
days past due;

 

(m)                             Indebtedness of any Group Member, if any,
arising in connection with the factoring of Accounts in connection with programs
in effect on the Closing Date and set forth on Schedule 7.2(m) (or otherwise
with the consent of the Administrative Agent); provided that such Indebtedness
is recourse solely to the Accounts being factored and non-recourse to any Group
Member; and

 

(n)                                 Indebtedness to the extent constituting
Investments permitted under Section 7.8(d) and (e).

 

7.3                               Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its property, whether now owned or hereafter
acquired, except:

 

(a)                                 Liens for Taxes not yet due and payable or
that are being contested in good faith by appropriate proceedings; provided that
adequate reserves with respect thereto are maintained on the books of the
applicable Group Member in conformity with GAAP;

 

(b)                                 carriers’, warehousemen’s, landlord’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than 30
days or that are being contested in good faith by appropriate proceedings;

 

(c)                                  pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

 

(d)                                 deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
appeal bonds, performance bonds and other obligations of a like nature (but
specifically excluding Indebtedness described in Section 7.2(f)) incurred in the
ordinary course of business (other than for indebtedness or any Liens arising
under ERISA);

 

(e)                                  easements, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business that, in
the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Group Members as a
whole;

 

(f)                                   Liens in existence on the date hereof
listed on Schedule 7.3(f) and any Liens granted as a replacement or substitute
therefor; provided that (i) no such Lien is spread to cover any additional
property after the Closing Date, (ii) the amount of Indebtedness secured or
benefitted thereby is not increased, (iii) the direct or any contingent obligor
with respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured thereby is permitted by Section 7.2(d);

 

(g)                                  Liens securing Indebtedness incurred
pursuant to Section 7.2(e) to finance the acquisition, improvement or
construction of fixed or capital assets, or any refinancings thereof; provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness, and
(iii) the amount of Indebtedness secured thereby is not increased;

 

(h)                                 Liens created pursuant to the Security
Documents;

 

87

--------------------------------------------------------------------------------



 

(i)                                     any interest or title of a lessor or
sublessor or licensor or sublicensor under any lease or license entered into by
a Group Member in the ordinary course of its business and covering only the
assets so leased or licensed;

 

(j)                                    judgment, attachment, order or decree
Liens that do not constitute a Default or an Event of Default under
Section 8.1(h) of this Agreement;

 

(k)                                 bankers’ Liens, rights of setoff and other
similar Liens existing solely with respect to cash, Cash Equivalents,
securities, commodities and other funds on deposit in one or more accounts
maintained by a Group Member, in each case arising in the ordinary course of
business in favor of banks, other depositary institutions, securities or
commodities intermediaries or brokerages with which such accounts are maintained
securing amounts owing to such banks or financial institutions with respect to
cash  management and operating account management (including but not limited to
any security interest or right to set-off arising under articles 24 or 25
respectively of the general terms and conditions (algemene voorwaarden) of any
member of the Dutch Bankers’ Association (Nederlandse Vereniging van Banken)) or
are arising under Section 4-208 or 4-210 of the UCC on items in the course of
collection;

 

(l)                                     (i) cash deposits and liens on cash and
Cash Equivalents pledged to secure Indebtedness permitted under
Section 7.2(f)(ii), (ii) Liens securing reimbursement obligations with respect
to letters of credit permitted by Section 7.2(f)(ii) that encumber documents and
other property relating to such letters of credit, (iii) Liens securing
Obligations under any Specified Swap Agreements permitted by Section 7.2(i), and
(iv) Liens securing obligations under any other Swap Agreements permitted by
Section 7.2(i) not to exceed $15,000,000 notional amount at any time
outstanding;

 

(m)                             Liens on property of a Person existing at the
time such Person is acquired by, merged into or consolidated with a Group Member
or becomes a Subsidiary of a Group Member or acquired by a Group Member;
provided that (i) such Liens were not created in contemplation of such
acquisition, merger, consolidation or Investment, (ii) such Liens do not extend
to any assets other than those of such Person, and (iii) the applicable
Indebtedness secured by such Lien is permitted under Section 7.2(j);

 

(n)                                 the replacement, extension or renewal of any
Lien permitted by clause (m) above upon or in the same property theretofore
subject thereto or the replacement, extension or renewal (without increase in
the amount or change in any direct or contingent obligor) of the Indebtedness
secured thereby;

 

(o)                                 the filing of UCC financing statements
solely as precautionary measures in connection with operating leases or
consignment of goods;

 

(p)                                 Liens on insurance policies or the proceeds
thereof granted in the ordinary course of business to secure the financing of
insurance premiums with respect to such insurance policies;

 

(q)                                 Liens granted by a Group Member that is not
a Loan Party in favor of any Loan Party;

 

(r)                                    Liens constituting deposits to secure
real property lease obligations as a lessee incurred by any Loan Party in the
ordinary course of business;

 

(s)                                   (i) non-exclusive licenses of Intellectual
Property granted by or in favor of any Group Member in the ordinary course of
business or otherwise not interfering in any material respect with the ordinary
course of business and (ii) exclusive licensing of Intellectual Property so long
as the revenue attributable to the products (whether or not manufactured, sold
or distributed by a Group Member)

 

88

--------------------------------------------------------------------------------



 

incorporating such Intellectual Property do not in the aggregate exceed 5% of
total revenue of the Group Members in any year;

 

(t)                                    Liens to secure Indebtedness permitted
under Section 7.2(m), provided that such Liens, if any, are limited to the
Accounts being factored;

 

(u)                                 other Liens so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to all Group Members)
$5,000,000 at any one time.; and

 

(v)                                 Liens in connection with any Intellectual
Property escrow agreement in the ordinary course of business.

 

7.4                               Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its property or business, except:

 

(a)                                 (i) any Group Member that is not a Loan
Party may be merged, amalgamated or consolidated with or into (A) any Loan Party
(provided that a Loan Party shall be the continuing or surviving Person, or the
continuing or surviving Person shall become a Loan Party substantially
contemporaneous with such merger, amalgamation or consolidation) or (B) any
Group Member that is not a Loan Party, and (ii) any Loan Party (other than
Holdings) may be merged, amalgamated or consolidated with or into with any other
Loan Party (provided that if such merger, amalgamation or consolidation involves
the Borrower, the Borrower shall be the continuing or surviving Person);

 

(b)                                 (i) any Group Member that is not a Loan
Party may Dispose of any or all of its assets (at any time upon voluntary
liquidation, dissolution or otherwise) (A) to any other Group Member or
(B) pursuant to a Disposition permitted by Section 7.5; and (ii) any Loan Party
(other than Holdings) may Dispose of any or all of its assets (at any time upon
voluntary liquidation, dissolution or otherwise) (A) to any other Loan Party or
(B) pursuant to a Disposition permitted by Section 7.5; and

 

(c)                                  any Investment expressly permitted by
Section 7.8 may be structured as a merger, consolidation or amalgamation.

 

7.5                               Disposition of Property.  Dispose of any of
its property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary of Holdings, issue or sell any shares of such Subsidiary’s Capital
Stock to any Person, except:

 

(a)                                 Dispositions of obsolete or worn out
property in the ordinary course of business;

 

(b)                                 Dispositions of Inventory in the ordinary
course of business;

 

(c)                                  Dispositions permitted by Sections
7.4(b)(i)(A), 7.4(b)(ii)(A), and Section 7.6;

 

(d)                                 the sale or issuance of the Capital Stock of
any Group Member (i) to any Loan Party, or (ii) in connection with any
transaction that does not result in a Change of Control;

 

(e)                                  the use or transfer of money, cash or Cash
Equivalents in a manner that is not prohibited by the terms of this Agreement or
the other Loan Documents;

 

89

--------------------------------------------------------------------------------



 

(f)                                   (i) the non-exclusive licensing of
Intellectual Property in the ordinary course of business, and (ii) exclusive
licensing of Intellectual Property so long as the revenue attributable to the
products (whether or not manufactured, sold or distributed by a Group Member)
incorporating such Intellectual Property do not in the aggregate exceed 5% of
total revenue of the Group Members in any year;

 

(g)                                  Dispositions of property subject to a
Casualty Event;

 

(h)                                 leases or subleases of Real Property;

 

(i)                                     the sale or discount without recourse of
accounts receivable arising in the ordinary course of business in connection
with the compromise or collection thereof (other than factoring or early pay
discount arrangements);

 

(j)                                    any abandonment, cancellation,
non-renewal or discontinuance of use or maintenance of Intellectual Property (or
rights relating thereto) of any Group Member that the Borrower determines in
good faith is desirable in the conduct of its business and not materially
disadvantageous to the interests of the Lenders;

 

(k)                                 Dispositions of Accounts in connection with
factoring arrangements, early pay discount arrangements or similar arrangements
existing on the Closing Date (or otherwise with the consent of the
Administrative Agent);

 

(l)                                     Dispositions of property by any Loan
Party to any other Loan Party; and

 

(m)                             Dispositions of other property having a fair
market value not to exceed $1,000,000 in the aggregate for any fiscal year of
Holdings;

 

provided, however, that any Disposition made pursuant to this Section 7.5 shall
be made in good faith on an arm’s length basis for fair value unless otherwise
permitted pursuant to Section 7.11.

 

7.6                               Restricted Payments.  Make any payment with
respect to any Deferred Payment Obligation, make any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Subordinated Indebtedness, declare
or pay any dividend (other than dividends payable solely in common stock of the
Person making such dividend) on, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any Capital Stock of any Group
Member, whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of any Group Member (collectively, “Restricted Payments”), except
that, so long as no Event of Default shall have occurred and be continuing at
the time of any action described below or would result therefrom:

 

(a)                                 (i) any Subsidiary may make Restricted
Payments to any Loan Party and (ii) any Subsidiary that is not a Loan Party may
make Restricted Payments to any other Group Member or to any other holder of its
Capital Stock on a pro rata basis or a basis more favorable to the Loan Parties;

 

(b)                                 each Loan Party may (i) purchase Capital
Stock or Capital Stock options from present or former directors, officers or
employees of any Group Member, including, without limitation, upon the death,
disability or termination of employment of such director, officer or employee;
provided that the aggregate amount of payments made under this clause (i) shall
not exceed $1,000,000 during any fiscal year Holdings, (ii) declare and make
dividend payments or other distributions payable solely in the common

 

90

--------------------------------------------------------------------------------



 

stock or other common Capital Stock of Holdings; and (iii) make Restricted
Payments to pay employee taxes in connection with its employee Retirement
Savings Plan, company stock plan or equity plan.

 

(c)                                  the Borrower or any other Subsidiary of
Holdings may make Restricted Payments to Holdings to permit Holdings
to facilitate intercompany transfers of funds between Group Members to the
extent such payments are permitted under Section 7.11;

 

(d)                                 any Subsidiary of Holdings may make
Restricted Payments to permit Holdings to pay any Taxes that are due and payable
by Holdings;

 

(e)                                  each Group Member may purchase, redeem or
otherwise acquire Capital Stock issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Capital Stock; provided that any such issuance is otherwise permitted hereunder
(including by Section 7.5(d));

 

(f)                                   (i) each Group Member may make repurchases
of Capital Stock deemed to occur upon exercise of stock options or warrants if
such repurchased Capital Stock represents a portion of the exercise price of
such options or warrants, and (ii) repurchases of Capital Stock deemed to occur
upon the withholding of a portion of the Capital Stock granted or awarded to a
current or former officer, director, employee or consultant to pay for the taxes
payable by such Person upon such grant or award (or upon vesting thereof); and

 

(g)                                  Holdings and its Subsidiaries may make
Restricted Payments not otherwise permitted by one of the foregoing clauses of
this Section 7.6; provided that the aggregate amount of all such Restricted
Payments made pursuant to this clause (f) shall not exceed $1,000,000;

 

(h)                                 the Group Members may make payments in
respect of Subordinated Indebtedness solely to the extent permitted by
Section 7.22;

 

(i)                                     Holdings and its Subsidiaries may make
payments in respect of Deferred Payment Obligations consisting of purchase price
adjustments in connection with a Permitted Acquisition;

 

(j)                                    the Group Members may make payments in
respect of other Deferred Payment Obligations and the earn-out obligations
described on Schedule 7.2(d) so long as immediately before and immediately after
giving effect to any payment, (i) the Loan Parties have Liquidity of at least
$50,000,000 and (ii) Holdings and its Subsidiaries shall be in pro forma
compliance with each of the covenants set forth in Section 7.1 (provided that
the Consolidated Leverage Ratio shall not be greater than 0.25x less than the
covenant set forth in Section 7.1(c) for such period); and

 

(k)                                 the Group Members may repurchase Capital
Stock of Holdings pursuant to a board-approved share repurchase plan for
aggregate consideration not to exceed $75,000,000 so long as immediately before
and immediately after giving effect to any such repurchase, (i) the Loan Parties
have Liquidity of at least $50,000,000 and (ii) Holdings and its Subsidiaries
shall be in pro forma compliance with each of the covenants set forth in
Section 7.1 (provided that the Consolidated Leverage Ratio shall not be greater
than 0.25x less than the covenant set forth in Section 7.1(c) for such period).

 

7.7                               [Reserved].

 

7.8                               Investments.  Make any advance, loan,
extension of credit (by way of guarantee or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt

 

91

--------------------------------------------------------------------------------



 

securities of, or any assets constituting a business unit of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:

 

(a)                                 extensions of trade credit in the ordinary
course of business;

 

(b)                                 Investments in cash and Cash Equivalents;

 

(c)                                  (i) Guarantee Obligations permitted by
Section 7.2 and (ii) Investments listed on Schedule 7.8 and any refinancings,
refundings, renewals or extensions thereof which do not increase the principal
amount thereof;

 

(d)                                 loans and advances to employees, officers
and directors of any Group Member in the ordinary course of business (including
for travel, entertainment and relocation expenses) in an aggregate amount for
all Group Members not to exceed $1,000,000 at any one time outstanding;

 

(e)                                  solely to the extent funded entirely with
the proceeds of a substantially contemporaneous equity investment in Holdings
(which may be subsequently contributed directly or indirectly to the applicable
Group Member making such Investment) or Capital Stock of Holdings that is not
Disqualified Stock, Investments in joint ventures or a minority interest in the
Capital Stock of any Person (other than an Affiliate of the Borrower), in the
same or similar business to that of the Group Members, in an aggregate amount
not to exceed at any time outstanding $20,000,000;

 

(f)                                   intercompany Investments by (i) any Loan
Party in any other Loan Party, (ii) any Group Member that is not a Loan Party in
any other Group Member, or (iii) any Loan Party in any Group Member that is not
a Loan Party to the extent (with respect to this clause (iii) either (A) such
Investments exists on the Closing Date, (B) such Investments are made after the
Closing Date and (x) no Default or Event of Defaults exists or would result
therefrom and (y) such Investments do not exceed $5,000,000 in the aggregate in
any fiscal year, or (C) such Investments are made after the Closing Date and
(x) no Default or Event of Default shall have occurred and be continuing,
(y) immediately after giving effect to Investment, Holdings and its Subsidiaries
shall be in pro forma compliance with each of the covenants set forth in
Section 7.1 (provided that the Consolidated Leverage Ratio shall not be greater
than 0.25x less than the covenant set forth in Section 7.1(c) for such period),
and (z) immediately after giving effect to such Investment, Liquidity is at
least $50,000,000;

 

(g)                                  Investments in the ordinary course of
business consisting of endorsements of negotiable instruments for collection or
deposit;

 

(h)                                 Investments received in settlement of
amounts due to any Group Member effected in the ordinary course of business or
owing to such Group Member as a result of Insolvency Proceedings involving an
account debtor or upon the foreclosure or enforcement of any Lien in favor of
such Group Member;

 

(i)                                     Investments held by any Person as of the
date such Person is acquired in connection with a Permitted Acquisition,
provided that (A) such Investments were not made, in any case, by such Person in
connection with, or in contemplation of, such Permitted Acquisition, and
(B) with respect to any such Person which becomes a Subsidiary as a result of
such Permitted Acquisition, such Subsidiary remains the only holder of such
Investment;

 

(j)                                    in addition to Investments otherwise
expressly permitted by this Section, so long as no Default or Event of Defaults
exists or would result therefrom, Investments by the Group Members

 

92

--------------------------------------------------------------------------------



 

the aggregate amount of all of which Investments (valued at cost) does not
exceed $1,000,000 during any fiscal year of Holdings;

 

(k)                                 deposits made to secure the performance of
leases, licenses or contracts in the ordinary course of business, and other
deposits made in connection with the incurrence of Liens permitted under
Section 7.3;

 

(l)                                     the licensing or contribution of
Intellectual Property pursuant to joint marketing arrangements with other
Persons in the ordinary course of business;

 

(m)                             promissory notes and other non-cash
consideration received in connection with Dispositions permitted by Section 7.5,
to the extent not exceeding the limits specified therein with respect to the
receipt of non-cash consideration in connection with such Dispositions;

 

(n)                                 purchases or other acquisitions by any Group
Member of the Capital Stock in a Person that, upon the consummation thereof,
will be a Subsidiary (including as a result of a merger or consolidation) or all
or substantially all of the assets of, or assets constituting one or more
business units of, any Person (each, a “Permitted Acquisition”); provided that,
with respect to each such purchase or other acquisition:

 

(i)                                     the newly-created or acquired Subsidiary
(or assets acquired in connection with such asset sale) shall be (x) in the same
or a related line of business as that conducted by the Borrower on the date
hereof, or (y) in a business that is ancillary to and in furtherance of the line
of business as that conducted by the Group Members on the date hereof;

 

(ii)                                  all transactions related to such purchase
or acquisition shall be consummated in all material respects in accordance with
all Requirements of Law;

 

(iii)                               no Loan Party shall, as a result of or in
connection with any such purchase or acquisition, assume or incur any direct or
contingent liabilities (whether relating to environmental, tax, litigation or
other matters) that, as of the date of such purchase or acquisition, could
reasonably be expected to result in the existence or incurrence of a Material
Adverse Effect;

 

(iv)                              the Borrower shall give the Administrative
Agent at least ten (10) Business Days’ (or such lesser amount as the
Administrative Agent may agree in its sole discretion) prior written notice of
any such purchase or acquisition;

 

(v)                                 the Borrower shall provide to the
Administrative Agent as soon as available but in any event not later than five
(5) Business Days (or such later date as the Administrative Agent may agree in
its sole discretion) after the execution thereof, a copy of any executed
purchase agreement or similar agreement with respect to any such purchase or
acquisition;

 

(vi)                              any such newly-created or acquired Subsidiary,
or the Loan Party that is the acquirer of assets in connection with an asset
acquisition, shall comply with the requirements of Section 6.12, except to the
extent compliance with Section 6.12 is prohibited by pre-existing Contractual
Obligations or Requirements of Law binding on such Subsidiary or its properties;

 

(vii)                           (A)                               Liquidity
shall equal or exceed $50,000,000 as of the date the definitive agreements
relating to any such acquisition or other purchase are executed (after giving
effect, on a Pro Forma Basis, to the consummation of such acquisition or other
purchase);

 

93

--------------------------------------------------------------------------------



 

(viii)                        (x) immediately before and immediately after
giving effect to any such purchase or other acquisition, no Default or Event of
Default shall have occurred and be continuing and (y) immediately after giving
effect to such purchase or other acquisition, Holdings and its Subsidiaries
shall be in compliance with each of the covenants set forth in Section 7.1
(provided that the Consolidated Leverage Ratio shall not be greater than 0.25x
less than the covenant set forth in Section 7.1(c) for such period), based upon
financial statements delivered to the Administrative Agent which give effect, on
a Pro Forma Basis reasonably satisfactory to the Administrative Agent, to such
acquisition or other purchase;

 

(ix)                              the Borrower shall not, based upon the
knowledge of the Borrower as of the date any such acquisition or other purchase
is consummated, reasonably expect such acquisition or other purchase to result
in a Default or an Event of Default under Section 8.1(c), at any time during the
term of this Agreement, as a result of a breach of any of the financial
covenants set forth in Section 7.1 and if the aggregate amount of the cash
consideration (including Deferred Payment Obligations) paid by the Group Members
in connection any particular acquisition or purchase exceeds $50,000,000, the
Borrower shall have delivered to the Administrative Agent updated Projections
which give effect, on a Pro Forma Basis, to such acquisition or purchase;

 

(x)                                 no Indebtedness is assumed or incurred in
connection with any such purchase or acquisition other than Indebtedness
permitted by the terms of Section 7.2(j);

 

(xi)                              such purchase or acquisition shall not
constitute an Unfriendly Acquisition;

 

(xii)                           (A) the aggregate amount of the cash
consideration (including Deferred Payment Obligations) paid by such Group Member
in connection with any particular Permitted Acquisition shall not exceed
$100,000,000, and (B) the aggregate amount of the cash consideration (including
Deferred Payment Obligations) paid by all Group Members in connection with all
such Permitted Acquisitions consummated from and after the Closing Date shall
not exceed $200,000,000;

 

(xiii)                        other than (i) acquisitions for which the cash
consideration (including Deferred Payment Obligations) paid by the Group Members
in connection with such acquisitions shall not exceed $10,000,000 in the
aggregate or (ii) acquisitions by any Group Member that is not a Loan Party for
which cash consideration (including Deferred Payment Obligations) paid by such
Group Member in connection with such acquisitions shall not exceed $15,000,000,
each such Permitted Acquisition is of a Person that becomes a Guarantor
hereunder or assets that become Collateral hereunder; provided that the
foregoing limitation shall not be applicable to the extent such acquisition is
funded entirely with the proceeds of a substantially contemporaneous equity
investment in Holdings (which may be subsequently contributed to the applicable
Group Member making such acquisition) or Capital Stock of Holdings that is not
Disqualified Stock;

 

(xiv)                       the Borrower shall have delivered to the
Administrative Agent, at least five Business Days prior to the date on which any
such purchase or other acquisition is consummated (or such later date as is
agreed by the Administrative Agent in its sole discretion), a certificate of a
Responsible Officer of Holdings, in form and substance reasonably satisfactory
to the Administrative Agent, certifying that all of the requirements set forth
in this definition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and

 

(xv)                          the assets being acquired or the target whose
stock is being acquired did not have pro forma Consolidated Adjusted EBITDA that
is negative during the 12 month consecutive period most recently concluded prior
to the date such acquisition or other purchase is consummated;

 

94

--------------------------------------------------------------------------------



 

(o)                                 [reserved]; and

 

(p)                                 intercompany cost-plus or transfer pricing
transactions in connection with the ongoing business operations of Subsidiaries
of Holdings, consistent with past practices and which are on arm’s length terms.

 

7.9                               ERISA.  Neither Holdings nor the Borrower
shall, nor shall Holdings or the Borrower permit any of its respective ERISA
Affiliates to:  (a) permit to exist any ERISA Event, or any other event or
condition, which presents the risk of a material liability to any of their
respective ERISA Affiliates, (b) enter into any new Pension Plan or modify any
existing Pension Plan so as to increase its obligations thereunder which could
result in any material liability to any such Person or any of its respective
ERISA Affiliates, or (c) permit the present value of all nonforfeitable accrued
benefits under any Pension Plan (using the actuarial assumptions utilized by the
PBGC upon termination of a Pension Plan) materially to exceed the fair market
value of Pension Plan assets allocable to such benefits, all determined as of
the most recent valuation date for each such Pension Plan.

 

7.10                        Optional Payments and Modifications of Certain
Preferred Stock.  Amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
the Preferred Stock (a) that would move to an earlier date the scheduled
redemption date or increase the amount of any scheduled redemption payment or
increase the rate or move to an earlier date any date for payment of dividends
thereon or (b) that would be otherwise materially adverse to any Lender or any
other Secured Party.

 

7.11                        Transactions with Affiliates.  Enter into any
transaction (other than the transactions contemplated by the Principal
Stockholders Agreement, a transaction scheduled on Schedule 7.11, a transaction
permitted under Section 7.2, 7.4, 7.6 or 7.8, or any agreement for the sharing
of Taxes in the ordinary course of business or otherwise reasonable and
customary for similar businesses), including any purchase, sale, lease or
exchange of property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than
transactions solely between Group Members that are not Loan Parties and
transactions solely between Group Members that are Loan Parties) unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary
course of business of the relevant Group Member, and (c) upon fair and
reasonable terms no less favorable to the relevant Group Member than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate.

 

7.12                        Sale Leaseback Transactions.  Enter into any Sale
Leaseback Transaction unless (a) the Disposition of the applicable property
subject to such Sale Leaseback Transaction is permitted under Section 7.5 and
(b) any Liens in the property of any Loan Party incurred in connection with any
such Sale Leaseback Transaction are permitted under Section 7.3.

 

7.13                        Swap Agreements.  Enter into any Swap Agreement,
except Swap Agreements which are entered into by a Group Member to (a) hedge or
mitigate risks to which such Group Member has actual exposure (other than those
in respect of Capital Stock), or (b) effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of such Group Member.

 

7.14                        Accounting Changes.  Make any change in its
(a) accounting policies or reporting practices, except as required by GAAP or
permitted by GAAP and recommended by the auditors of Holdings, or (b) fiscal
year.

 

95

--------------------------------------------------------------------------------



 

7.15                        Negative Pledge Clauses.  Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Loan Party to create, incur, assume or suffer to exist any Lien upon any of
its property or revenues, whether now owned or hereafter acquired, to secure its
Obligations under the Loan Documents to which it is a party, other than (a) this
Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby), and (c) customary restrictions on the assignment of
leases, licenses and other agreements, (d) any agreement in effect at the time
any Subsidiary becomes a Subsidiary of Holdings, so long such agreement was not
entered into solely in contemplation of such Person becoming a Subsidiary or, in
any such case, that is set forth in any agreement evidencing any amendments,
restatements, supplements, modifications, extensions, renewals and replacements
of the foregoing, so long as such amendment, restatement, supplement,
modification, extension, renewal or replacement applies only to such Subsidiary
and does not otherwise expand in any material respect the scope of any
restriction or condition contained therein, (e) any restriction pursuant to any
document, agreement or instrument governing or relating to any Lien permitted
under Section 7.2(i), Sections 7.3(c), (l), (m), (n), (r) and (t) or any
agreement or option to Dispose any asset of any Group Member, the Disposition of
which is permitted by any other provision of this Agreements (in each case,
provided that any such restriction relates only to the assets or property
subject to such Lien or being Disposed), and (f) any restriction set forth on
Schedule 7.16(f).

 

7.16                        Clauses Restricting Subsidiary Distributions.  Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of Holdings to (a) make Restricted
Payments in respect of any Capital Stock of such Subsidiary held by, or to pay
any Indebtedness owed to, any other Group Member, (b) make loans or advances to,
or other Investments in, any other Group Member, or (c) transfer any of its
assets to any other Group Member, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with a Disposition
permitted hereby of all or substantially all of the Capital Stock or assets of
such Subsidiary, (iii) customary restrictions on the assignment of leases,
licenses and other agreements, (iv) restrictions of the nature referred to in
clause (c) above under agreements governing purchase money liens or Capital
Lease Obligations otherwise permitted hereby which restrictions are only
effective against the assets financed thereby, (v) any agreement in effect at
the time any Subsidiary becomes a Subsidiary of Holdings, so long as such
agreement applies only to such Subsidiary, was not entered into solely in
contemplation of such Person becoming a Subsidiary or in each case that is set
forth in any agreement evidencing any amendments, restatements, supplements,
modifications, extensions, renewals and replacements of the foregoing, so long
as such amendment, restatement, supplement, modification, extension, renewal or
replacement does not expand in any material respect the scope of any restriction
or condition contained therein, (vi) any restriction pursuant to any document,
agreement or instrument governing or relating to any Lien permitted under
Section 7.2(i), Section 7.3(c),(l)  (m),  (n) and (t) (provided that any such
restriction relates only to the assets or property subject to such Lien or being
Disposed), or (vii) any restriction set forth on Schedule 7.17(vii).

 

7.17                        Lines of Business.  Enter into any business, either
directly or through any Subsidiary or pursuant to an acquisition, except for
those businesses in which Holdings and its Subsidiaries are engaged on the date
of this Agreement or that are reasonably related, ancillary or incidental
thereto.

 

7.18                        [Reserved].

 

7.19                        [Reserved].

 

7.20                        Amendments to Organizational Agreements and Material
Contracts.  (a) Amend or permit any amendments to any Loan Party’s
organizational documents if such amendment would be adverse

 

96

--------------------------------------------------------------------------------



 

to Administrative Agent or the Lenders in any material respect; or (b) amend or
permit any amendments to, or terminate or waive any provision of, any material
Contractual Obligation if such amendment, termination or waiver could reasonably
be expected to have a Material Adverse Effect.

 

7.21                        Use of Proceeds.  Use the proceeds of any Loan or
extension of credit hereunder, whether directly or indirectly, and whether
immediately, incidentally or ultimately, (a) to purchase or carry margin stock
(within the meaning of Regulation U of the Board) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose, in each case in violation of, or for a
purpose which violates, or would be inconsistent with, Regulation T, U or X of
the Board; (b) to finance an Unfriendly Acquisition; (c) to fund any activities
of or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, Issuing Lender, Swingline Lender, or otherwise)
of Sanctions (or lend, contribute or otherwise make available such proceeds to
any Subsidiary, joint venture partner or other individual or entity in violation
of the foregoing); or (d) for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
legislation in other jurisdictions applicable to the Group Members.

 

7.22                        Subordinated Indebtedness.

 

(a)                                 Amendments. Amend, modify, supplement, waive
compliance with, or consent to noncompliance with, any Subordinated Debt
Document, unless the amendment, modification, supplement, waiver or consent
(i) does not adversely affect the Loan Parties’ ability to pay and perform each
of its Obligations at the time and in the manner set forth herein and in the
other Loan Documents and is not otherwise adverse to the Administrative Agent
and the Lenders in any material manner, and (ii) is in compliance with the
subordination provisions therein and any subordination agreement with respect
thereto in favor of the Administrative Agent and the Lenders.

 

(b)                                 Payments.  Make any voluntary or optional
payment, prepayment or repayment on, redemption, exchange or acquisition for
value of, or any sinking fund or any other payment with respect to, any
Subordinated Indebtedness, except as permitted by the subordination provisions
in the applicable Subordinated Debt Documents and any subordination agreement
with respect thereto in favor of the Administrative Agent and the Lenders;
provided that, for the avoidance of doubt, the Ribbon Shareholder Indebtedness
shall be paid in full on the Closing Date.

 

7.23                        Anti-Terrorism Laws. Conduct, deal in or engage in
or permit any Affiliate or agent (in such agent’s capacity as agent of a Group
Member) of any Loan Party within its control to conduct, deal in or engage in
any of the following activities: (a) conduct any business or engage in any
transaction or dealing with any person blocked pursuant to Executive Order
No. 13224 (a “Blocked Person”), including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person; (b) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or (c) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the Patriot Act.

 

SECTION 8
EVENTS OF DEFAULT

 

8.1                               Events of Default.  The occurrence of any of
the following shall constitute an Event of Default:

 

97

--------------------------------------------------------------------------------



 

(a)                                 the Borrower shall fail to pay any amount of
principal of any Loan when due in accordance with the terms hereof; or the
Borrower shall fail to pay any amount of interest on any Loan, or any other
amount payable hereunder or under any other Loan Document, within three
(3) Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or

 

(b)                                 any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or pursuant to this Agreement or any such other Loan
Document (i) if qualified by materiality, shall be incorrect or misleading when
made or deemed made, or (ii) if not qualified by materiality, shall be incorrect
or misleading in any material respect when made or deemed made; or

 

(c)                                  (i) any Loan Party shall default in the
observance or performance of any agreement contained in, Section 5.3,
Section 6.1, Section 6.2, clause (i) or (ii) of Section 6.5(a), Section 6.6(b),
Section 6.8(a), Section 6.10, Section 6.16 or Section 7 of this Agreement or
(ii) an “Event of Default” under and as defined in any Security Document shall
have occurred and be continuing; or

 

(d)                                 any Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document applicable to it (other than as provided in paragraphs
(a) through (c) of this Section), and such default shall continue unremedied for
a period of 30 days thereafter; or

 

(e)                                  (i) any Group Member shall (A) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; (B) default in making any payment of any interest, fees, costs
or expenses on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; (C) default in making any payment or delivery under any such
Indebtedness constituting a Swap Agreement beyond the period of grace, if any,
provided in such Swap Agreement; or (D) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause (1) or to permit the holder or
beneficiary of, or, in the case of any such Indebtedness constituting a Swap
Agreement, counterparty under, such Indebtedness (or a trustee or agent on
behalf of such holder, beneficiary, or counterparty) to cause, with the giving
of notice if required, such Indebtedness to become due prior to its stated
maturity or (in the case of any such Indebtedness constituting a Guarantee
Obligation) to become payable or (in the case of any such Indebtedness
constituting a Swap Agreement) to be terminated, or (2) with the giving of
notice if required, any Group Member to purchase, redeem, mandatorily prepay or
make an offer to purchase, redeem or mandatorily prepay such Indebtedness prior
to its stated maturity; provided that, unless such Indebtedness constitutes a
Specified Swap Agreement, a default, event or condition described in clauses
(i)(A), (B),  (C), or (D) of this Section 8.1(e) shall not at any time
constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in any of clauses (i)(A), (B), (C),
or (D) of this Section 8.1(e) shall have occurred with respect to Indebtedness,
the outstanding principal amount (and, in the case of Swap Agreements, the Swap
Termination Value) of which, individually or in the aggregate for all such
Indebtedness, exceeds $5,000,000; or (ii) any default or event of default
(however designated) shall occur with respect to any Subordinated Indebtedness
of any Group Member; or

 

(f)                                   (i)  any Group Member shall commence any
case, proceeding or other action (a) under any Debtor Relief Law seeking to have
an order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition, administration, examinership
or other relief with respect to it or its debts, or (b) seeking appointment of a
receiver, trustee, custodian, conservator, examiner, administrator, or

 

98

--------------------------------------------------------------------------------



 

other similar official for it or for all or any substantial part of its assets,
or any Group Member shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Group Member any case,
proceeding, or other procedure, step or action of a nature referred to in clause
(i) above that (x) results in the entry of an order for relief or any such
adjudication or appointment or (y) remains undismissed, undischarged or unbonded
for a period of 60 days (provided that, during such 60 day period, no Loan shall
be advanced or Letters of Credit issued hereunder); or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 30 days from the entry thereof (provided
that, during such 30 day period, no Loan shall be advanced or Letters of Credit
issued hereunder); or (iv) any Group Member shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) any Group Member
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

 

(g)                                  there shall occur one or more ERISA Events
which individually or in the aggregate results in or otherwise is associated
with liability of any Loan Party or any ERISA Affiliate thereof in excess of
$5,000,000 during the term of this Agreement; or there exists an amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities) which exceeds $5,000,000; or

 

(h)                                 there is entered against any Group Member
(i) one or more final judgments or orders for the payment of money involving in
the aggregate a liability (not paid or fully covered by insurance as to which
the relevant insurance company has not denied or contested coverage) of
$5,000,000 or more, or (ii) one or more non-monetary final judgments that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within 45 days from the entry thereof; or

 

(i)                                     any of the Security Documents or any
financing statements (other than immaterial commercial tort claim filings),
material fixture filings, Patent, Trademark and Copyright filings, assignments,
acknowledgements and other similar filings, documents and assignments made or
delivered pursuant to the Security Documents shall cease, for any reason, to be
in full force and effect (other than pursuant to the terms thereof), or any Loan
Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or

 

(j)                                    any court order enjoins, restrains or
prevents a Loan Party from conducting all or any material part of its business;
or

 

(k)                                 the guarantee contained in Section 2 of the
Guarantee and Collateral Agreement shall cease, for any reason, to be in full
force and effect or any Loan Party shall so assert; or

 

(l)                                     a Change of Control shall occur; or

 

(m)                             any of the Governmental Approvals shall have
been (i) revoked, rescinded, suspended, modified in an adverse manner or not
renewed in the ordinary course for a full term, or (ii) subject to any decision
by a Governmental Authority that designates a hearing with respect to any
applications for renewal of any of the Governmental Approvals or that could
result in the Governmental

 

99

--------------------------------------------------------------------------------



 

Authority taking any of the actions described in clause (i) above, and such
decision or such revocation, rescission, suspension, modification or nonrenewal
has, or could reasonably be expected to have, a Material Adverse Effect; or

 

(n)                                 any Loan Document not otherwise referenced
in Section 8.1(i) or (j), at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or the
Discharge of Obligations, ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any Loan Document; or any Loan Party denies that it has any or any further
liability or obligation under any Loan Document to which it is a party, or
purports to revoke, terminate or rescind any such Loan Document.

 

8.2                               Remedies Upon Event of Default.  If any Event
of Default occurs and is continuing, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders, take any or all
of the following actions:

 

(a)                                 if such event is an Event of Default
specified in clause (i) or (ii) of paragraph (f) of Section 8.1 with respect to
the Borrower, the Commitments shall immediately terminate automatically and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall automatically immediately become
due and payable, and

 

(b)                                 if such event is any other Event of Default,
any of the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments, the Term Commitments, the Swingline Commitments and the
L/C Commitments to be terminated forthwith, whereupon the Revolving Commitments,
the Term Commitments, the Swingline Commitments and the L/C Commitments shall
immediately terminate; (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable; (iii) any Cash Management Bank may
terminate any Cash Management Agreement then outstanding and declare all
Obligations then owing by any Loan Party under any such Cash Management
Agreements then outstanding to be due and payable forthwith, whereupon the same
shall immediately become due and payable; and (iv) the Administrative Agent may
exercise on behalf of itself, any Cash Management Bank, the Lenders and the
Issuing Lender all rights and remedies available to it, any such Cash Management
Bank, the Lenders and the Issuing Lender under the Loan Documents.

 

(c)                                  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this clause (b), the Borrower shall Cash Collateralize
an amount equal to 105% of the aggregate then undrawn and unexpired amount of
such Letters of Credit.  Amounts so Cash Collateralized shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
Obligations of the Borrower hereunder and under the other Loan Documents in
accordance with Section 8.3.

 

(d)                                 In addition, (x) the Borrower shall also
cash collateralize the full amount of any Swingline Loans then outstanding, and
(y) to the extent elected by any applicable Cash Management Bank, the Borrower
shall also cash collateralize the amount of any Obligations in respect of Cash
Management Services then outstanding, which cash collateralized amounts shall be
applied by the Administrative Agent to the payment of all such outstanding Cash
Management Services, and any unused portion thereof remaining after all such
Cash Management Services shall have been fully paid and satisfied in full shall
be

 

100

--------------------------------------------------------------------------------



 

applied by the Administrative Agent to repay other Obligations of the Loan
Parties hereunder and under the other Loan Documents in accordance with the
terms of Section 8.3.

 

(e)                                  After all such Letters of Credit and Cash
Management Agreements shall have been terminated, expired or fully drawn upon,
as applicable, and all amounts drawn under any such Letters of Credit shall have
been reimbursed in full and all other Obligations of the Borrower and the other
Loan Parties (including any such Obligations arising in connection with Cash
Management Services) shall have been paid in full, the balance, if any, of the
funds having been so cash collateralized shall be returned to the Borrower (or
such other Person as may be lawfully entitled thereto).  Except as expressly
provided above in this Section, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by the Borrower.

 

8.3                               Application of Funds.  After the exercise of
remedies provided for in Section 8.2, any amounts received by the Administrative
Agent on account of the Obligations shall be applied by the Administrative Agent
in the following order:

 

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.19,
2.20 and 2.21 (including interest thereon)) payable to the Administrative Agent,
in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender ((including any
Letter of Credit Fronting Fees and Issuing Lender Fees), and the reasonable
documented out-of-pocket fees, charges and disbursements of counsel to the
respective Lenders and the Issuing Lender, and amounts payable under Sections
2.19, 2.20 and 2.21), in each case, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to the extent that the Swingline Lender has advanced any Swingline Loans
that have not been refunded by each Lender’s Swingline Participation Amount,
payment to the Swingline Lender of that portion of the Obligations constituting
the unpaid principal of and interest upon the Swingline Loans advanced by the
Swingline Lender;

 

Fourth, to the payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans and L/C Disbursements
which have not yet been converted into Revolving Loans, in each case, ratably
among the Lenders in proportion to the respective amounts described in this
clause Fourth payable to them;

 

Fifth, to payment of that portion of the Obligations constituting (i) unpaid
principal of the Loans and L/C Disbursements which have not yet been converted
into Revolving Loans, (ii) obligations in respect of Specified Swap Agreements
and (iii) obligations in respect of Cash Management Services, ratably among the
Lenders, Qualified Counterparties and Cash Management Banks in proportion to the
respective amounts described in this clause Fifth payable to them;

 

Sixth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;

 

Seventh, to the payment of all other Obligations of the Loan Parties that are
then due and payable to the Administrative Agent and the other Secured Parties
on such date, in each case, ratably among

 

101

--------------------------------------------------------------------------------



 

them in proportion to the respective aggregate amounts of all such Obligations
described in this clause Seventh payable to them;

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been cash
collateralized in accordance with the terms hereof), to the Loan Parties or as
otherwise required by Law.

 

Subject to Sections 2.24(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Sixth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

 

Notwithstanding the foregoing, no Excluded Swap Obligation of any Guarantor
shall be paid with amounts received from such Guarantor or from any Collateral
in which such Guarantor has granted to the Administrative Agent a Lien (for the
benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement; provided, however, that each party to this Agreement hereby
acknowledges and agrees that appropriate adjustments shall be made by the
Administrative Agent (which adjustments shall be controlling in the absence of
manifest error) with respect to payments received from other Loan Parties to
preserve the allocation of such payments to the satisfaction of the Obligations
in the order otherwise contemplated in this Section 8.3.

 

SECTION 9
THE ADMINISTRATIVE AGENT

 

9.1                               Appointment and Authority.

 

(a)                                 Each of the Lenders hereby irrevocably
appoints SVB to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.

 

(b)                                 The provisions of Section 9 are solely for
the benefit of the Administrative Agent, the Lenders, the Issuing Lender, and
the Swingline Lender, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions. 
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or obligations, except those
expressly set forth herein and in the other Loan Documents, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

(c)                                  The Administrative Agent shall also act as
the collateral agent under the Loan Documents, and each of the Lenders (in their
respective capacities as a Lender and, as applicable, Qualified Counterparty and
provider of Cash Management Services) hereby irrevocably (i) authorizes the
Administrative Agent to enter into all other Loan Documents, as applicable,
including the Guarantee and Collateral Agreement and any Subordination
Agreements, and (ii) appoints and authorizes the

 

102

--------------------------------------------------------------------------------



 

Administrative Agent to act as the agent of the Secured Parties for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  The Administrative Agent,
as collateral agent and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.2 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Section 9 and Section 10 (including
Section 9.7, as though such co-agents, sub-agents and attorneys-in-fact were the
collateral agent under the Loan Documents) as if set forth in full herein with
respect thereto.  Without limiting the generality of the foregoing, the
Administrative Agent is further authorized on behalf of all the Lenders, without
the necessity of any notice to or further consent from the Lenders, from time to
time to take any action, or permit the any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent to take any action, with
respect to any Collateral or the Loan Documents which may be necessary to
perfect and maintain perfected the Liens upon any Collateral granted pursuant to
any Loan Document.

 

9.2                               Delegation of Duties.  The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Section shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
provided for herein as well as activities as the Administrative Agent.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

 

9.3                               Exculpatory Provisions.  The Administrative
Agent shall have no duties or obligations except those expressly set forth
herein and in the other Loan Documents, and its duties hereunder and thereunder
shall be administrative in nature.  Without limiting the generality of the
foregoing, the Administrative Agent shall not:

 

(a)                                 be subject to any fiduciary or other implied
duties, regardless of whether any Default or any Event of Default has occurred
and is continuing;

 

(b)                                 have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), as applicable;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

(c)                                  except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and the Administrative
Agent shall not be liable for the failure to disclose, any information relating
to the Borrower or any of its Affiliates that is communicated to or obtained by
any Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

103

--------------------------------------------------------------------------------



 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.4                               Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for any
of the Loan Parties), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.  The Administrative
Agent may deem and treat the payee of any Note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent.  The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or such other number or percentage of
Lenders as shall be provided for herein or in the other Loan Documents) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or such other number or percentage of Lenders
as shall be provided for herein or in the other Loan Documents), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Lenders and all future holders of the Loans.

 

9.5                               Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default unless the Administrative Agent has received notice in
writing from a Lender, Holdings or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.”  In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents); provided that unless and until

 

104

--------------------------------------------------------------------------------



 

the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action or refrain from
taking such action with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

9.6                               Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender expressly acknowledges that neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys in fact
or Affiliates has made any representations or warranties to it and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of a Group Member or any Affiliate of a Group Member, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties, and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into, the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their Affiliates and
made its own credit analysis and decision to make its Loans hereunder and enter
into this Agreement.  Each Lender also agrees that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under or based upon this
Agreement, the other Loan Documents or any related agreement or any document
furnished hereunder or thereunder, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Group Members and their
Affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Group Member or any Affiliate of a Group Member that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or affiliates.

 

9.7                               Indemnification.  Each of the Lenders agrees
to indemnify each of the Administrative Agent, the Issuing Lender and the
Swingline Lender and each of its Related Parties in its capacity as such (to the
extent not reimbursed by Holdings, the Borrower or any other Loan Party and
without limiting the obligation of Holdings, the Borrower, or any other Loan
Party to do so) according to its Aggregate Exposure Percentage in effect on the
date on which indemnification is sought under this Section 9.7 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, in accordance with its
Aggregate Exposure Percentage immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against the Administrative Agent or such other
Person in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent or such other Person
under or in connection with any of the foregoing and any other amounts not
reimbursed by Holdings, the Borrower or such other Loan Party; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted primarily from the
Administrative Agent’s or such other Person’s gross negligence or willful
misconduct, and that with respect to such unpaid amounts owed to any Issuing
Lender or Swingline Lender solely in its capacity as such, only the Revolving
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such Revolving Lenders’ Revolving Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity

 

105

--------------------------------------------------------------------------------



 

payment is sought).  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

 

9.8                               Agent in Its Individual Capacity.  The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower, Holdings or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

9.9                               Successor Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right to
appoint a successor Administrative Agent with an office in the United States
and, so long as no Event of Default has occurred and is continuing, that is
reasonably acceptable to the Borrower.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor with an office
in the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Secured
Parties under any of the Loan Documents, the retiring or removed Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed and such collateral security is
assigned to such successor Administrative Agent) and (ii) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Administrative Agent (other than any
rights to indemnity payments owed to the retiring or removed Administrative
Agent), and the retiring or removed Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already

 

106

--------------------------------------------------------------------------------



 

discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of
Section 9 and Section 10.5 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as the
Administrative Agent.

 

9.10                        Collateral and Guaranty Matters.

 

(a)                                 The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(i)                                     to release any Lien on any Collateral or
other property granted to or held by the Administrative Agent under any Loan
Document (i) upon the Discharge of Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements have been
made in accordance with this Agreement or otherwise reasonably satisfactory to
the Administrative Agent and the applicable Issuing Lender), (ii) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, or (iii) subject to Section 10.1, if approved, authorized
or ratified in writing by the Required Lenders;

 

(ii)                                  to subordinate any Lien on any Collateral
or other property (including, without limitation, to enter into any
intercreditor agreement, subordination agreement or similar agreement) granted
to or held by the Administrative Agent under any Loan Document to the holder of
any Lien on such property that is permitted by Sections 7.3(f), (g), (i), (m),
(n) and (t); and

 

(iii)                               to release any Guarantor from its
obligations under the Guarantee and Collateral Agreement if such Person ceases
to be a Subsidiary as a result of a transaction permitted under the Loan
Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the guaranty pursuant to this
Section 9.10.

 

(b)                                 The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Loan Party in connection therewith,
nor shall the Administrative Agent be responsible or liable to the Lenders for
any failure to monitor or maintain any portion of the Collateral.

 

(c)                                  Notwithstanding anything contained in any
Loan Document, no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce any guaranty of the Obligations
(including any such guaranty provided by the Guarantors pursuant to the
Guarantee and Collateral Agreement), it being understood and agreed that all
powers, rights and remedies under the Loan Documents may be exercised solely by
the Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof; provided that, for the avoidance of doubt, in no event shall a
Secured Party be restricted hereunder from filing a proof of claim on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law or any other judicial proceeding.  In the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or

 

107

--------------------------------------------------------------------------------



 

private sale or other disposition, the Administrative Agent or any Secured Party
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition, and the Administrative Agent, as agent for and
representative of such Secured Party (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by the
Administrative Agent on behalf of the Secured Parties at such sale or other
disposition.  Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the guarantees of the
Obligations provided by the Loan Parties under the Guarantee and Collateral
Agreement, to have agreed to the foregoing provisions.  In furtherance of the
foregoing, and not in limitation thereof, no Specified Swap Agreement and no
Cash Management Agreement, the Obligations under which constitute Obligations,
will create (or be deemed to create) in favor of any Secured Party that is a
party thereto any rights in connection with the management or release of any
Collateral or of the Obligations of any Loan Party under any Loan Document
except as expressly provided herein or in the Guarantee and Collateral
Agreement.  By accepting the benefits of the Collateral and of the guarantees of
the Obligations provided by the Loan Parties under the Guarantee and Collateral
Agreement, any Secured Party that is a Cash Management Bank or a Qualified
Counterparty shall be deemed to have appointed the Administrative Agent to serve
as administrative agent and collateral agent under the Loan Documents and to
have agreed to be bound by the Loan Documents as a Secured Party thereunder,
subject to the limitations set forth in this paragraph.

 

9.11                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Obligation in respect of
any Letter of Credit shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated), by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Obligations in respect of any Letter of Credit and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable to have the claims of the Lenders and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Sections 2.9 and 10.5) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

108

--------------------------------------------------------------------------------



 

9.12                        No Other Duties, etc..  Anything herein to the
contrary notwithstanding, the “Lead Arranger,” “Joint Lead Arranger” and
“Documentation Agent” listed on the cover page hereof shall not have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, the Issuing Lender or the Swingline Lender hereunder.

 

9.13                        Cash Management Bank and Qualified Counterparty
Reports.  Each Cash Management Bank and each Qualified Counterparty agrees to
furnish to the Administrative Agent, as frequently as the Administrative Agent
may reasonably request, with a summary of all Obligations in respect of Cash
Management Services and/or Specified Swap Agreements, as applicable, due or to
become due to such Cash Management Bank or Qualified Counterparty, as
applicable.  In connection with any distributions to be made hereunder, the
Administrative Agent shall be entitled to assume that no amounts are due to any
Cash Management Bank or Qualified Counterparty (in its capacity as a Cash
Management Bank or Qualified Counterparty and not in its capacity as a Lender)
unless the Administrative Agent has received written notice thereof from such
Cash Management Bank or Qualified Counterparty and if such notice is received,
the Administrative Agent shall be entitled to assume that the only amounts due
to such Cash Management Bank or Qualified Counterparty on account of Cash
Management Services or Specified Swap Agreements are set forth in such notice.

 

9.14                        Survival.  This Section 9 shall survive the
Discharge of Obligations.

 

SECTION 10
MISCELLANEOUS

 

10.1                        Amendments and Waivers.

 

(a)                                 Neither this Agreement, any other Loan
Document (other than any L/C Related Document), nor any terms hereof or thereof
may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1.  The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (ii) waive, on such terms and conditions as the Required Lenders
or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided that no such waiver
and no such amendment, supplement or modification shall (A) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder (except
that any amendment or modification of defined terms used in the financial
covenants in this Agreement or waiver of any Default or Event of Default or the
right to receive interest at the Default Rate shall not constitute a reduction
in the rate of interest or fees for purposes of this clause (A)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment or Term Commitment, in each
case, without the written consent of each Lender directly affected thereby;
(B) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (C) reduce any percentage specified
in the definition of Required Lenders, consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement and the
other Loan Documents, release all or substantially all of the Collateral or
release all or substantially all of the value of the guarantees (taken as a
whole) provided by the Guarantors under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders; (D)  amend, modify or
waive the pro rata requirements or order of

 

109

--------------------------------------------------------------------------------



 

application of payments in Section 2.18, 2.12(e), 8.3 or any other provision of
the Loan Documents requiring pro rata application of proceeds to the Lenders or
setting forth the order of application of amounts to the Obligations held by the
Lenders without the written consent of each Lender and each L/C Lender;
(E) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent; (F) amend, modify or waive any provision of
Section 2.6 or 2.7 without the written consent of the Swingline Lender;
(G) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lender; or (H) amend or modify the application of
payments provisions set forth in Section 8.3 in a manner that adversely affects
the Issuing Lender, any Cash Management Bank or any Qualified Counterparty, as
applicable, without the written consent of the Issuing Lender, such Cash
Management Bank or any such Qualified Counterparty, as applicable.  Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent, the Issuing Lender, each Cash Management Bank, each
Qualified Counterparty, and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured during the period such waiver is effective; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.  Notwithstanding the foregoing, the Issuing Lender may
amend any of the L/C Related Documents without the consent of the Administrative
Agent or any other Lender and the Issuing Lender, Administrative Agent and the
Borrower may make customary technical amendments if any Letter of Credit shall
be issued hereunder in a currency other than U.S. Dollars. Notwithstanding the
foregoing, the Issuing Lender may amend any of the L/C-Related Documents without
the consent of the Administrative Agent or any other Lender. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

(b)                                 Notwithstanding anything to the contrary
contained in Section 10.1(a) above, in the event that the Borrower requests that
this Agreement or any of the other Loan Documents be amended or otherwise
modified in a manner which would require the consent of all of the Lenders and
such amendment or other modification is agreed to by the Borrower, the Required
Lenders and the Administrative Agent, then, with the consent of the Borrower,
the Administrative Agent and the Required Lenders, this Agreement or such other
Loan Document may be amended without the consent of the Lender or Lenders who
are unwilling to agree to such amendment or other modification (each, a
“Minority Lender”), to provide for:

 

(i)                                     the termination of the Commitment of
each such Minority Lender;

 

(ii)                                  the assumption of the Loans and Commitment
of each such Minority Lender by one or more Replacement Lenders pursuant to the
provisions of Section 2.23; and

 

(iii)                               the payment of all interest, fees and other
obligations payable or accrued in favor of each Minority Lender and such other
modifications to this Agreement or to such Loan Documents as the Borrower, the
Administrative Agent and the Required Lenders may determine to be appropriate in
connection therewith.

 

110

--------------------------------------------------------------------------------



 

(c)                                  Notwithstanding any provision herein or in
any Loan Document to the contrary, no amendment, supplement, modification,
consent or waiver of this Agreement or any Loan Document altering the treatment
of Obligations arising under Specified Swap Agreements or Cash Management
Agreements resulting in such Obligations being subordinated to the other
Obligations (other than as contemplated by Section 8.3) or resulting in the
Obligations owing to any Qualified Counterparty or Cash Management Bank becoming
unsecured (other than releases of Liens permitted in accordance with
Section 10.16), shall be effective without the written consent of such Qualified
Counterparty or Cash Management Bank, as applicable.

 

(d)                                 Notwithstanding any provision herein to the
contrary, any Cash Management Agreement may be amended or otherwise modified by
the parties thereto in accordance with the terms thereof without the consent of
the Administrative Agent or any Lender.

 

(e)                                  Notwithstanding any provision herein or in
any other Loan Document to the contrary, no Cash Management Bank and no
Qualified Counterparty shall have any voting or approval rights hereunder (or be
deemed a Lender) solely by virtue of its status as the provider or holder of
Cash Management Services or Specified Swap Agreements or Obligations owing
thereunder, nor shall the consent of any such Cash Management Bank or Qualified
Counterparty, as applicable, be required for any matter, other than in their
capacities as Lenders, to the extent applicable.

 

(f)                                   Notwithstanding any other provision, no
consent of any Lender (or other Secured Party other than the Administrative
Agent) shall be required to effectuate any amendment to implement any
Incremental Facility permitted by Section 2.27 or to effect an alternate
interest rate in a manner consistent with Section 2.17.

 

(g)                                  The Administrative Agent may, with the
consent of the Borrower only, amend, modify or supplement this Agreement or any
of the Loan Documents to cure any obvious omission, mistake or defect.

 

10.2                        Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by electronic mail), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of electronic mail notice, when received, addressed as follows in the case
of the Borrower, Holdings and the Administrative Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

 

Borrower/Holdings:

 

Ribbon Communications Operating
Company, Inc.
3605 E. Plano Pkwy., Suite 100
Plano, TX 75074
Attention: Bill Bryan
Telephone No.: (972) 265-3569
E-Mail: bbryan@ribbon.com

 

111

--------------------------------------------------------------------------------



 

 

 

with a copy to:



E-Mail: legal@rbbn.com



with a copy (which shall not constitute
notice) to:



Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attention: Joshua Tinkelman
E-Mail: Joshua.tinkelman@latham.com

 

 

 

Administrative Agent:

 

Silicon Valley Bank
1000 Wilson Blvd., 21st Floor
Arlington, VA 22209
Attention: Will Deevy
E-Mail: wdeevy@svb.vom



with a copy to



Morrison & Foerster LLP
200 Clarendon Street
Boston, Massachusetts 02116
Attention: Charles W. Stavros, Esq.
E-Mail: Cstavros@mofo.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

(a)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
(including email and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 unless otherwise agreed by
the Administrative Agent and the applicable Lender.  The Administrative Agent or
any Loan Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an email
address shall be deemed received upon the sender’s receipt of an acknowledgment
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgment); and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its email address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

 

(b)                                 Any party hereto may change its address for
notices and other communications hereunder by notice to the other parties
hereto.

 

112

--------------------------------------------------------------------------------



 

(c)                                  (i)                                    
Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on the
Platform.

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of communications through the Platform. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or the Issuing
Lender by means of electronic communications pursuant to this Section, including
through the Platform.

 

10.3                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

10.5                        Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable and documented
fees, charges and disbursements of outside counsel for the Administrative
Agent), in connection with the syndication of the Facilities, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including all
reasonable and documented fees, charges and disbursements of any outside counsel
for the Administrative Agent or any Lender), in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued or participated in hereunder,
including all such reasonable and documented out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

113

--------------------------------------------------------------------------------



 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender (including the Issuing Lender), and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable and documented fees,
charges and disbursements of any outside counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Materials of Environmental Concern on or from any
property owned or operated by Holdings or any of its Subsidiaries, or any
Environmental Liability related in any way to Holdings or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any Related Party, (y) arise solely from
disputes between or among Indemnitees to the extent that any such dispute did
not arise due to an act or omission by Holdings or any of its Subsidiaries
(other than the Administrative Agent acting in its capacity as such) or
(z) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  This Section 10.5(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails indefeasibly to pay any amount required
under paragraph (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender, the
Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender, the Swingline Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
with respect to such unpaid amounts owed to the Issuing Lender or the Swingline
Lender solely in its capacity as such, only the Revolving Lenders shall be
required to pay such unpaid amounts, such payment to be made severally among
them based on such Revolving Lenders’ Revolving Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought);
provided further, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Issuing
Lender or the Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Issuing Lender or the Swingline Lender in connection with such
capacity.  The obligations of the Lenders under this paragraph (c) are subject
to the provisions of Sections 2.1, 2.4 and 2.20(e).

 

114

--------------------------------------------------------------------------------



 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit, or the use of the proceeds thereof.  Absent the
gross negligence or willful misconduct of an Indemnitee, as determined by a
court of competent jurisdiction by a final and non-appealable judgment, no
Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly after demand therefor.

 

(f)                                   Survival.  Each party’s obligations under
this Section shall survive the Discharge of Obligations.

 

10.6                        Successors and Assigns; Participations and
Assignments.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(which, for purposes of this Section 10.6, shall include any Cash Management
Bank and any Qualified Counterparty, except that neither the Borrower nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of Section 10.6(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.6(e).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)                               in any case not described in paragraph
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder)

 

115

--------------------------------------------------------------------------------



 

or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, in the case of any assignment in respect of the
Revolving Facility, or $1,000,000, in the case of any assignment in respect of
the Term Loan Facility, unless each of the Administrative Agent and, so long as
no Default or Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis.  Notwithstanding
the foregoing, commitments and obligations in respect of the Revolving Facility
and the L/C Facility shall be assigned on a pro rata basis with each other.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by paragraph
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) a Default
or an Event of Default has occurred and is continuing at the time of such
assignment, or (y) such assignment is to a Lender, an Affiliate of a Lender or
an Approved Fund; provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) the Revolving Facility or any unfunded Commitments
with respect to the Term Loan Facility if such assignment is to a Person that is
not a Lender with a Commitment in respect of such Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender, or (ii) any Term Loans
to a Person who is not a Lender, an Affiliate of a Lender or an Approved Fund;
and

 

(C)                               the consent of the Issuing Lender and the
Swingline Lender shall be required for any assignment in respect of the
Revolving Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent any such administrative questionnaire as the Administrative
Agent may request.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Affiliates, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) so long as no Event of
Default has occurred and is continuing, an Excluded Lender.

 

116

--------------------------------------------------------------------------------



 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person (or a holding company, investment
vehicle or trust established for, or owned and operated for the primary benefit
of, a natural Person).

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.19, 2.20, 2.21 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at one of
its offices in the United States a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries, or, so long as no Event of
Default has occurred and is continuing, an Excluded Lender) (each, a
“Participant”) in all or a portion of such Lender’s

 

117

--------------------------------------------------------------------------------



 

rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnities under Sections 2.20(e) and 9.7 with respect to any payments made by
such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1). 
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.19 (other than Section 2.19(a)), 2.20 and 2.21 (subject to the
requirements and limitations therein, including the requirements under
Section 2.20(f) (it being understood that the documentation required under
Section 2.20(f) shall be delivered by such Participant to the Lender granting
such participation)) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 10.6(b); provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.22 and 2.23
as if it were an assignee under Section 10.6(b); and (B) shall not be entitled
to receive any greater payment under Sections 2.19 or 2.20, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in any Requirement of Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 2.23 with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(k) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)                                   Notes. The Borrower, upon receipt by the
Borrower of written notice from the relevant Lender, agrees to issue Notes to
any Lender requiring Notes to facilitate transactions of the type described in
Section 10.6.

 

118

--------------------------------------------------------------------------------



 

(g)                                  Representations and Warranties of Lenders.
Each Lender, upon execution and delivery hereof or upon succeeding to an
interest in the Commitments or Loans, as the case may be, represents and
warrants as of the Closing Date or as of the effective date of the applicable
Assignment and Assumption that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments, loans or
investments such as the Commitments and Loans; and (iii) it will make or invest
in its Commitments and Loans for its own account in the ordinary course of its
business and without a view to distribution of such Commitments and Loans within
the meaning of the Securities Act or the Exchange Act, or other federal
securities laws (it being understood that, subject to the provisions of this
Section 10.6, the disposition of such Commitments and Loans or any interests
therein shall at all times remain within its exclusive control).

 

10.7                        Adjustments; Set-off.

 

(a)                                 Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 8.2, receive any payment
of all or part of the Obligations owing to it, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 8.1(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b)                                 Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) obtaining the prior written consent
of the Administrative Agent, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being expressly waived by the
Borrower and each Loan Party, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, at any time held or owing, and any other
credits, indebtedness, claims or obligations, in any currency, in each case
whether direct or indirect, absolute or contingent, matured or unmatured, at any
time held or owing by such Lender, its Affiliates or any branch or agency
thereof to or for the credit or the account of the Borrower or any other Loan
Party, as the case may be, against any and all of the obligations of the
Borrower or such other Loan Party now or hereafter existing under this Agreement
or any other Loan Document to such Lender or its Affiliates, irrespective of
whether or not such Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such other Loan Party may be contingent or unmatured or are owed to
a branch, office or Affiliate of such Lender different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that in the event that any Defaulting Lender or any of its Affiliates shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.23 and, pending such payment, shall be
segregated by such Defaulting Lender or Affiliate thereof from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender or Affiliate thereof as to which it exercised
such right of setoff.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application made by such
Lender or any of its

 

119

--------------------------------------------------------------------------------



 

Affiliates; provided that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights of each Lender and its
Affiliates under this Section 10.7 are in addition to other rights and remedies
(including other rights of set-off) which such Lender or its Affiliates may
have.

 

10.8                        Payments Set Aside.  To the extent that any payment
by or on behalf of the Borrower is made to the Administrative Agent or any
Lender, or the Administrative Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.  The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the Discharge of Obligations.

 

10.9                        Interest Rate Limitation.  Notwithstanding anything
to the contrary contained in any Loan Document, the interest paid or agreed to
be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10                 Counterparts; Electronic Execution of Assignments.

 

(a)                                 This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this
Agreement by electronic mail transmission shall be effective as delivery of an
original executed counterpart hereof.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

(b)                                 The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

10.11                 Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without

 

120

--------------------------------------------------------------------------------



 

limiting the foregoing provisions of this Section 10.11, if and to the extent
that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited under or in connection with any Insolvency
Proceeding, as determined in good faith by the Administrative Agent or the
Issuing Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

10.12                 Integration.  This Agreement and the other Loan Documents
represent the entire agreement of Holdings, the Borrower, the other Loan
Parties, the Administrative Agent and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

10.13                 GOVERNING LAW.  THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
AND ANY CLAIM, CONTROVERSY, DISPUTE, CAUSE OF ACTION, OR PROCEEDING (WHETHER
BASED IN CONTRACT, TORT, OR OTHERWISE) BASED UPON, ARISING OUT OF, CONNECTED
WITH, OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO AND THERETO, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.  This Section 10.13 shall
survive the Discharge of Obligations.

 

10.14                 Submission to Jurisdiction; Waivers.  Each party hereto
hereby irrevocably and unconditionally:

 

(a)                                 agrees that all disputes, controversies,
claims, actions and other proceedings involving, directly or indirectly, any
matter in any way arising out of, related to, or connected with, this Agreement,
any other Loan Document, any contemplated transactions related hereto or
thereto, or the relationship between any Loan Party, on the one hand, and the
Administrative Agent or any Lender or any other Secured Party, on the other
hand, and any and all other claims of any of Holdings and the Borrower against
the Administrative Agent or any Lender or any other Secured Party of any kind,
shall be brought only in state and federal courts in the Southern District of
the State of New York; provided that nothing in this Agreement shall be deemed
to operate to preclude the Administrative Agent or any Lender or any other
Secured Party from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of
Administrative Agent or such Lender or any other Secured Party.  Each of
Holdings and the Borrower, on behalf of itself and each other Loan Party,
(i) expressly submits and consents in advance to such jurisdiction in any action
or suit commenced in any such court, (ii) hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court, and (iii) agrees that it shall not file
any motion or other application seeking to change the venue of any such suit or
other action.  Each of Holdings and the Borrower, on behalf of itself and each
other Loan Party, hereby waives personal service of any summons, complaints, and
other process issued in any such action or suit and agrees that service of any
such summons, complaints, and other process may be made by registered or
certified mail addressed to the Borrower or Holdings at the addresses set forth
in Section 10.2 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of the Borrower’s or Holdings’, as
applicable, actual receipt thereof or three (3) days after deposit in the U.S.
mails, proper postage prepaid;

 

(b)                                 WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY
CONTEMPLATED

 

121

--------------------------------------------------------------------------------



 

TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. 
THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL; and

 

(c)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

This Section 10.14 shall survive the Discharge of Obligations.

 

10.15                 Acknowledgements.  Each of Holdings and the Borrower
hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 none of the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to Holdings or the Borrower
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Administrative Agent and Lenders, on
one hand, and Holdings and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among Holdings, the Borrower and the
Lenders.

 

10.16                 Releases of Guarantees and Liens.

 

(a)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 10.1) to take
any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (1) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (2) under the circumstances
described in Section 10.16(b) below.

 

(b)                                 Upon the Discharge of Obligations, the
Collateral (other than any cash collateral securing any Specified Swap
Agreements, any Cash Management Services or outstanding Letters of Credit) shall
be released from the Liens created by the Security Documents and Cash Management
Agreements (other than any Cash Management Agreements used to cash collateralize
any Obligations arising in connection with Cash Management Agreements), and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents and
Cash Management Agreements (other than any Cash Management Agreements used to
cash collateralize any Obligations arising in connection with Cash Management
Agreements) shall terminate, all without delivery of any instrument or
performance of any act by any Person.

 

10.17                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any

 

122

--------------------------------------------------------------------------------



 

self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement
(other than, so long as no Event of Default has occurred and is continuing, to
an Excluded Lender), or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating Holdings or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities;
(h) with the consent of the Borrower; or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source other
than the Borrower.  In addition, the Administrative Agent, the Lenders, and any
of their respective Related Parties, may (A) disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent or the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments; and (B) use any
information (not constituting Information subject to the foregoing
confidentiality restrictions) related to the syndication and arrangement of the
credit facilities contemplated by this Agreement in connection with marketing,
press releases, or other transactional announcements or updates provided to
investor or trade publications, including the placement of “tombstone”
advertisements in publications of its choice at its own expense.

 

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure.  However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws, rules, and regulations.

 

For purposes of this Section, “Information” means all information received from
Holdings or any of its Subsidiaries relating to Holdings or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by Holdings or any of its
Subsidiaries; provided that, in the case of information received from Holdings
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Without limiting the foregoing, the list of Excluded Lenders may be made
available to prospective Lenders and participants on a confidential basis in
connection with any bona fide assignment or participation of the Obligations or
any portion thereof.

 

10.18                 Automatic Debits.  With respect to any principal,
interest, fee, or any other cost or expense (including attorney costs of the
Administrative Agent or any Lender payable by the Borrower hereunder) due and
payable to the Administrative Agent or any Lender under the Loan Documents by
the Borrower, the Borrower hereby irrevocably authorizes the Administrative
Agent to debit any deposit account of the

 

123

--------------------------------------------------------------------------------



 

Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense.  If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid.  No such debit under
this Section 10.18 shall be deemed a set-off.

 

10.19                 Judgment Currency; Exchange Rates.

 

(a)                                 Judgment Currency.  If, for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
or any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation of the Borrower and each other Loan Party in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the Borrower or any other
Loan Party in the Agreement Currency, the Borrower and each other such Loan
Party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to the Borrower or other Loan Party, as
applicable (or to any other Person who may be entitled thereto under applicable
law).

 

(b)                                 Currency Conversion.  All payments under
this Agreement or any other Loan Document shall be made in Dollars.  If any
payment by the Borrower or the proceeds of any Collateral shall be made in a
currency other than the currency required hereunder, such amount shall be
converted into the currency required hereunder at the rate reasonably determined
by the Administrative Agent or the Issuing Lender, as applicable, as the rate
quoted by it in accordance with methods customarily used by such Person for such
or similar purposes as the spot rate for the purchase by such Person of the
required currency with the currency of actual payment through its principal
foreign exchange trading office (including, in the case of the Administrative
Agent, any Affiliate) at approximately 11:00 A.M. (local time at such office)
two Business Days prior to the effective date of such conversion, provided that
the Administrative Agent or the Issuing Lender, as applicable, may obtain such
spot rate from another financial institution actively engaged in foreign
currency exchange if the Administrative Agent or the Issuing Lender, as
applicable, does not then have a spot rate for the required currency.

 

10.20                 Patriot Act.  Each Lender and the Administrative Agent
(for itself and not on behalf of any other party) hereby notifies Holdings, the
Borrower and each other Loan Party that, pursuant to the requirements of “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act and 31 C.F.R. § 1010.230, it is required to obtain, verify and
record information that identifies Holdings, the Borrower and each other Loan
Party and certain related parties thereto, which information includes the names
and addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings, the Borrower, each
other Loan Party and certain of their beneficial owners and other officers in
accordance with the Patriot Act and 31 C.F.R. § 1010.230.  The Borrower,
Holdings and each other Loan Party will, and will cause each of their respective
Subsidiaries to,

 

124

--------------------------------------------------------------------------------



 

provide, to the extent commercially reasonable or required by any Requirement of
Law, such information and documents and take such actions as are reasonably
requested by the Administrative Agent or any Lender to assist the Administrative
Agent and the Lenders in maintaining compliance with “know your customer”
requirements under the PATRIOT Act, 31 C.F.R. § 1010.230 or other applicable
anti-money laundering laws.

 

10.21                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in this Agreement or in
any other Loan Document, each party hereto acknowledges that any liability of
any Lender that is an EEA Financial Institution arising under any Loan Document,
to the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution;

 

(b)                                 a conversion of all, or a portion of, such
liability into Capital Stock in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such Capital Stock will be accepted by it in lieu of
any rights with respect to any such liability under this Agreement or any other
Loan Document; or

 

(c)                                  the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

 

10.22                 Acknowledgement of Prior Obligations; No Novation.

 

(a)                                 Each of the Borrower and Holdings, on behalf
of itself and each other Loan Party, (a) consents to the amendment and
restatement of the Existing Credit Agreement by this Agreement; (b) acknowledges
and agrees that the prior grant or grants of security interests in favor of any
of the Administrative Agent or any other Secured Party (as defined in the
Existing Credit Agreement) in its properties and assets, under each “Loan
Document” as defined in the Existing Credit Agreement (the “Original Loan
Documents”) to which it is a party shall be in respect of the Obligations of
such Person under this Agreement and the other Loan Documents; (c) reaffirms
(i) all of the Obligations (as defined in the Existing Credit Agreement) owing
to the Administrative Agent and the other Secured Parties (as defined in the
Existing Credit Agreement), and (ii) all prior or concurrent grants of security
interests in favor of any of the Administrative Agent or any other Secured Party
(as defined in the Existing Credit Agreement) under each Original Loan Document
and each Loan Document; and (d) agrees that, except as expressly amended hereby
or unless being amended and restated concurrently herewith, each of the Original
Loan Documents to which it is a party is and shall remain in full force and
effect.  The Borrower hereby confirms and agrees that all outstanding principal,
interest and fees and other “Obligations” (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement immediately prior to the Closing
Date shall, to the extent not paid on the Closing Date, from and after the
Closing Date, be, without duplication, Obligations pursuant to this Agreement
and the other Loan Documents as in effect from time to time, shall accrue
interest thereon as specified in this Agreement, and shall be secured by the
Loan Documents.

 

(b)                                 This Agreement does not extinguish the
obligations for the payment of money outstanding under the Existing Credit
Agreement or discharge or release the obligations or the Liens or priority of
any Liens or any other security therefor.  Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Existing Credit Agreement, the other Original Loan Documents or instruments
securing the same, which shall remain in full force and effect,

 

125

--------------------------------------------------------------------------------



 

except as modified hereby or by instruments executed concurrently herewith. 
Nothing expressed or implied in this Agreement shall be construed as a release
or other discharge of the Borrower or any Guarantor from any of its obligations
or liabilities under the Existing Credit Agreement or any of the security
agreements, pledge agreements, mortgages, guaranties or other loan documents
executed in connection therewith.  Each of the Borrower and Holdings, on behalf
of itself and each other Loan Party, hereby (a) confirms and agrees that each
Original Loan Document to which it is a party that is not being amended and
restated concurrently herewith is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that on and
after the Closing Date, all references in any such Original Loan Document to
“the Credit Agreement,” “thereto,” “thereof,” “thereunder” or words of like
import referring to the Existing Credit Agreement shall mean the Existing Credit
Agreement as amended and restated by this Agreement; and (b) confirms and agrees
that to the extent that any such Original Loan Document purports to assign or
pledge to any Secured Party a security interest in or Lien on, any collateral as
security for all or any portion of any of the Obligations of the Borrower or any
other Loan Party, as the case may be, from time to time existing in respect of
the Existing Credit Agreement or the Original Loan Document, such pledge or
assignment or grant of the security interest or Lien is hereby ratified and
confirmed in all respects with respect to this Agreement and the Loan Documents.

 

[Remainder of page left blank intentionally]

 

126

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

HOLDINGS:

 

 

 

RIBBON COMMUNICATIONS INC.

 

 

 

 

 

By:

/s/ Daryl E. Raiford

 

Name:

Daryl E. Raiford

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

BORROWER:

 

 

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

 

 

 

 

By:

/s/ Daryl E. Raiford

 

Name:

Daryl E. Raiford

 

Title:

President and Chief Executive Officer

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

ADMINISTRATIVE AGENT:

 

 

 

SILICON VALLEY BANK,

 

as the Administrative Agent

 

 

 

By:

/s/ Will Deevy

 

Name:

Will Deevy

 

Title:

Director

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

LENDERS:

 

 

 

SILICON VALLEY BANK,

 

as Issuing Lender, Swingline Lender and as a Lender

 

 

 

By:

/s/ Will Deevy

 

Name:

Will Deevy

 

Title:

Director

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CITIZENS BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ John F. Kendrick

 

Name:

John F. Kendrick

 

Title:

Vice President

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

By:

/s/ Nicholas Hahn

 

Name:

Nicholas Hahn

 

Title:

Managing Director

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Min Park

 

Name:

Min Park

 

Title:

Vice President

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1.1A

 

COMMITMENTS
AND AGGREGATE EXPOSURE PERCENTAGES

 

TERM COMMITMENTS

 

Lender

 

Term Commitment

 

Term Percentage

 

 

 

 

 

 

 

Silicon Valley Bank

 

$

21,666,666.70

 

43.333333333

%

Citizens Bank, N.A.

 

$

13,333,333.30

 

26.666666667

%

SunTrust Bank

 

$

8,333,333.30

 

16.666666667

%

JPMorgan Chase Bank, N.A.

 

$

6,666,666.70

 

13.333333333

%

 

 

 

 

 

 

Total

 

$

50,000,000

 

100.000000000

%

 

REVOLVING COMMITMENTS

 

Lender

 

Revolving Commitment

 

Revolving Percentage

 

 

 

 

 

 

 

Silicon Valley Bank

 

$

43,333,333.30

 

43.333333333

%

Citizens Bank, N.A.

 

$

26,666,666.70

 

26.666666667

%

SunTrust Bank

 

$

16,666,666.70

 

16.666666667

%

JPMorgan Chase Bank, N.A.

 

$

13,333,333.30

 

13.333333333

%

Total

 

$

100,000,000

 

100.000000000

%

 

L/C COMMITMENT

 

Lender

 

L/C Commitment

 

L/C Percentage

 

 

 

 

 

 

 

Silicon Valley Bank

 

$

6,500,000

 

43.333333333

%

Citizens Bank, N.A.

 

4,000,000

 

26.666666667

%

SunTrust Bank

 

2,500,000

 

16.666666667

%

JPMorgan Chase Bank, N.A.

 

2,000,000

 

13.333333333

%

Total

 

$

15,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------



 

SWINGLINE COMMITMENT

 

Lender

 

Swingline Commitment

 

 

 

 

 

Silicon Valley Bank

 

$

15,000,000.00

 

Total

 

$

15,000,000.00

 

 

2

--------------------------------------------------------------------------------



 

SCHEDULE 1.1B

 

EXISTING LETTERS OF CREDIT

 

The following letters of credit issued by Silicon Valley Bank for the account of
GENBAND US LLC:

 

SVBSF012406

 

The following letters of credit issued by Silicon Valley Bank for the account of
Ribbon Communications Operating Company, Inc.:

 

SVBSF013740

SVBSF013751

SVBSP001525

SVBSP001532

SVBSP001533

SVBSP001534

SVBSP001535

SVBSP001536

SVBSP001537

SVBSP001538

SVBSP001570

SVBSP001571

SVBSP001572

SVBSP001575

SVBSP001576

SVBSP001586

SVBSP001587

SVBSP001602

SVBSP001608

 

The following letters of credit issued by Silicon Valley Bank for the account of
Ribbon Communications International Limited:

 

SVBSF012092

SVBSP001334

SVBSP001369

 

--------------------------------------------------------------------------------



 

SVBSP001386

SVBSP001494

 

--------------------------------------------------------------------------------



 

SCHEDULE 4.5

 

REQUIREMENTS OF LAW

 

None.

 

--------------------------------------------------------------------------------



 

SCHEDULE 4.9

 

INTELLECTUAL PROPERTY

 

None.

 

--------------------------------------------------------------------------------



 

SCHEDULE 4.15

 

SUBSIDIARIES

 

Name of Subsidiary

 

Jurisdiction of
Organization or
Incorporation

 

Equity Interest Owner

 

Percentage of Each
Class of Capital Stock
Owned by any Loan
Party

GENBAND SRL in liquidation

 

Argentina

 

Arajulo Müller
Miguel Angel Marsili

 

50%
50%

Ribbon Communications (Australia) Pty Ltd

 

Australia

 

GENBAND Holdings B.V.

 

100%

Sonus Networks Australia Pty. Limited

 

Australia

 

Ribbon Communications International Inc.

 

100%

GENBAND Belgium SPRL

 

Belgium

 

GENBAND Holdings B.V.

 

100%

GENBAND Telecomunicacoes do Brasil Ltda

 

Brazil

 

GENBAND Holdings B.V.

 

99.99%

Ribbon Communications Canada ULC

 

Canada

 

GENBAND Canada B.V.

 

100%

GENBAND Holdings Company

 

Cayman Islands

 

Ribbon Communications Inc.

 

100%

GENBAND International Holding Company

 

Cayman Islands

 

Ribbon Communications B.V.

 

100%

GENBAND NS Company

 

Cayman Islands

 

GENBAND International Holding Company

 

100%

GENBAND Telecommunication and Technology (Shanghai) Co., Ltd.

 

China

 

GENBAND Holdings B.V.

 

100%

Sonus Networks (Shanghai) Limited

 

China

 

Ribbon Communications Operating Company, Inc.

 

100%

Ribbon Communications Czech Republic s.r.o.

 

Czech Republic

 

Ribbon Communications International Inc.

 

100%

GENBAND Telecommunications (France) Sarl

 

France

 

GENBAND Holdings B.V.

 

100%

Sonus Networks EURL

 

France

 

Ribbon Communications International Inc.

 

100%

GENBAND Telecommunications (Germany) GmbH

 

Germany

 

GENBAND Holdings B.V.

 

100%

GENBAND Telecommunications (Hong Kong) Ltd.

 

Hong Kong

 

GENBAND Holdings B.V.

 

100%

Ribbon Communications (HK) Limited

 

Hong Kong

 

Ribbon Communications International Inc.

 

100%

GENBAND Telecommunications Private Limited

 

India

 

GENBAND Holdings B.V.

 

100%

Sonus Networks India Private Limited

 

India

 

Ribbon Communications Operating Company, Inc.

 

100%

 

--------------------------------------------------------------------------------



 

Name of Subsidiary

 

Jurisdiction of
Organization or
Incorporation

 

Equity Interest Owner

 

Percentage of Each
Class of Capital Stock
Owned by any Loan
Party

Ribbon Communications International Limited

 

Ireland

 

Ribbon Communications B.V.

 

100%

GENBAND Israel Limited

 

Israel

 

GENBAND Holdings B.V.

 

100%

GENBAND Italy SRL

 

Italy

 

GENBAND Holdings B.V.

 

100%

Ribbon Communications International Inc. Sede Secondaria Italiana

 

Italy

 

Branch office of Ribbon Communications International Inc.

 

100%

GENBAND Japan GK

 

Japan

 

GENBAND Holdings B.V.

 

100%

Ribbon Communications K.K.

 

Japan

 

Ribbon Communications Operating Company, Inc.

 

100%

Ribbon Communications Malaysia Sdn. Bhd.

 

Malaysia

 

Ribbon Communications International Inc.

 

100%

GENBAND Mexico, S. de R.L. de C.V.

 

Mexico

 

GENBAND Holdings B.V.

 

99.99%

Westford Networks Mexico, S. De R.L. de C.V.

 

Mexico

 

Ribbon Communications International Inc.

 

~100%(1)

GENBAND New Zealand Company

 

New Zealand

 

GENBAND Netherlands B.V.

 

100%

GENBAND Canada B.V.

 

Netherlands

 

Ribbon Communications B.V.

 

100%

GENBAND Coöperatie U.A.

 

Netherlands

 

Ribbon Communications B.V.

 

99.999%

GENBAND Holdings B.V.

 

Netherlands

 

Ribbon Communications International Limited

 

100%

GENBAND Netherlands B.V.

 

Netherlands

 

GENBAND Holdings B.V.

 

100%

GENBAND NS B.V.

 

Netherlands

 

GENBAND Holdings B.V.

 

100%

Ribbon Communications B.V.

 

Netherlands

 

Ribbon Communications Inc.

 

100%

“GENBAND RUS” LLC

 

Russia

 

GENBAND Holdings B.V.

 

99%

GENBAND Saudi Arabia Limited

 

Saudi Arabia

 

GENBAND Holdings B.V.

 

95%

Ribbon Communications Pte. Ltd.

 

Singapore

 

Ribbon Communications Operating Company, Inc.

 

100%

GENBAND Korea Yuhan Huesa

 

South Korea

 

GENBAND Holdings B.V.

 

100%

Sonus Networks Korea LLC

 

South Korea

 

Ribbon Communications International Inc.

 

100%

GENBAND Spain SRL

 

Spain

 

GENBAND Holdings B.V.

 

100%

Ribbon Communications Switzerland GmbH

 

Switzerland

 

GENBAND Holdings B.V.

 

100%

GENBAND Taiwan Ltd Co

 

Taiwan

 

GENBAND Holdings B.V.

 

100%

Ribbon Communications (HK) Limited Taiwan Branch Office

 

Taiwan

 

Branch office of Ribbon Communications (HK) Limited

 

100%

N.E.T. Europe Ltd.

 

United Kingdom

 

Sonus Networks Limited

 

100%

 

--------------------------------------------------------------------------------

(1)  One share is owned by a director to comply with Mexican law.

 

--------------------------------------------------------------------------------



 

Name of Subsidiary

 

Jurisdiction of
Organization or
Incorporation

 

Equity Interest Owner

 

Percentage of Each
Class of Capital Stock
Owned by any Loan
Party

Ribbon Communications (UK) Limited

 

United Kingdom

 

GENBAND Holdings B.V.

 

100%

Sonus Networks Limited

 

United Kingdom

 

Ribbon Communications Operating Company, Inc.

 

100%

Edgewater Networks, Inc.

 

Delaware, United States

 

Ribbon Communications Inc.

 

100%

GENBAND US LLC

 

Delaware, United States

 

Ribbon Communications Operating Company, Inc

 

100%

Kandy Communications LLC

 

Delaware, United States

 

Ribbon Communications Operating Company, Inc

 

100%

Network Equipment Technologies, Inc.

 

Delaware, United States

 

Ribbon Communications Operating Company, Inc.

 

100%

Quintum Technologies, LLC

 

Delaware, United States

 

Network Equipment Technologies, Inc.

 

100%

Ribbon Communications International Inc.

 

Delaware, United States

 

Ribbon Communications Operating Company, Inc.

 

100%

Ribbon Communications Federal Inc.

 

Delaware, United States

 

Network Equipment Technologies, Inc.

 

100%

Ribbon Communications Operating Company, Inc.

 

Delaware, United States

 

Ribbon Communications Inc.

 

100%

Sonus Networks, Inc.

 

Delaware, United States

 

Network Equipment Technologies, Inc.

 

100%

Ribbon Communications Securities Corp.

 

Massachusetts, United States

 

Ribbon Communications Operating Company, Inc..

 

100%

N.E.T. APLA, Inc. — Uruguay Branch Office

 

Uruguay

 

Branch office of Sonus Networks, Inc. which is 100% owned by Network Equipment
Technologies, Inc.

 

100%

 

(b)

 

(i)                                     Principal Stockholders Agreement, dated
October 27, 2017, by and among Solstice Sapphire Investments, Inc., a Delaware
corporation, Heritage PE (OEP) II, L.P., a Cayman Islands exempted limited
partnership, Heritage PE (OEP) III, L.P., a Cayman Islands exempted limited
partnership, and any other stockholder who from time to time becomes party to
such agreement by execution of a joinder agreement.

 

(ii)                                  Registration Rights Agreement, dated
October 27, 2017, by and among Solstice Sapphire Investments, Inc., a Delaware
corporation, Heritage PE (OEP) II, L.P., a Cayman Islands exempted limited
partnership, Heritage PE (OEP) III, L.P., a Cayman Islands exempted limited
partnership, and any other stockholder who from time to time becomes party to
such agreement by execution of a joinder agreement.

 

(iii)                               Asset Purchase and Sale Agreement, dated as
of January 31, 2019, by and among Ribbon Communications Securities Corp., a
Massachusetts corporation, Anova Data, Inc., a Delaware corporation, Movik
Networks, Inc., a Delaware corporation, Zettics, Inc., a

 

--------------------------------------------------------------------------------



 

Delaware corporation, each of the equityholders of Anova Data, Inc. party
thereto, John St. Amand, solely in his capacity as the representative of Anova
Data, Inc., Movik Networks, Inc. Zettics, Inc. and the equitholders of Anova
Data, Inc. party thereto and not in his individual capacity and solely for
limited purposes set forth therein, Ribbon Communications Inc., a Delaware
corporation.

 

--------------------------------------------------------------------------------



 

SCHEDULE 4.19(a)

 

FINANCING STATEMENTS AND OTHER FILINGS AND REGISTRATIONS

 

Loan Party

 

Filing Office*

Ribbon Communications Inc.

 

Delaware Secretary of State

Ribbon Communications Operating Company, Inc.

 

Delaware Secretary of State
United States Patent and Trademark Office
United States Copyright Office

GENBAND US LLC

 

Delaware Secretary of State
United States Patent and Trademark Office
United States Copyright Office

Edgewater Networks, Inc.

 

Delaware Secretary of State
United States Patent and Trademark Office

Ribbon Communications Securities Corp.

 

Massachusetts Secretary of State
United States Patent and Trademark Office

 

--------------------------------------------------------------------------------

* Note: Additional filings or recordations under laws of certain foreign
jurisdictions may be required.

 

--------------------------------------------------------------------------------



 

SCHEDULE 5.3

 

POST-CLOSING CONDITIONS SUBSEQUENT(2)

 

1.                                      Within 15 days after the Closing Date,
the Administrative Agent shall have received one or more certificates
representing 100% of the Capital Stock of Ribbon Communications Securities
Corp., together with an undated stock power for each such certificate executed
in blank by a duly authorized officer of the pledgor thereof;

 

2.                                      Within 30 days after the Closing Date,
the Administrative Agent shall have received evidence of customary insurance,
including endorsements, naming the Administrative Agent as an additional insured
and/or lender loss payee, as the case may be, under all property and liability
insurance policies maintained with respect to the Collateral, in form and
substance reasonably satisfactory to the Administrative Agent; and

 

3.                                      Within 60 days after the Closing Date,
the Administrative Agent shall have received a Control Agreement in form and
substance reasonably satisfactory to the Administrative Agent executed by
GENBAND US LLC and JPMorgan Chase, or the applicable affiliate thereof,
pertaining to that certain deposit account identified as Account No. 4683000976.

 

--------------------------------------------------------------------------------

(2)  Note: To be completed as necessary.

 

--------------------------------------------------------------------------------



 

SCHEDULE 7.2(d)

 

EXISTING INDEBTEDNESS

 

Capital Leases of Ribbon Communications Inc. (“Ribbon Communications Inc.
Capital Leases”):

 

None.

 

Capital Leases of Ribbon Communications Operating Company, Inc. (“Ribbon
Communications Operating Company, Inc. Capital Leases”):

 

Lessor

 

Lease Number

 

Lease Asset(s)

 

Location

 

Address

 

Balance as of
3/31/2019

 

Canon Financial Services

 

S0450252.03

 

IRADVC3325I (qty 9) IRADVC5235A (qty 6) IRADVC7260 (qty 1) IRADVC350 (qty 1)

 

2 IRAD-25I Freehold 6 IRAD-35A Westford 1 IRAD-260 Westford 5 IRAD-25I Westford
1 IRAD-350 Westford 2 IRAD-25I Richardson

 

3 Paragon Way, Freehold, NJ 07728 4 Technology Park Drive, Westford, MA 01886
1130 East Arapaho Road Suite 200, Richardson, TX 75081

 

$

18,744

 

De Lage Landen Financial Services

 

25440060

 

Ricoh MPC 4503 (qty 1)

 

1 — Fremont

 

5225 Hellyer Ave, Suite 100, San Jose, CA 95138

 

$

10,417

 

Winmark Capital Corporation

 

GE011917 — Lease Schedule 001

 

13 Servers HPE DL 360 9 Server DDC C6220 9 Server Force 10 S4820T 5 Networking
S3148

 

11 Billerica, 2 Plano 2 Billerica, 7 Plano 8 Billerica, 1 Plano 4 Billerica, 1
Plano

 

3 Federal Street Billerica, MA 01821 3605 E. Plano Pkwy Plano, TX 75074

 

$

172,134

 

Winmark Capital Corporation

 

GE011917 — Lease Schedule 002

 

9 Server GBRY41LA
2 Server GBRY41LB
14 Server GBRY41LG
1 Server SKY-8100BS 7 Server 210-ACXS
2 Server 175-00020-01 2 Server GBRY87AA

 

9 Canada 2 Canada 8 Plano, 6 Billerica 2 Durham, 5 Billerica 2 Durham 2 Canada

 

500 Palladium Dr. 2100 Ottawa, ON 3605 E. Plano Pkwy Plano, TX 75074

 

$

190,298

 

 

--------------------------------------------------------------------------------



 

Lessor

 

Lease Number

 

Lease Asset(s)

 

Location

 

Address

 

Balance as of
3/31/2019

 

Winmark Capital Corporation

 

GEO11917 - Lease Schedule 003

 

17 Server SYS-6029TP 47 Server SYS-6019P 20 Server PowerEdge R640 2 Server
PowerEdge R540 6 Server HP DL360 GEN 9 6 Server Dell R630

 

7 Plano, 5 Westford, 5 Ottawa 22 Plano, 23 Westford, 2 Ottawa 20 Morrisville 2
Plano 6 Richardson 6 Westford

 

3605 E Plano Parkway Plano, TX 75074 4 Technology Park Westford, MA 01886 500
Palladium Dr. 2100 Ottawa, ON 1130 E Arapaho, #200 Richardson, TX 75081 5927 S
Miami Blvd Morrisville, NC 27560

 

$

906,306

 

Winmark Capital Corporation

 

GEO11917 - Lease Schedule 004

 

5 Server HP DL380 22 Server PowerEdge R740 66 Server SYS-6019P 1 Server
PowerEdge T640 1 Server HP DL380 GEN 10 3 Server HPE DL380 G10 6 Server Dell
R640 3 Switch Cisco C3850

 

5 Westford 22 Westford 66 Westford 1 Westford 1 Westford 3 Westford 6 Richardson
3 Morrisville

 

4 Technology Park Westford, MA 01886 1130 E Arapaho, #200 Richardson, TX 75081
5927 S Miami Blvd Morrisville, NC 27560

 

$

835,505

 

 

Capital Leases of GENBAND US LLC (“GENBAND US LLC Capital Leases”):

 

None.

 

Capital Leases of Edgewater Networks, Inc. (“Edgewater Networks, Inc. Capital
Leases”):

 

None.

 

Capital Leases of Ribbon Communications Securities Corp. (“Ribbon Communication
Securities Corp. Capital Leases”):

 

None.

 

Intercompany revolving loans issued by (i) GENBAND US LLC to Ribbon
Communications International Limited and (ii) GENBAND US LLC to GENBAND
International Holding Company, collectively in the approximate original
principal amount of $49 million outstanding as of the Closing Date (the “GENBAND
Intercompany Loans”).

 

Asset Purchase and Sale Agreement, dated as of January 31, 2019, by and among
Ribbon Communications Securities Corp., a Massachusetts corporation, Anova
Data, Inc., a Delaware corporation, Movik Networks, Inc., a Delaware
corporation, Zettics, Inc., a Delaware corporation,

 

--------------------------------------------------------------------------------



 

each of the equityholders of Anova Data, Inc. party thereto, John St. Amand,
solely in his capacity as the representative of Anova Data, Inc., Movik
Networks, Inc. Zettics, Inc. and the equitholders of Anova Data, Inc. party
thereto and not in his individual capacity and solely for limited purposes set
forth therein, Ribbon Communications Inc., a Delaware corporation.

 

--------------------------------------------------------------------------------



 

SCHEDULE 7.2(m)

 

FACTORING ARRANGEMENTS

 

None.

 

--------------------------------------------------------------------------------



 

SCHEDULE 7.3(f)

 

EXISTING LIENS

 

Liens of Ribbon Communications Operating Company, Inc. in respect of Capital
Leases as described below:

 

Name of
Lienholder

 

Method of Lien
Perfection (i.e.
UCC Filing,
Control,
Possession, etc.)

 

UCC Filing
Jurisdiction

 

UCC Filing
Date and No.

 

Description of Collateral Covered by Lien

Canon Financial Services, Inc.

 

UCC Filing

 

Delaware Secretary of State

 

08/27/2015 2015 2775631

 

Equipment Lease

Winmark Capital Corporation

 

Portion of Collateral Assigned to Crestmark Equipment Finance on 10/02/2018

 

UCC Filing

 

Delaware Secretary of State

 

02/07/2017 20170857232

 

Portion of Collateral Assigned to Crestmark Equipment Finance on 10/02/2018

 

Equipment Lease

Winmark Capital Corporation

 

UCC Filing

 

Delaware Secretary of State

 

06/08/2017 20173766307

 

Equipment Lease

Winmark Capital Corporation

 

UCC Filing

 

Delaware Secretary of State

 

02/12/2018 20180994992

 

Equipment Lease

Winmark Capital Corporation

 

Assigned to Crestmark Equipment Finance on 10/01/2018

 

UCC Filing

 

Delaware Secretary of State

 

09/27/2018 20186691436

 

Assigned to Crestmark Equipment Finance on 10/01/2018

 

Equipment Lease

 

Liens of GENBAND US LLC in respect of account receivables as described below:

 

Name of
Lienholder

 

Method of Lien
Perfection (i.e.
UCC Filing,
Control,
Possession, etc.)

 

UCC Filing
Jurisdiction

 

UCC Filing
Date and No.

 

Description of Collateral Covered by Lien

Citibank, N.A., its Branches, Subsidiaries and Affiliates

 

UCC Filing

 

Delaware Secretary of State

 

08/26/2013; 20133334381

 

All right, title and interest of US in and to all accounts and all other forms
of obligations (“AR”) owing to US by AT&T Services, Inc. and its subsidiaries
and affiliates (“Debtor”), whether now existing or hereafter created, arising
out of US’ sale and delivery of good and services to Debtor, to the extent such
AR are purchased by Citibank under that certain Supplier Agreement between
Citibank and US, as such agreement may be amended, supplemented or modified from
time to time, and all collections thereon and proceeds thereof.

 

--------------------------------------------------------------------------------



 

SCHEDULE 7.11

 

TRANSACTIONS WITH AFFILIATES

 

None.

 

--------------------------------------------------------------------------------



 

SCHEDULE 7.16(f)

 

EXISTING NEGATIVE PLEDGE CLAUSES

 

None.

 

--------------------------------------------------------------------------------



 

SCHEDULE 7.17(vii)

 

EXISTING CLAUSES RESTRICTING SUBSIDIARY DISTRIBUTIONS

 

None.

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

[RESERVED]

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

Date:                  , 20        

 

This Compliance Certificate is delivered pursuant to Section 6.2(b) of that
certain Amended and Restated Credit Agreement, dated as of April 29, 2019, by
and among RIBBON COMMUNICATIONS INC., a Delaware corporation (“Holdings”),
RIBBON COMMUNICATIONS OPERATING COMPANY, INC., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and SILICON VALLEY
BANK, as Administrative Agent (as amended, restated, amended and restated,
supplemented, restructured or otherwise modified from time to time, the “Credit
Agreement”).  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

The undersigned, a duly authorized and acting Responsible Officer of Holdings,
hereby certifies, in his/her capacity as an officer of Holdings, and not in any
personal capacity, as follows:

 

I have reviewed and am familiar with the contents of this Compliance
Certificate.

 

I have reviewed the terms of the Credit Agreement and the other Loan Documents
and have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of Holdings, the Borrower and their
respective Subsidiaries during the accounting period covered by the financial
statements attached hereto as Attachment 1 (the “Financial Statements”).  Except
as set forth on Attachment 2, such review did not disclose, and I have no
knowledge of the existence as of the date of this Compliance Certificate of, any
condition or event which constitutes a Default or an Event of Default.

 

Attached hereto as Attachment 3 are the computations showing compliance with the
covenants set forth in Section 7.1 of the Credit Agreement.

 

[To the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan Party
is as follows:

 

Loan Party

 

Former Jurisdiction

 

New Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[To the extent not previously disclosed to the Administrative Agent, a list of
any registered Intellectual Property issued to or acquired by any Loan Party
since the date of the most recent report delivered (or, in the case of the first
such report, since the Closing Date) is attached hereto as Attachment 4.]

 

[Remainder of page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

 

 

RIBBON COMMUNICATIONS INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Attachment 1
to Compliance Certificate

 

[Attach Financial Statements]

 

--------------------------------------------------------------------------------



 

Attachment 2
to Compliance Certificate

 

Except as set forth below, no Default or Event of Default has occurred.  [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Borrowers to be taken on account thereof.]

 

--------------------------------------------------------------------------------



 

Attachment 3
to Compliance Certificate

 

The information described herein is as of [            ], [    ] (the “Statement
Date”).

 

I.

 

Minimum Consolidated Quick Ratio (Section 7.1(a) of the Credit Agreement)

 

 

 

 

A.

 

Consolidated Quick Assets as of the Statement Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

Aggregate amount of unrestricted cash and Cash Equivalents held as of the
Statement Date by the Group Members:

 

$           

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

All Accounts appearing on a consolidated balance sheet of Holdings and its
consolidated Subsidiaries as of the Statement Date:

 

$           

 

 

 

 

 

 

 

 

 

 

 

B.

 

Consolidated Quick Assets as of the Statement Date (Sum of Lines I.A.1 and
I.A.2):

 

$           

 

 

 

 

 

 

 

 

 

 

 

C.

 

Consolidated Current Liabilities as of the Statement Date (the sum, without
duplication):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

All amounts that would, in conformity with GAAP, be set forth opposite the
caption “total current liabilities” (or any like caption) on a consolidated
balance sheet of Holdings and its consolidated Subsidiaries as of the Statement
Date (including, in any event, the aggregate amount of the Group Members’
Consolidated Total Liabilities that mature within one (1) year following the
Statement Date):

 

$           

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

All outstanding Indebtedness (other than Subordinated Indebtedness, undrawn
surety bonds and undrawn letters of credit (including Letters of Credit issued
under the Credit Agreement)) that mature within one (1) year following the
relevant date of determination:

 

$           

 

 

 

 

 

 

 

 

 

 

 

D.

 

Consolidated Current Liabilities as of the Statement Date (Sum of Lines I.C.1
and I.C.2.):

 

$           

 

 

 

 

 

 

 

 

 

 

 

E.

 

Current portion of Deferred Revenue for such period as of the Statement Date:

 

$           

 

 

 

 

 

 

 

 

 

 

 

F.

 

To the extent included in Consolidated Current Liabilities, capital lease
obligations that would have been characterized as operating leases prior to
giving effect to Accounting Standard Codification 842 requiring operating leases
to be recharacterized or treated as capital leases:

 

$           

 

--------------------------------------------------------------------------------



 

 

 

G.

 

Consolidated Quick Ratio as of the Statement Date (Ratio of I.B to (I.D minus
I.E. minus 1.F.)):

 

             :1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Required:

 

 

 

1.00:1.00(1)

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant compliance:       Yes o        No o

 

 

 

 

 

II.

 

Minimum Consolidated Fixed Charge Coverage Ratio (Section 7.1(b) of the Credit
Agreement)

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

 

Consolidated Adjusted EBITDA for the Subject Period:

(“Subject Period” means the four fiscal quarter period ending on the Statement
Date)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

Consolidated Net Income for the Subject Period:

 

$           

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Consolidated Interest Expense for the Subject Period:

 

$           

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

provision for taxes based on income for the Subject Period:

 

$           

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

total depreciation expense for the Subject Period:

 

$           

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

total amortization expense for the Subject Period:

 

$           

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

 

other non-cash items reducing Consolidated Net Income during the Subject Period
(excluding (A) any such non-cash item to the extent that it represents an
accrual or reserve (“Accrual”) for potential cash items in any future period
(“Future Cash Payments”); provided that, to the extent at the time such Future
Cash Payment is made in the same trailing four quarter period, the amount
actually paid in cash for such Future Cash Payment is less than the Accrual
related thereto, an amount equal to such difference shall be added back hereto
for the period in which such Future Cash Payment is made and (B) write-downs,
write-offs or reserves with respect to accounts receivables and inventory):

 

$           

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

 

non-cash foreign exchange translation adjustments or other realized non-cash
losses from foreign currency exchange for the Subject Period:

 

$            

 

--------------------------------------------------------------------------------

(1)  The calculation must include at least $10,000,000 of unrestricted cash and
Cash Equivalents held at such time by the Loan Parties in Deposit Accounts
subject to Control Agreements (or otherwise subject to a perfected first
priority Lien) in favor of the Administrative Agent, which amount shall be
reduced to $5,000,000 if the Consolidated Leverage Ratio as of the last day of
such fiscal quarter is less than or equal to 2.50:1.00

 

--------------------------------------------------------------------------------



 

 

 

 

 

8.

 

costs and expenses relating to the negotiation, preparation, execution and
delivery of the Loan Documents for the Subject Period (subject to the 15% Cap):

 

$              

 

 

 

 

 

 

 

 

 

 

 

 

 

9.

 

losses in connection with casualty events to the extent covered by insurance
with respect to which the applicable insurer has assumed responsibility (without
regard to proceeds of business interruption insurance) for the Subject Period
(subject to the 15% Cap):

 

$              

 

 

 

 

 

 

 

 

 

 

 

 

 

10.

 

restructuring and related costs (subject to the 15% Cap), for the Subject
Period:

 

$              

 

 

 

 

 

 

 

 

 

 

 

 

 

11.

 

acquisition and related costs (subject to the 15% Cap), for the Subject Period:

 

$              

 

 

 

 

 

 

 

 

 

 

 

 

 

12.

 

[reserved]

 

$              

 

 

 

 

 

 

 

 

 

 

 

 

 

13.

 

non-cash charges for employee compensation plans for the Subject Period:

 

$              

 

 

 

 

 

 

 

 

 

 

 

 

 

14.

 

extraordinary losses from the Disposition of assets outside of the ordinary
course of business for the Subject Period (subject to the 15% Cap):

 

$              

 

 

 

 

 

 

 

 

 

 

 

 

 

15.

 

costs and expenses related to the Loan Parties’ Metaswitch and related patent
litigation for the Subject Period (subject to the 15% Cap):

 

$              

 

 

 

 

 

 

 

 

 

 

 

 

 

16.

 

non-cash purchase accounting adjustments consisting of a dollar-for-dollar
adjustment for that portion of revenue that would have been recorded in the
Subject Period had the balance of deferred revenue recorded on the closing
balance sheet before application of purchase accounting not been adjusted
downward to fair value to be recorded on the opening balance sheet in conformity
with GAAP purchase accounting rules:

 

$              

 

 

 

 

 

 

 

 

 

 

 

 

 

17.

 

non-cash items increasing Consolidated Net Income for the Subject Period
(excluding any such non-cash item to the extent it represents the reversal of an
accrual or reserve for potential cash item in any prior period):

 

$              

 

 

 

 

 

 

 

 

 

 

 

 

 

18.

 

interest income for the Subject Period:

 

$              

 

 

 

 

 

 

 

 

 

 

 

 

 

19.

 

extraordinary gains from the Disposition of assets outside of the ordinary
course of business for the Subject Period:

 

$              

 

 

 

 

 

 

 

 

 

 

 

 

 

20.

 

Consolidated Adjusted EBITDA for the Subject Period ((Line II.A.1 plus the sum,
without duplication, but solely to the

 

 

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

extent decreasing Consolidated Net Income, of Lines II.A.2 through II.A.16 minus
the sum, without duplication, but solely to the extent increasing Consolidated
Net Income, of Lines II.A.17 through II.A.19):(2)

 

$              

 

 

 

 

 

 

 

 

 

 

 

 

 

B.

 

The portion of taxes based on income actually paid in cash (net of any cash
refunds received) during the Subject Period:

 

$           

 

 

 

 

 

 

 

 

 

 

 

 

 

C.

 

Consolidated Capital Expenditures (excluding the principal amount funded with
the Loans incurred in connection with such expenditures):

 

$           

 

 

 

 

 

 

 

 

 

 

 

 

 

D.

 

Lines II.A.20 minus II.B minus II.C:

 

$           

 

 

 

 

 

 

 

 

 

 

 

 

 

E.

 

Consolidated Fixed Charges for the Subject Period:(3)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

Consolidated Interest Expense for the Subject Period:

 

$           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Scheduled payments made during the Subject Period on account of principal of
Indebtedness of the Holdings and its consolidated Subsidiaries (including
scheduled principal payments in respect of the Term Loans):

 

$           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

Restricted Payments (other than intercompany Restricted Payments):

 

$           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

Consolidated Fixed Charges for the Subject Period ((Sum, without duplication, of
Lines II.E.1 through II.E.3:

 

$           

 

 

 

 

 

 

 

 

 

 

 

 

 

G.

 

Consolidated Fixed Charge Coverage Ratio (Ratio of II.D to II.E.4.):

 

           :1.00

 

--------------------------------------------------------------------------------

(2)  Consolidated Adjusted EBITDA for any period shall be determined on a Pro
Forma Basis to give effect to (x) any Permitted Acquisitions or (y) any
disposition of any business or assets consummated during the Subject Period
outside of the ordinary course of business, in each case as if such transaction
occurred on the first day of the Subject Period.

 

Notwithstanding the above, for any twelve-month period, the aggregate amount of
all addbacks pursuant to lines II.A.8, II.A.9, II.A.10, II.A.11, II.A.14, and
II.A.15 shall not exceed the higher of (x) $10,000,000 and (y) 15% of
Consolidated Adjusted EBITDA (calculated prior to giving effect to any of the
add-backs described above) (such limit, the “15% Cap”).

 

(3)  For purposes of calculating the Consolidated Fixed Charge Coverage Ratio,
(i) Consolidated Interest Expense for the first four fiscal quarters ending
after the Closing Date shall be annualized and calculated as follows: from the
Closing Date through the end of the fourth fiscal quarter ending after the
Closing Date, such amount during such period shall be divided by the number of
days in such period and then multiplied by 365 days, and (ii) scheduled
principal payments above for such period shall be annualized and calculated as
follows: for the (A) first fiscal quarter following the Closing Date, the actual
amount for such quarter times four (4), (B) second fiscal quarter following the
Closing Date, the actual amount for such fiscal quarter plus the actual amount
for the first fiscal quarter following the Closing Date times two (2), and
(C) for the third fiscal quarter following the Closing Date, the actual amount
for such fiscal quarter plus the actual amount for the first fiscal quarter
following the Closing Date plus the actual amount for the second fiscal quarter
following the Closing Date times four-thirds (4/3).  For purposes of calculating
the Consolidated Fixed Charge Coverage Ratio for each trailing four quarter
period that includes June 30, 2019, the Borrower shall be deemed to have made an
amortization payment on June 30, 2019 in the amount of $625,000.

 

--------------------------------------------------------------------------------



 

 

 

 

 

Minimum required:

 

1.25:1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant compliance:       Yes o        No o

 

 

 

III.

 

Maximum Consolidated Leverage Ratio (Section 7.1(c) of the Credit Agreement)

 

 

 

 

A.

 

Consolidated Funded Indebtedness (the sum, without duplication):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

All Indebtedness of such Persons for borrowed money as at the Statement Date,
including all current maturities and current sinking fund payments in respect of
any such Indebtedness whether or not required to be paid within one year from
the date of its creation:

 

$              

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Indebtedness of such Persons in respect of each Loan and Letter of Credit issued
under the Credit Agreement:

 

$              

 

 

 

 

 

 

 

 

 

 

 

B.

 

Consolidated Funded Indebtedness as of the Statement Date (Sum of Lines III.A.1
and III.A.2):

 

$              

 

 

 

 

 

 

 

 

 

 

 

C.

 

Consolidated Adjusted EBITDA for the Subject Period (Line II.A.20):

 

$              

 

 

 

 

 

 

 

 

 

 

 

D.

 

Consolidated Leverage Ratio as of the Statement Date (Ratio of III.B to III.C):

 

     :1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum allowed:(4)  

 

 

     :1.00

 

 

 

 

 

 

 

 

 

 

 

 

Four Fiscal Quarter Period Ending

 

Maximum Consolidated
Leverage Ratio

 

 

 

 

 

 

June 30, 2019 through September 30, 2020

 

3.00:1.00

 

 

 

 

 

 

December 31, 2020 and each fiscal quarter ending thereafter

 

2.75:1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant compliance:     Yes o     No o

 

 

 

 

 

--------------------------------------------------------------------------------

(4)  Notwithstanding the foregoing, on not more than two occasions during the
term of the Credit Agreement, if a Permitted Acquisition, the total
consideration for which is in excess of $50,000,000 occurs during any fiscal
quarter (or, in the case of any test hereunder calculated on a Pro Forma Basis,
subsequent to the last day of such period and on or prior to the date of such
test), the Borrower may elect to increase the applicable Consolidated Leverage
Ratio covenant level by up to 0.50:1.00 for the purposes of determining
compliance with Section 7.1(c) of the Credit Agreement as of the last day of
each fiscal quarter ending during the four quarters following such Permitted
Acquisition (or, in the case of any test hereunder calculated on a Pro Forma
Basis, as of the last day of the fiscal quarter used in calculating such test)
(an “Increased Leverage Threshold Period”); provided, further, that Borrower
shall not be permitted to elect an Increased Leverage Threshold Period if, at
the end of either of the two fiscal quarters preceding the consummation of such
Permitted Acquisition, an Increased Leverage Threshold Period was then in
effect.

 

--------------------------------------------------------------------------------



 

Attachment 4

to Compliance Certificate

 

Registered Intellectual Property

 

[    ](5)

 

--------------------------------------------------------------------------------

(5)  List registered Intellectual Property issued to or acquired by any Loan
Party since the date of the most recently delivered Compliance Certificate.

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

FORM OF SECRETARY’S CERTIFICATE

 

[NAME OF APPLICABLE LOAN PARTY]

 

This Certificate is delivered pursuant to Section 5.1(e) of that certain Amended
and Restated Credit Agreement, dated as of April 29, 2019, by and among RIBBON
COMMUNICATIONS INC., a Delaware corporation (“Holdings”), RIBBON COMMUNICATIONS
OPERATING COMPANY, INC., a Delaware corporation (the “Borrower”), the Lenders
from time to time party thereto, and SILICON VALLEY BANK, as Administrative
Agent (as amended, restated, amended and restated, supplemented, restructured or
otherwise modified from time to time, the “Credit Agreement”).  Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.  The undersigned Secretary
of [insert the name of the certifying Loan Party, a [       ]
[corporation][limited liability company] (the “Certifying Loan Party”) hereby
certifies in [his][her] capacity as such, and not in [his][her] individual
capacity, as follows:

 

1.                                      I am the duly elected and qualified
Secretary of the Certifying Loan Party.

 

2.                                      Attached hereto as Annex 1 is a true and
complete copy of the resolutions duly adopted by the [Board of
[Directors][Managers]][Shareholders] of the Certifying Loan Party authorizing
the execution, delivery and performance of the Loan Documents to which the
Certifying Loan Party is a party and all other agreements, documents and
instruments to be executed, delivered and performed in connection therewith. 
Such resolutions have not in any way been amended, modified, revoked or
rescinded, and have been in full force and effect since their adoption up to and
including the date hereof and are now in full force and effect, and have been or
will be filed in the minute books of the Certifying Loan Party.

 

3.                                      Attached hereto as Annex 2 is a true and
complete copy of the [By-Laws][Operating Agreement] of the Certifying Loan Party
as in effect on the date hereof.

 

4.                                      Attached hereto as Annex 3 is (i) a true
and complete copy of the Certificate of [Incorporation][Formation] of the
Certifying Loan Party as in effect on the date hereof, along with a long-form
good-standing certificate (or the foreign equivalent thereof, if applicable) for
the Certifying Loan Party from the jurisdiction of its organization, and (ii) a
certificate of foreign qualification (or similar certificate) for the Certifying
Loan Party from each jurisdiction (other than its jurisdiction of incorporation
or organization) where the failure of the Certifying Loan Party to be qualified
could reasonably be expected to have a Material Adverse Effect.

 

5.                                      The persons listed in Annex 4 are now
duly elected and qualified officers of the Certifying Loan Party holding the
offices indicated next to their respective names below, and the signatures
appearing opposite their respective names are the true and genuine signatures of
such officers, and each of such officers, acting alone, is duly authorized to
execute and deliver on behalf of the Certifying Loan Party each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered by the Certifying Loan Party pursuant to the Loan Documents to which
it is a party.

 

[Signature page follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.

 

 

 

 

Name:

 

 

Title:

Secretary

 

I, [            ], in my capacity as the [            ] of the Certifying Loan
Party, do hereby certify in the name and on behalf of the Certifying Loan Party
that [            ] is the duly elected and qualified Secretary of the
Certifying Loan Party and that the signature appearing above is [her][his]
genuine signature.

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

ANNEX 1

 

RESOLUTIONS

 

--------------------------------------------------------------------------------



 

ANNEX 2

 

[BY-LAWS][OPERATING AGREEMENT]

 

--------------------------------------------------------------------------------



 

ANNEX 3

 

[CERTIFICATE OF INCORPORATION][CERTIFICATE OF FORMATION], AND

 

GOOD-STANDING CERTIFICATE

 

--------------------------------------------------------------------------------



 

ANNEX 4

 

INCUMBENCY CERTIFICATE

 

Name

 

Office

 

Signature

 

 

 

 

 

[             ]

 

[             ]

 

 

[             ]

 

[             ]

 

 

[             ]

 

[             ]

 

 

[             ]

 

[             ]

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

FORM OF SOLVENCY CERTIFICATE

 

RIBBON COMMUNICATIONS INC.

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

Date:                  , 20  

 

To the Administrative Agent,
and each of the Lenders party
to the Credit Agreement referred to below:

 

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered pursuant to
Section 5.1(p) of that certain Amended and Restated Credit Agreement, dated as
of April 29, 2019, by and among RIBBON COMMUNICATIONS INC., a Delaware
corporation (“Holdings”), RIBBON COMMUNICATIONS OPERATING COMPANY, INC., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and SILICON VALLEY BANK, as Administrative Agent (as amended, restated,
amended and restated, supplemented, restructured or otherwise modified from time
to time, the “Credit Agreement”).  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.  The undersigned, [Name], [Chief Financial
Officer/Treasurer] of Holdings and the Borrower, in such capacity only and not
in her/his individual capacity, does hereby certify on behalf of the respective
Loan Parties as of the date hereof that:

 

1.              On and as of the date hereof and immediately after giving effect
to the incurrence of all Indebtedness, Obligations and obligations being
incurred in connection with the Credit Agreement and the Loan Documents, it is
my opinion that the Borrower is and the Loan Parties are, when taken as a whole,
Solvent.

 

2.              The Loan Parties do not intend, in receiving the Loans to be
made on the Closing Date and consummating the transactions contemplated by the
Loan Documents, to delay, hinder, or defraud either present or future creditors.

 

(Signature page follows)

 

--------------------------------------------------------------------------------



 

I represent the foregoing information to be, to the best of my knowledge and
belief, true and correct and execute this Certificate as of the date first
written above.

 

 

RIBBON COMMUNICATIONS INC.

 

 

 

By:

 

 

Name:

 

 

Title:

[Chief Financial Officer/Treasurer]

 

 

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

[Chief Financial Officer/Treasurer]

 

--------------------------------------------------------------------------------



 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

This Assignment and Assumption Agreement (the “Assignment Agreement”) is dated
as of the Assignment Effective Date set forth below and is entered into by and
between the Assignor identified in item 1 below (the “Assignor”) and the
Assignee identified in item 2 below (the “Assignee”).  Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment
Agreement as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letter of credit
deposits, guarantees, and swingline loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”).  Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment Agreement, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

 

 

 

 

[for Assignee, if applicable, indicate [Affiliate][Approved Fund] of [identify
Lender]]

 

 

 

 

 

3.

 

Borrower:

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC., a Delaware corporation

 

 

 

 

 

4.

 

Administrative Agent:

 

SILICON VALLEY BANK

 

 

 

 

 

5.

 

Credit Agreement:

 

Amended and Restated Credit Agreement, dated as of April 29, 2019, by and among
RIBBON COMMUNICATIONS INC., a Delaware corporation (“Holdings”), the Borrower,
the Lenders from time to time party thereto, and the Administrative Agent

 

--------------------------------------------------------------------------------



 

6.                                      Assigned Interest[s]:

 

Assignor

 

Assignee

 

Aggregate
Amount of
Commitment /
Loans for all
Lenders(1)

 

Amount of
Commitment /
Loans
Assigned(2)

 

Percentage
Assigned of
Commitment /
Loans(3)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.           Trade Date:                                        ](4)

 

Assignment Effective Date:                    , 20    [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE ASSIGNMENT EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

[Signature pages follow]

 

--------------------------------------------------------------------------------

(1)                                 Amount to be adjusted by the counterparties
to take into account any payments or prepayments made between the Trade Date and
the Assignment Effective Date.

 

(2)                                 Amount to be adjusted by the counterparties
to take into account any payments or prepayments made between the Trade Date and
the Assignment Effective Date.

 

(3)                                 Set forth, to at least 9 decimals, as a
percentage of the applicable Commitment/Loans of all Lenders thereunder.

 

(4)                                 To be completed if the Assignor(s) and the
Assignee(s) intend that the minimum assignment amount is to be determined as of
the Trade Date.

 

--------------------------------------------------------------------------------



 

The terms set forth in this Assignment Agreement are hereby agreed to:

 

 

ASSIGNOR(1)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE(2)

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)                                 Add additional signature blocks as needed.

 

(2)                                 Add additional signature blocks as needed.

 

--------------------------------------------------------------------------------



 

Consented to and Accepted:

 

 

 

SILICON VALLEY BANK,

 

as Administrative Agent

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:](3)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)                                 To be added only if the consent of the
Borrower and/or other parties (e.g. Swingline Lender, Issuing Lender) is
required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------



 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Loan Party, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Loan Party, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document or any other instrument or document furnished pursuant hereto or
thereto.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an Assignee under Section 10.6(b) of the Credit Agreement
(subject to such consents, if any, as may be required under
Section 10.6(b)(iii) of the Credit Agreement), (iii) from and after the
Assignment Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment Agreement and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment Agreement and to purchase the Assigned
Interest, and (vii) attached to the Assignment Agreement is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on any of the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.  Payments.  From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Assignment Effective Date and to
the Assignee for amounts which have accrued from and after the Assignment
Effective Date.

 

--------------------------------------------------------------------------------



 

3.  General Provisions.  This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy (or other electronic method of transmission) shall be effective as
delivery of a manually executed counterpart of this Assignment Agreement.  This
Assignment Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

 

--------------------------------------------------------------------------------



 

EXHIBIT F-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

[Date]

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April 29, 2019, by and among RIBBON COMMUNICATIONS INC., a Delaware
corporation (“Holdings”), RIBBON COMMUNICATIONS OPERATING COMPANY, INC., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and SILICON VALLEY BANK, as Administrative Agent for such Lenders (in
such capacity; the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

 

[Name of Lender]

 

 

 

By

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------



 

EXHIBIT F-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

[Date]

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April 29, 2019, by and among RIBBON COMMUNICATIONS INC., a Delaware
corporation (“Holdings”), RIBBON COMMUNICATIONS OPERATING COMPANY, INC., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and SILICON VALLEY BANK, as Administrative Agent for such Lenders (in
such capacity; the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. 
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

 

[Name of Participant]

 

 

 

By

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

EXHIBIT F-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

 

[Date]

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April 29, 2019, by and among RIBBON COMMUNICATIONS INC., a Delaware
corporation (“Holdings”), RIBBON COMMUNICATIONS OPERATING COMPANY, INC., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and SILICON VALLEY BANK, as Administrative Agent for such Lenders (in
such capacity; the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

 

[Name of Participant]

 

 

 

By

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

EXHIBIT F-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

 

[Date]

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April 29, 2019, by and among RIBBON COMMUNICATIONS INC., a Delaware
corporation (“Holdings”), RIBBON COMMUNICATIONS OPERATING COMPANY, INC., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and SILICON VALLEY BANK, as Administrative Agent for such Lenders (in
such capacity; the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its direct or
indirect partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

 

[Name of Lender]

 

 

 

By

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

EXHIBIT G

 

[RESERVED]

 

--------------------------------------------------------------------------------



 

EXHIBIT H-1

 

FORM OF [AMENDED AND RESTATED](13) REVOLVING LOAN NOTE

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

THIS [AMENDED AND RESTATED] REVOLVING LOAN NOTE AND THE OBLIGATIONS REPRESENTED
HEREBY MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS
OF THE CREDIT AGREEMENT REFERRED TO BELOW.  TRANSFERS OF THIS NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY
THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

 

$[                  ]

Santa Clara, California

 

[insert date]

 

FOR VALUE RECEIVED, the undersigned, RIBBON COMMUNICATIONS OPERATING
COMPANY, INC., a Delaware corporation [formerly known as Sonus
Networks, Inc.](14) (the “Borrower”), hereby unconditionally promises to pay to
[insert name of applicable Lender] (the “Lender”) or its registered assigns at
the Funding Office specified in the Credit Agreement (as hereinafter defined) in
Dollars and in immediately available funds, on the Revolving Termination Date
the principal amount of (a) [insert amount of applicable Lender’s  Commitment]
($[       ]), or, if less, (b) the aggregate unpaid principal amount of all
Loans made by the Lender to the Borrower pursuant to Section 2.4 of the Credit
Agreement referred to below.  The Borrower further agrees to pay interest in
like money at such office on the unpaid principal amount hereof from time to
time outstanding at the rates and on the dates specified in the Credit
Agreement.

 

The holder of this [Amended and Restated] Revolving Loan Note (this “Note”) is
authorized to indorse on the schedules annexed hereto and made a part hereof or
on a continuation thereof which shall be attached hereto and made a part hereof
the date, Type and amount of each Loan made pursuant to the Credit Agreement and
the date and amount of each payment or prepayment of principal thereof, each
continuation thereof, each conversion of all or a portion thereof to another
Type and, in the case of Eurodollar Loans, the length of each Interest Period
with respect thereto.  Each such indorsement shall constitute prima facie
evidence of the accuracy of the information indorsed.  The failure to make any
such indorsement or any error in any such indorsement shall not affect the
obligations of the Borrower in respect of any Loan.

 

This Note (a) is one of the Notes referred to in the Amended and Restated Credit
Agreement, dated as of April 29, 2019, among the Borrower, Ribbon Communications
Inc., a Delaware corporation, as Guarantor, the Lenders party thereto, and
Silicon Valley Bank, as Administrative Agent (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), (b) is subject to the provisions of the Credit Agreement and (c) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Credit Agreement.  This Note is secured and guaranteed as provided in the
Loan Documents.  Reference is hereby made to the Loan Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent

 

--------------------------------------------------------------------------------

(13)  To be titled Amended and Restated Revolving Loan Note if amending and
restating a promissory note issued in connection with the Existing Credit
Agreement

 

(14)  To be included if amending and restating a promissory note issued in
connection with the Existing Credit Agreement

 

--------------------------------------------------------------------------------



 

of the security and the guarantees, the terms and conditions upon which the
security interests and each guarantee were granted and the rights of the holder
of this Note in respect thereof.

 

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 

[This Note is issued in exchange for, and amends, restates and replaces in its
entirety, that certain Note dated [          ] (the “Restated Note”) in the
original principal amount of $[       ] from the Borrower in favor of the
Lender.  It is expressly agreed that the indebtedness evidenced by the Restated
Note has not been extinguished or discharged hereby.  The Borrower agrees that
the execution and delivery of this Note is not intended to and shall not cause
or result in a novation with respect to the Restated Note.](15)

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(15)  To be included if amending and restating a promissory note issued in
connection with the Existing Credit Agreement

 

--------------------------------------------------------------------------------



 

Schedule A
to [Amended and Restated] Revolving Loan Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

 

Amount of ABR
Loans

 

Amount
Converted to
ABR Loans

 

Amount of Principal
of ABR Loans
Repaid

 

Amount of ABR
Loans
Converted to
Eurodollar Loans

 

Unpaid Principal
Balance of
ABR Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

Schedule B
to [Amended and Restated] Revolving Loan Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

 

Amount of
Eurodollar
Loans

 

Amount
Converted to
Eurodollar
Loans

 

Interest Period
and
Eurodollar Rate
with
Respect Thereto

 

Amount of
Principal of
Eurodollar Loans
Repaid

 

Amount of
Eurodollar
Loans Converted
to
ABR Loans

 

Unpaid Principal
Balance of
Eurodollar
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT H-2

 

FORM OF SWINGLINE LOAN NOTE

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

THIS SWINGLINE LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW.  TRANSFERS OF THIS SWINGLINE LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY
THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

$15,000,000

 

Santa Clara, California

[insert date]

 

FOR VALUE RECEIVED, the undersigned, RIBBON COMMUNICATIONS OPERATING
COMPANY, INC., a Delaware corporation (the “Borrower”), hereby unconditionally
promises to pay to SILICON VALLEY BANK (the “Lender”) or its registered assigns
at the Funding Office specified in the Credit Agreement (as hereinafter defined)
in Dollars and in immediately available funds, on the Revolving Termination
Date, the principal amount of (a) FIFTEEN MILLION DOLLARS ($15,000,000), or, if
less, (b) the aggregate unpaid principal amount of all Swingline Loans made by
the Lender to the Borrower pursuant to Section 2.6 of the Credit Agreement
referred to below.  The Borrower further agrees to pay interest in like money at
such office on the unpaid principal amount hereof from time to time outstanding
at the rates and on the dates specified in the Credit Agreement.

 

The holder of this Swingline Loan Note (this “Note”) is authorized to indorse on
the schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date and amount of
each Swingline Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal thereof.  Each such
indorsement shall constitute prima facie evidence of the accuracy of the
information indorsed.  The failure to make any such indorsement or any error in
any such indorsement shall not affect the obligations of the Borrower in respect
of any Swingline Loan.

 

This Note (a) is the Swingline Loan Note referred to in the Amended and Restated
Credit Agreement, dated as of April 29, 2019, among the Borrower, Ribbon
Communications Inc., as Guarantor, the Lenders party thereto, and Silicon Valley
Bank, as Administrative Agent (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
(b) is subject to the provisions of the Credit Agreement and (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement.  This Note is secured and guaranteed as provided in the Loan
Documents.  Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.

 

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

--------------------------------------------------------------------------------



 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Schedule A
to Swingline Loan Note

 

LOANS AND REPAYMENTS

 

Date

 

Amount of
Swingline Loans

 

Amount of
Principal of
ABR Loans
Repaid

 

Unpaid Principal
Balance of
ABR Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT H-3

 

FORM OF TERM LOAN NOTE

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

THIS TERM LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW.  TRANSFERS OF THIS CLOSING DATE TERM LOAN NOTE AND
THE OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE TERM LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

 

$[                    ]

 

Santa Clara, California

[insert date]

 

FOR VALUE RECEIVED, the undersigned, RIBBON COMMUNICATIONS OPERATING
COMPANY, INC., a Delaware corporation (the “Borrower”), hereby unconditionally
promises to pay to [         ] (the “Lender”) or its registered assigns at the
Funding Office specified in the Credit Agreement (as hereinafter defined) in
Dollars and in immediately available funds, the principal amount of
(a) [            ] DOLLARS ($[       ]), or, if less, (b) the aggregate unpaid
principal amount of the Closing Date Term Loans made by the Lender pursuant to
the Credit Agreement referred to below.  The principal amount hereof shall be
paid in the amounts and on the dates specified in Section 2.3 of the Credit
Agreement.  The Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in the Credit Agreement.

 

The holder of this Term Loan Note (this “Note”) is authorized to indorse on the
schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date, Type and amount
of the Term Loan and the date and amount of each payment or prepayment of
principal with respect thereto, each conversion of all or a portion thereof to
another Type, each continuation of all or a portion thereof as the same Type
and, in the case of Eurodollar Loans, the length of each Interest Period with
respect thereto.  Each such indorsement shall constitute prima facie evidence of
the accuracy of the information indorsed.  The failure to make any such
indorsement or any error in any such indorsement shall not affect the
obligations of the Borrower in respect of the Term Loan.

 

This Note (a) is one of the Term Loan Notes referred to in the Amended and
Restated Credit Agreement, dated as of April 29, 2019, among the Borrower, the
Lenders party thereto, and Silicon Valley Bank, as Administrative Agent (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), (b) is subject to the provisions of the
Credit Agreement, and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement.  This Note is secured and
guaranteed as provided in the Loan Documents.  Reference is hereby made to the
Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.

 

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 

--------------------------------------------------------------------------------



 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Schedule A
to Term Loan Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

 

Amount of ABR
Loans

 

Amount
Converted to
ABR Loans

 

Amount of Principal
of
ABR Loans Repaid

 

Amount of ABR
Loans Converted to
Eurodollar Loans

 

Unpaid Principal
Balance
of ABR Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

Schedule B
to Term Loan Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

 

Amount of
Eurodollar
Loans

 

Amount
Converted to
Eurodollar
Loans

 

Interest Period
and
Eurodollar Rate
with
Respect Thereto

 

Amount of
Principal of
Eurodollar Loans
Repaid

 

Amount of
Eurodollar
Loans Converted
to
ABR Loans

 

Unpaid Principal
Balance of
Eurodollar
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT I

 

[RESERVED]

 

--------------------------------------------------------------------------------



 

EXHIBIT J

 

FORM OF COLLATERAL INFORMATION CERTIFICATE

 

(Please see attached form)

 

--------------------------------------------------------------------------------



 

EXHIBIT K

 

FORM OF NOTICE OF BORROWING

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

Date:                                     

 

TO:                           SILICON VALLEY BANK

3003 Tasman Drive

Santa Clara, CA 95054

Attention:  Corporate Services Department

 

RE:                           Amended and Restated Credit Agreement, dated as of
April 29, 2019, by and among RIBBON COMMUNICATIONS INC., a Delaware corporation
(“Holdings”), RIBBON COMMUNICATIONS OPERATING COMPANY, INC., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
SILICON VALLEY BANK, as Administrative Agent for such Lenders (in such capacity;
the “Administrative Agent”).  Capitalized terms used but not otherwise defined
herein shall have the respective meanings given to such terms in the Credit
Agreement.

 

Ladies and Gentlemen:

 

The undersigned refers to the Credit Agreement and hereby gives you irrevocable
notice, pursuant to Section [2.2] [2.5] [2.7(a)] of the Credit Agreement, of the
borrowing of a [Term Loan][Revolving Loan][Swingline Loan].

 

1.             The requested Borrowing Date, which shall be a Business Day, is
                          .

 

2.             The aggregate amount of the requested Loan is
$                        .

 

3.             The requested Loan shall consist of $                       of
ABR Loans and $           of Eurodollar Loans.

 

4.             [The duration of the Interest Period for the Eurodollar Loans
included in the requested Loan shall be                       [one][three][six]
months.](16)

 

5.             [The undersigned hereby directs the Administrative Agent to
disburse proceeds from the Loans to be made on the Closing Date, and any other
funds as described and as set forth in the Sources and Uses/Funds Flow attached
hereto as Exhibit A.](17)[Insert instructions for remittance of the proceeds of
the applicable Loans to be borrowed](18)

 

6.             The undersigned, in his/her capacity as a Responsible Officer of
the Borrower and not in his/her individual capacity, hereby certifies that the
following statements are true on the date hereof, and will be true on the date
of the proposed Loan before and after giving effect thereto, and to the
application of the proceeds therefrom, as applicable:

 

(a)           each representation and warranty of each Loan Party contained in
or pursuant to any Loan Document (i) to the extent qualified by materiality, is
true and correct, and (ii) to the extent not qualified by materiality, is true
and correct in all material respects, in each case, on and as of the date hereof
as if

 

--------------------------------------------------------------------------------

(16)  Include for a Eurodollar Loan borrowing.

(17)  To be used for Notice of Borrowing on the Closing Date.

(18)  To be used for any Notice of Borrowing after the Closing Date.

 

--------------------------------------------------------------------------------



 

made on and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or all respects, as applicable) as of such earlier date;

 

(b)           no Default or Event of Default exists or will occur after giving
effect to the extensions of credit requested herein; and

 

[(c)          after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 of the Credit
Agreement will be satisfied.](19)

 

[Signature page follows]

 

--------------------------------------------------------------------------------

(19)  For borrowings of a Revolving Loan only.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.

 

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

For internal Bank use only

 

Eurodollar Pricing
Date

 

Eurodollar Rate

 

Eurodollar Variance

 

Maturity Date

 

 

 

 

 

    

%

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

SOURCES AND USES/FUNDS FLOW

 

(see attached)

 

--------------------------------------------------------------------------------



 

[g91721kk77i001.gif]EXHIBIT L

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

Date:                                  

 

TO:                           SILICON VALLEY BANK

3003 Tasman Drive

Santa Clara, CA 95054

Attention:

 

RE:                           Amended and Restated Credit Agreement, dated as of
April 29, 2019, by and among RIBBON COMMUNICATIONS INC., a Delaware corporation
(“Holdings”), RIBBON COMMUNICATIONS OPERATING COMPANY, INC., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
SILICON VALLEY BANK, as Administrative Agent for such Lenders (in such capacity;
the “Administrative Agent”).  Capitalized terms used but not otherwise defined
herein shall have the respective meanings given to such terms in the Credit
Agreement.

 

Ladies and Gentlemen:

 

The undersigned, in his/her capacity as a Responsible Officer of the Borrower
and not in his/her individual capacity, refers to the Credit Agreement and
hereby gives you irrevocable notice pursuant to Section [2.13(a)] [2.13(b)] of
the Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:

 

1.             The date of the [conversion] [continuation] is
                              .

 

2.             The aggregate amount of the proposed Loans to be [converted]
[continued] is $

 

3.             The Loans are to be [converted into] [continued as] [Eurodollar]
[ABR] Loans.

 

4.             [The duration of the Interest Period for the Eurodollar Loans
included in the [conversion] [continuation] shall be [one][three][six]
months.](20)

 

5.             [The undersigned on behalf of the applicable Borrower, hereby
certifies that the following statements are true on the date hereof, and will be
true on the date of the proposed [conversion] [continuation], before and after
giving effect thereto and to the application of the proceeds therefrom:

 

(a)           each representation and warranty of each Loan Party contained in
or pursuant to any Loan Document (i) to the extent qualified by materiality, is
true and correct, and (ii) to the extent not qualified by materiality, is true
and correct in all material respects, in each case, on and as of the date hereof
as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties

 

--------------------------------------------------------------------------------

(20)  Include for a Eurodollar Loan borrowing.

 

--------------------------------------------------------------------------------



 

shall have been true and correct in all material respects (or all respects, as
applicable) as of such earlier date; and

 

(b)           no Default or Event of Default exists or shall occur after giving
effect to the [conversion] [continuation] requested to be made on such
date.](21)

 

[Signature page follows]

 

--------------------------------------------------------------------------------

(21)  To be used only for a conversion from an ABR Loan to a Eurodollar Loan or
a continuation of a Eurodollar Loan.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.

 

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

For internal Bank use only

 

Eurodollar Pricing
Date

 

Eurodollar Rate

 

Eurodollar Variance

 

Maturity Date

 

 

 

 

 

    

%

 

 

 

--------------------------------------------------------------------------------